Exhibit 10.3

 

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

This First Amendment to Third Amended and Restated Credit Agreement, dated as of
August 7, 2020 (this “Amendment”), is made by and among LINDBLAD EXPEDITIONS,
LLC, a Delaware limited liability company (the “U.S. Borrower”), LINDBLAD
MARITIME ENTERPRISES, LTD., an exempted company with limited liability
incorporated and existing under the laws of the Cayman Islands (the “Cayman
Borrower” and, together with the U.S. Borrower, each, individually a “Borrower”
and, collectively, the “Borrowers”), LINDBLAD EXPEDITIONS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the Lenders party hereto, and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

WHEREAS, reference is hereby made to that certain Third Amended and Restated
Credit Agreement, dated as of March 27, 2018 (as may have been amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement” and the Credit Agreement as amended by this
Amendment, the “Amended Credit Agreement”), among the Borrowers, Holdings, the
Lenders party thereto, the Administrative Agent and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as collateral agent and security trustee for the Secured
Parties; capitalized terms used herein and not otherwise defined having the
respective meanings set forth for such terms in the Amended Credit Agreement;
and

 

WHEREAS, the Borrowers and the Required Lenders desire to amend the Credit
Agreement as set forth in this Amendment;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

Section 1.                Amendments to the Credit Agreement. The Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages attached as Exhibit B
hereto.

 

Section 2.                Representations and Warranties. Each Borrower and
Holdings represents and warrants to the Lenders and the Administrative Agent
that as of the First Amendment Effective Date:

 

(a)                this Amendment has been duly authorized, executed and
delivered by it, and this Amendment and the Amended Credit Agreement constitute
its valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law);

 

 

--------------------------------------------------------------------------------

 

 

(b)               all representations and warranties set forth in Article III of
the Amended Credit Agreement and in each other Loan Document shall be true,
correct and complete in all material respects on and as of the date of the
effectiveness of this Amendment with the same effect as though made on and as of
such date; provided that to the extent such representations and warranties
expressly relate to an earlier date, such representations and warranties shall
be true, correct and complete in all respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true,
correct and complete in all respects on and as of the date of effectiveness of
this Amendment or on such earlier date, as the case may be; and

 

(c)                at the time of and immediately after the Amendment and after
giving effect to the transactions contemplated hereby and the amendments
contained in the Amended Credit Agreement, no event has occurred and is
continuing or will result from the consummation of this Amendment that would
constitute a Default or an Event of Default.

 

Section 3.                Conditions to Effectiveness. This Amendment shall
become effective on the date (the “First Amendment Effective Date”) when:

 

(a)                (i) Holdings, the Borrowers, the Administrative Agent and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission in accordance with Section 5 of this Amendment)
the same to the Administrative Agent’s counsel, Milbank LLP and (ii) Holdings,
the Borrowers, the Guarantors and the Administrative Agent shall have signed a
counterpart (whether the same or different counterparts) of that certain
Confirmation and Reaffirmation Agreement dated as of the date hereof and shall
have delivered (including by way of facsimile or other electronic transmission
in accordance with Section 5 of this Amendment) the same to the Administrative
Agent’s counsel, Milbank LLP;

 

(b)               the Administrative Agent shall have received payment of all
reasonable and documented out-of-pocket expenses (including reasonable,
out-of-pocket attorneys’ fees of the Administrative Agent) required to be
reimbursed or paid by the Borrowers hereunder or under any other Loan Document
to the extent invoiced at least three (3) Business Days prior to the First
Amendment Effective Date (or such shorter period reasonably agreed by the
Borrowers);

 

(c)                the Administrative Agent shall have received, for the account
of each Lender who has delivered a counterpart to this Amendment (the
“Consenting Lenders”), an amendment fee in an amount equal to 0.50% of the
aggregate principal amount of the unused Commitments and outstanding Loans held
by such Consenting Lender as of the First Amendment Effective Date;

 

(d)               all representations and warranties set forth in Article III of
the Amended Credit Agreement and in each other Loan Document are and will be
true, correct and complete in all material respects on and as of the date of the
effectiveness of this Amendment with the same effect as though made on and as of
such date; provided that to the extent such representations and warranties
expressly relate to an earlier date, such representations and warranties shall
be true, correct and complete in all respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true,
correct and complete in all respects on and as of the date of effectiveness of
this Amendment or on such earlier date, as the case may be; and

 

--------------------------------------------------------------------------------

 

 

 

(e)                at the time of and immediately after the Amendment and after
giving effect to the transactions contemplated hereby and the amendments
contained in the Amended Credit Agreement, no Default or Event of Default shall
have occurred and be continuing.

 

Section 4.                Effect of Amendment. Upon the effectiveness of this
Amendment, unless the context otherwise requires, each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Amended Credit Agreement. Nothing herein shall be deemed to entitle the
Borrowers or Holdings to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

Section 5.                Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective when
it shall have been executed by the Borrowers, Holdings and the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of the Required Lenders. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Amendment. Any
signature to this Amendment may be delivered by facsimile, electronic mail
(including “pdf”) or any electronic signature complying with the U.S. federal
ESIGN Act of 2000 or the New York Electronic Signature and Records Act or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes to
the fullest extent permitted by applicable law. For the avoidance of doubt, the
foregoing also applies to any amendment, extension or renewal of this Amendment.
Each of the parties hereto represents and warrants to the other parties hereto
that it has the corporate capacity and authority to execute this Amendment
through electronic means and there are no restrictions for doing so in that
party’s constitutive documents.

 

Section 6.                Applicable Law. This Amendment SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.                WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY

 

 

--------------------------------------------------------------------------------

 

 

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.

 

Section 8.                Jurisdiction; Consent to Service of Process. (a) Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Amendment, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment against Holdings, the Borrowers, any Mortgaged Vessel Owning
Subsidiary or their respective properties in the courts of any jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in any New York State or Federal
court of the United States of America sitting in the Borough of Manhattan, and
any appellate court from any thereof. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Amended Credit Agreement.
Nothing in this Amendment will affect the right of any party to this Amendment
to serve process in any other manner permitted by law. The Cayman Borrower
hereby irrevocably and unconditionally agrees that service of all writs, process
and summonses in any such suit, action or proceeding brought in the State of New
York may be made upon the U.S. Borrower, presently located at 96 Morton Street,
9th Floor, New York, New York 10014 (the “Process Agent”). The Cayman Borrower
hereby confirms and agrees that the Process Agent has been duly and irrevocably
appointed as its agent to accept such service of any and all such writs,
processes and summonses, and agrees that the failure of the Process Agent to
give any notice of any such service of process to the Cayman Borrower shall not
impair or affect the validity of such service or of any judgment based thereon,
and the U.S. Borrower hereby accepts its appointment as Process Agent for the
Cayman Borrower. If the Process Agent shall cease to serve as agent for the
Cayman Borrower to receive service of process hereunder, the Cayman Borrower, on
behalf of itself, shall promptly appoint a successor agent reasonably
satisfactory to the Administrative Agent. The Cayman Borrower hereby further
irrevocably consents to the service of process in any suit, action or proceeding
in such courts by the mailing thereof by the Administrative Agent by registered
or certified mail, postage prepaid, at its address set forth in Section 9.01 of
the Amended Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 9.                Severability. In the event any one or more of the
provisions contained in this Amendment should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 10.            Headings. Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

Section 11.            Binding Effect. This Amendment shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted by the Amended Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LINDBLAD EXPEDITIONS, LLC

By:

/s/ Craig Felenstein  

Name: Craig Felenstein

 

Title:

 

 

LINDBLAD maritime enterprises, ltd.

By:

/s/ Craig Felenstein  

Name:Craig Felenstein

 

Title:

 

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.

By:

/s/ Craig Felenstein  

Name:Craig Felenstein

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender

By:

/s/ William O'Daly  

Name: William O'Daly

 

Title: Authorized Signatory

   

By:

/s/ Andrew Griffin  

Name: Andrew Griffin

 

Title: Authorized Signatory

   

 

--------------------------------------------------------------------------------

 

 

 

 

 

APIDOS CLO XI, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XII, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XV, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XVIII-R, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XX, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXI, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXiI, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXIII, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXIV, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners, LLC  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXIX, as a tERM Lender

 

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXV, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXVI, as a tERM Lender

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXVII, as a tERM Lender

 

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXviiI, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners U.S. CLO MANAGEMENT LLC,  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXXI, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners U.S. CLO MANAGEMENT LLC,  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

APIDOS CLO XXXiI, as a tERM Lender

By:

Its Collateral Manager CVC Credit Partners U.S. CLO MANAGEMENT LLC,  

 

 

 

     

 

   

By:

/s/ Gretchen Bergstresser  

Name: Gretchen Bergstresser

 

Title: Senior Portfolio Manager

   

 

 

--------------------------------------------------------------------------------

 

ARCH sTREET CLO, LTD., as a tERM Lender

 

 

 

 

     

 

   

By:

/s/ James R. Fellows  

Name: James R. Fellows

 

Title: Managing Director/Co-Head

   

 

 

--------------------------------------------------------------------------------

 

barings CLO ltd. 2013-I, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

 

 

barings CLO ltd. 2014-I, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

 

 

barings CLO ltd. 2015-I, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

 

barings CLO ltd. 2016-II, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

barings CLO ltd. 2017-I, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

barings CLO ltd. 2018-I, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

 

 

 

 

 

--------------------------------------------------------------------------------

 

barings CLO ltd. 2018-iI, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

 

 

barings CLO ltd. 2018-iiI, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

 

 

barings CLO ltd. 2018-Iv, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

 

barings CLO ltd. 2019-I, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

barings CLO ltd. 2019-iI, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

barings CLO ltd. 2019-iiI, as a tERM Lender

By:

Barings LLC as Collateral Manager  

 

 

 

By:

/s/ Ryan Christenson  

Name: Ryan Christenson

 

Title: Managing Director

   

 

 

 

--------------------------------------------------------------------------------

 

black diamond CLO 2016-i advisor, L.L.C. as its collateral agent

 

 

 

 

By:

/s/ Stephen H. Deckoff  

Name: Stephen H. Deckoff

 

Title: Managing Principal

   

 

 

--------------------------------------------------------------------------------

 

Citibank, N.a. , as a revolving Lender

By:

/s/ Marieve Uaboi-Gauthier  

Name: Marieve Uaboi-Gauthier

 

Title: Authorized Signatory

     

 

  [If a second signature is neccessary: 

By:

   

Name: 

 

Title: ]

   

 

--------------------------------------------------------------------------------

 

Credit suisse loan funding llc , as a term Lender

By:

/s/ Matthew Tuck   Name: Matthew Tuck  

Title: Managing Principal

       

 

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce clo 2013-i ltd., as a term Lender

By:

Eaton Vance Management Portfolio Manager      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce clo 2014-iR ltd., as a term Lender

By:

Eaton Vance Management As Portfolio Manager      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce clo 2015-i ltd., as a term Lender

By:

Eaton Vance Management Portfolio Manager      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce floating rate portfolio, as a term Lender

By:

Boston Management and Research as Investment Advisor       

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce floating-rate income plus fund, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce INstitutional senior loan fund, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce limited duration income fund, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce floating-income trust, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce short duration diversified income fund, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce multi-asset credit fund, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce senior floating-rate trust, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

Eaton VAnce senior income trust, as a term Lender

By:

Eaton Vance Management as Investment Advisor      

 

   

By:

/s/ Michael Brotthof   

Name:  Michael Brotthof 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

firstbank puerto rico d/b/a firstbank florida, as a term Lender

     

 

   

By:

/s/ Kevin P. Flynn   

Name:  Kevin P. Flynn 

 

Title: VP, Corporate Banking

 

 

--------------------------------------------------------------------------------

 

guardia 1, ltd, as a term Lender

By:

Sculptor Loan Management LP, its investment manager By: Sculptor Loan Management
LLC, its general partner  

 

   

By:

/s/ Wayne Cohen   

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ia clarington core plus bond fund, as a term Lender

     

 

   

By:

/s/ Amar Dhanoya  

Name:  Amar Dhanoya

 

Title: Portfolio Manager

 

 

--------------------------------------------------------------------------------

 

ia clarington Floating rate income fund, as a term Lender

     

 

   

By:

/s/ Amar Dhanoya  

Name:  Amar Dhanoya

 

Title: Portfolio Manager

 

 

--------------------------------------------------------------------------------

 

ia clarington U.S. dollar floating rate income fund, as a term Lender

     

 

   

By:

/s/ Amar Dhanoya  

Name:  Amar Dhanoya

 

Title: Portfolio Manager

 

--------------------------------------------------------------------------------

 

jmp credit advisors clo iv ltd., as a term Lender

By: Medalist Partners Corporate Finance LLC, As Attorney-in-Fact  

 

   

By:

/s/ Shawn O'Leary S  

Name:  Shawn O'Leary S

 

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

jmp credit advisors clo v ltd., as a term Lender

By: Medalist Partners Corporate Finance LLC, As Attorney-in-Fact  

 

   

By:

/s/ Shawn O'Leary S  

Name:  Shawn O'Leary S

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

jpmorgan chase bank, N.a., as a term Lender

 

 

   

By:

/s/ Devin Roccisano  

Name:  Devin Roccisano

 

Title: Executive Director

 

 

--------------------------------------------------------------------------------

 

 

madison park funding xi, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

 

 

madison park funding xix, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

 

madison park funding xl, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

 

madison park funding xli, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

--------------------------------------------------------------------------------

 

madison park funding xvi, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

madison park funding xvii, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

madison park funding xviii, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

madison park funding xx, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

madison park funding xxiii, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

madison park funding xxvii, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

madison park funding xxxii, ltd., as a term Lender

By: Credit Suisse Asset Management, LLC, as portfolio manager  

 

   

By:

/s/ Thomas Flannery  

Name:  Thomas Flannery

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

man glg us clo 2018-1 ltd., as a term Lender

By:

Silvermine Capital Management, LLC

its Collateral Manager

 

 

   

By:

/s/ Jonathan Newman  

Name:  Jonathan Newman

 

Title: Asset Manager

 

 

--------------------------------------------------------------------------------

 

man glg us clo 2018-2 ltd., as a term Lender

By: Silvermine Capital Management, LLC, as collateral manager  

 

   

By:

/s/ Jonathan Newman  

Name: Jonathan Newman

 

Title: Asset Manager

 

 

--------------------------------------------------------------------------------

 

monroe Capital clo 2014-1, ltd., as a term Lender

By: Monroe Capitial Management, LLC, as Asset Manager And Attorney-in Fact  

 

   

By:

/s/ Friedman  

Name:  Friedman

 

Title: Director

 

 

--------------------------------------------------------------------------------

 

mountain view clo 2013-1 ltd., as a term Lender

By: Seix Investment Advisors LLC, as Collateral Manager  

 

   

By:

/s/ George Goudelias  

Name:  George Goudelias

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

mountain view clo 2016-1 ltd., as a term Lender

By: Seix Investment Advisors LLC, as Collateral Manager  

 

   

By:

/s/ George Goudelias  

Name:  George Goudelias

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

mountain view clo 2017-1 ltd., as a term Lender

By: Seix Investment Advisors LLC, as Collateral Manager  

 

   

By:

/s/ George Goudelias  

Name:  George Goudelias

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

mountain view clo 2017-2 ltd., as a term Lender

By: Seix Investment Advisors LLC, as Collateral Manager  

 

   

By:

/s/ George Goudelias  

Name:  George Goudelias

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

mountain view clo ix ltd., as a term Lender

By: Seix Investment Advisors LLC, as Collateral Manager  

 

   

By:

/s/ George Goudelias  

Name:  George Goudelias

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

mountain view clo x ltd., as a term Lender

By: Seix Investment Advisors LLC, as Collateral Manager  

 

   

By:

/s/ George Goudelias  

Name:  George Goudelias

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

ocean trails clo iv, as a term Lender

By: Five Arrows Managers North America  LLC, as Assert Manager  

 

   

By:

/s/ Etton Soriano  

Name:  Etton Soriano

 

Title: Investment Manager

 

 

--------------------------------------------------------------------------------

 

ocean trails clo vi, as a term Lender

By: Five Arrows Managers North America  LLC, as Assert Manager  

 

   

By:

/s/ Etton Soriano  

Name:  Etton Soriano

 

Title: Investment Manager

 

 

--------------------------------------------------------------------------------

 

ozlm funding ii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm funding iii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm funding iv, ltd., as a term Lender

By: Och-Ziff Loan Management LP, its portfolio manager  By:

Och-Ziff Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm funding, ltd., as a term Lender

By: OZ CLO Management LLC, its portfolio manager   

 

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm ix, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

 

 

--------------------------------------------------------------------------------

 

ozlm funding vi, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

 

--------------------------------------------------------------------------------

 

ozlm funding vii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm funding viii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm funding xi, ltd., as a term Lender

By: Och-Ziff Loan Management LP, its portfolio manager  By:

Och-Ziff Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm funding xii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm funding xiii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm funding xiv, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm funding xix, ltd., as a term Lender

By: OZ CLO Management LLC, its collateral manager    

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm xv, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm xvi, ltd., as a term Lender

By: OZ CLO Loan Management LLC, its portfolio manager     

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm xvii, ltd., as a term Lender

By: OZ CLO Loan Management LLC, its portfolio manager     

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm xviii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm xx, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm xxi, ltd., as a term Lender

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

ozlm xxii ltd., as a term Lender

By: OZ CLO Loan Management LLC, its collateral manager     

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

 

--------------------------------------------------------------------------------

 

ozlm xxiii, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

ozlm xxiv, ltd., as a term Lender

By: Sculptor Loan Management LP, its portfolio manager  By:

Sculptor Loan Managment LLC, its general partner

   

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------

 

regatta ii funding lp, as a term Lender

By:

Napier Park Global Capital (US) LP

Attorney-in-Fact

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

--------------------------------------------------------------------------------

 

regatta ix funding lp, as a term Lender

By:

Regatta Loan Management LLC

its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

--------------------------------------------------------------------------------

 

regatta vi funding lp, as a term Lender

By:

Regatta Loan Management LLC its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta vii funding lp, as a term Lender

By:

Regatta Loan Management LLC its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta viii funding lp, as a term Lender

By:

Regatta Loan Management LLC 

attorney-in-fact

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta x funding lp, as a term Lender

By:

Regatta Loan Management LLC its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta xi funding lp, as a term Lender

By:

Regatta Loan Management LLC its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta xii funding lp, as a term Lender

By:

Regatta Loan Management LLC, its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta xiii funding lp, as a term Lender

By:

Napier Park Global Capital (US) LP Attorney-in-Fact

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta xiv funding lp, as a term Lender

By:

Regatta Loan Management LLC its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

regatta xv funding lp, as a term Lender

By:

Napier Park Global Capital (US) LP, its Collateral Manager

   

By:

/s/ Melanie Hanlon  

Name:  Melanie Hanlon

 

Title: Managing Director

 

--------------------------------------------------------------------------------

 

saratoga investment corp. clo 2013-1, ltd., as a term Lender

 

 

   

By:

/s/ Adam Kaiser  

Name:  Adam Kaiser

 

Title: Attorney-in-Fact

 

 

--------------------------------------------------------------------------------

 

Sculptor institutional income master fund, ltd., as a term Lender

By:

Sculptor Loan Management LP, its collateral manager

By: Sculptor Loan Management LLC, its general partner    

By:

/s/ Wayne Cohen  

Name:  Wayne Cohen

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------

 

Senior debt portfolio, as a term Lender

By:

Boston Management and Research as Investment Advisor 

   

By:

/s/ Michael Brotthof  

Name:  Michael Brotthof

 

Title: Vice President

 

 

--------------------------------------------------------------------------------

 

silvermore clo, ltd., as a term Lender

   

By:

/s/ Jonathan Newman  

Name:  Jonathan Newman

 

Title: Asset Manager

 

 

--------------------------------------------------------------------------------

 

telos clo 2013-3, ltd., as a term Lender

By:

Telos Asset Management, LLC

   

By:

/s/ Jonathan Tepper  

Name: Jonathan Teper

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

 

telos clo 2013-4, ltd., as a term Lender

  By:

Telos Asset Management, LLC

       

By:

/s/ Jonathan Tepper    

Name: Jonathan Teper

   

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

telos clo 2014-5, ltd., as a term Lender

By:

Telos Asset Management, LLC

   

By:

/s/ Jonathan Tepper  

Name: Jonathan Teper

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

telos clo 2014-6, ltd., as a term Lender

   

By:

/s/ Jonathan Tepper  

Name: Jonathan Teper

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

wind river 2015-1 clo ltd., as a term Lender

By:

First Eagle Alternative Credit SLS, LLC, its Portfolio Manager

   

By:

/s/ James R. Fellows  

Name: James R. Fellows

 

Title: Managing Director/Co-Head

 

 

--------------------------------------------------------------------------------

 

venture 31 clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

venture 32 clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

--------------------------------------------------------------------------------

 

venture 33 clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

venture 35 clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

venture 38 clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

venture xii clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

venture xiv clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

venture xxiii clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

venture xxvi clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

venture xxviii clo, limited, as a term Lender

By:

its investment advisor

MJX Venture Management III LLC

   

By:

/s/ Michael Regan  

Name: Michael Regan

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------

 

webbank, as a term Lender

   

By:

/s/ Kelly M. Barnett  

Name: Kelly M. Barnett

 

Title: President

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

[Attached]

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 27, 2018,

 

as amended by the First Amendment dated as of August 7, 2020,

among

LINDBLAD EXPEDITIONS, LLC,

as U.S. Borrower,

LINDBLAD MARITIME ENTERPRISES, LTD.,

as Cayman Borrower,

LINDBLAD EXPEDITIONS HOLDINGS, INC.,

as Holdings,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent,

 

and

 


CREDIT SUISSE SECURITIES (USA) LLC,

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

CITIBANK, N.A.

 

as

Joint Bookrunners, Joint Lead Arrangers and Syndication Agents

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

Article I

Definitions

 

Section 1.01     Defined Terms     3

Section 1.02     Terms Generally     53

Section 1.03     Classification of Loans and Borrowings     54

Section 1.04     Certain Calculations     54

Section 1.05     Cashless Rollovers     58

 

Article II

The Credits

 

Section 2.01     Commitments     58

Section 2.02     Loans     59

Section 2.03     Borrowing Procedure     61

Section 2.04     Evidence of Debt; Repayment of Loans     61

Section 2.05     Fees     62

Section 2.06     Interest on Loans     63

Section 2.07     Default Interest     64

Section 2.08     Alternate Rate of Interest     64

Section 2.09     Termination and Reduction of Commitments     64

Section 2.10     Conversion and Continuation of Borrowings     65

Section 2.11     Repayment of Term Borrowings     67

Section 2.12     Optional Prepayment     67

Section 2.13     Mandatory Prepayments     71

Section 2.14     Reserve Requirements; Change in Circumstances     73

Section 2.15     Change in Legality     74

Section 2.16     LIBOR Breakage     75

Section 2.17     Pro Rata Treatment     76

Section 2.18     Sharing of Setoffs     76

Section 2.19     Payments     76

Section 2.20     Taxes     77

Section 2.21     Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate     81

Section 2.22     Letters of Credit     82

Section 2.23     Refinancing Amendments     86

Section 2.24     Incremental Loans     88

Section 2.25     Loan Modification Offers.     92

Section 2.26     Defaulting Lenders     93

Section 2.27     Amendment and Restatement.     95

 

 

--------------------------------------------------------------------------------

 

 

Article III

Representations and Warranties

 

Section 3.01     Organization; Powers     96

Section 3.02     Authorization     96

Section 3.03     Enforceability     97

Section 3.04     Approvals     97

Section 3.05     Financial Statements; Projections     97

Section 3.06     No Material Adverse Change     97

Section 3.07     Title to Properties; Intellectual Property     97

Section 3.08     Subsidiaries     98

Section 3.09     Litigation; Compliance with Laws     98

Section 3.10     [Reserved]     98

Section 3.11     Federal Reserve Regulations     98

Section 3.12     Investment Company Act     99

Section 3.13     Use of Proceeds     99

Section 3.14     Tax Returns     99

Section 3.15     No Material Misstatements     99

Section 3.16     Employee Benefit Plans     99

Section 3.17     Environmental Matters     100

Section 3.18     Insurance     100

Section 3.19     Security Documents     100

Section 3.20     Labor Matters     101

Section 3.21     Solvency     101

Section 3.22     USA PATRIOT Act     101

Section 3.23     OFAC     101

Section 3.24     Anti-Corruption Laws     101

Section 3.25     No Default     101

Section 3.26     [Reserved].     101

Section 3.27     Mortgaged Vessels     101

Section 3.28     Citizenship     102

 

Article IV

Conditions of Lending

 

Section 4.01     All Credit Events     102

Section 4.02     Conditions to Third Restatement Credit Extensions     102

 

Article V

Affirmative Covenants

 

Section 5.01     Existence; Compliance with Laws; Businesses and
Properties     104

Section 5.02     Insurance     105

Section 5.03     Obligations and Taxes     105

 

 

--------------------------------------------------------------------------------

 

 

Section 5.04     Financial Statements, Reports, etc     105

Section 5.05     Litigation and Other Notices     107

Section 5.06     Information Regarding Collateral     108

Section 5.07     Maintaining Records; Access to Properties and
Inspections     108

Section 5.08     Use of Proceeds     109

Section 5.09     Employee Benefits     109

Section 5.10     Compliance with Environmental Laws     109

Section 5.11     Preparation of Environmental Reports     109

Section 5.12     Further Assurances     110

Section 5.13     Credit Ratings     111

Section 5.14     Designation of Subsidiaries     111

Section 5.15     Lender Calls     111

Section 5.16     Anti-Corruption Laws     111

Section 5.17     Post-Closing     112

 

Article VI

Negative Covenants

 

Section 6.01     Indebtedness     112

Section 6.02     Liens     115

Section 6.03     Sale and Lease-Back Transactions     119

Section 6.04     Investments, Loans and Advances     119

Section 6.05     Mergers, Consolidations and Sales of Assets     123

Section 6.06     Restricted Payments; Restrictive Agreements     124

Section 6.07     Transactions with Affiliates     127

Section 6.08     Business of Holdings, the Borrowers and Subsidiaries     128

Section 6.09     Other Indebtedness and Agreements     129

Section 6.10     Financial Covenants     130

Section 6.11     Fiscal Year     130

Section 6.12     Limitation on Accounting Changes     130

Section 6.13     [Reserved]     130

Section 6.14     Sanctions     130

Section 6.15     Anti-Corruption Laws     131

Section 6.16     Vessel Flags     131

Section 6.17     Restriction on Transfers of Mortgaged Vessels     131

 

 

--------------------------------------------------------------------------------

 

 

Article VII

Events of Default

 

Article VIII

The Administrative Agent and the Collateral Agent

 

Article IX

Miscellaneous

 

Section 9.01     Notices; Electronic Communications     137

Section 9.02     Survival of Agreement     139

Section 9.03     Counterparts; Effectiveness     139

Section 9.04     Successors and Assigns     140

Section 9.05     Expenses; Indemnity     144

Section 9.06     Right of Setoff     146

Section 9.07     Applicable Law     146

Section 9.08     Waivers; Amendment     146

Section 9.09     Interest Rate Limitation     148

Section 9.10     Entire Agreement     148

Section 9.11     WAIVER OF JURY TRIAL     148

Section 9.12     Severability     149

Section 9.13     Headings     149

Section 9.14     Jurisdiction; Consent to Service of Process     149

Section 9.15     Confidentiality     150

Section 9.16     Release of Liens and Guarantees of Subsidiaries     151

Section 9.17     USA PATRIOT Act Notice     151

Section 9.18     Judgment Currency     151

Section 9.19     Lender Action     152

Section 9.20     [Reserved].     152

Section 9.21     U.S. Obligations     152

Section 9.22

Acknowledgement and Consent to Bail-In of Affected Financial Institutions152

Section 9.23     Certain ERISA Matters.     153

Section 9.24     Electronic Execution of Loan Documents     155

Section 9.25     Acknowledgement Regarding Any Supported QFCs     155

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule 1.01(a)     Disqualified Institutions

Schedule 1.01(b)      Excluded Subsidiaries

Schedule 1.01(c)     Excluded Vessel Subsidiaries

Schedule 1.01(d)     Vessel Financings

Schedule 2.01(a)      Lenders and Commitments as of the Third Restatement Date

Schedule 3.07(b)      Certain Matters Affecting Intellectual Property

Schedule 3.08     Subsidiaries

Schedule 3.09(a)      Litigation

Schedule 3.17     Environmental Matters

Schedule 3.19(a)     UCC Filing Offices

Schedule 5.17     Post-Closing Items

Schedule 6.01     Existing Indebtedness

Schedule 6.02     Existing Liens

Schedule 6.04     Existing Investments

Schedule 6.05     Permitted Asset Sales

Schedule 6.07     Transactions with Certain Affiliates

Schedule 6.16     Permitted Flags

 

EXHIBITS

 

Exhibit A     Form of Administrative Questionnaire

Exhibit B     Form of Assignment and Acceptance

Exhibit C     Form of Borrowing Request

Exhibit D-1     Form of U.S. Tax Compliance Certificate

Exhibit D-2     Form of U.S. Tax Compliance Certificate

Exhibit D-3     Form of U.S. Tax Compliance Certificate

Exhibit D-4     Form of U.S. Tax Compliance Certificate

Exhibit E     Form of Solvency Certificate

 

 

 

 

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 27, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among LINDBLAD EXPEDITIONS, LLC, a Delaware
limited liability company (the “U.S. Borrower”), LINDBLAD MARITIME ENTERPRISES,
LTD., an exempted company with limited liability incorporated and existing under
the laws of the Cayman Islands (the “Cayman Borrower” and, together with the
U.S. Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), LINDBLAD EXPEDITIONS HOLDINGS, INC., a Delaware corporation
(“Holdings”), the Lenders (as defined in Article I), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent and security trustee for the
Secured Parties (as defined in Article I) (in such capacity, the “Collateral
Agent”).

 

RECITALS

 

Capitalized terms used in these Recitals shall have the respective meanings set
forth for such terms in Section 1.01 hereof.

 

Pursuant to that certain Agreement and Plan of Merger, including all schedules
and exhibits thereto (as amended, supplemented, or modified from time to time),
dated as of March 9, 2015 among Capitol Acquisition Corp. II (“Capitol”), the
U.S. Borrower, Argo Expeditions, LLC, a Delaware limited liability company (“LLC
Sub”), and Argo Merger Sub, Inc., a Delaware corporation (“Merger Sub”), Capitol
acquired (the “Acquisition”) the Equity Interests of the U.S. Borrower.

 

In connection with the Acquisition, Merger Sub, a wholly owned indirect
subsidiary of Capitol, merged with and into the U.S. Borrower (the “Initial
Merger”) with the U.S. Borrower remaining as the surviving corporation and
immediately following the Initial Merger, the U.S. Borrower merged with and into
LLC Sub, a wholly owned direct subsidiary of Capitol (together with the Initial
Merger, the “Merger”) with LLC Sub remaining as the surviving entity, which was
renamed Lindblad Expeditions, LLC, a Delaware limited liability company and a
wholly owned direct subsidiary of Capitol.

 

The Investors in connection with the Merger received consideration comprised of
(i) an aggregate amount not to exceed $90,000,000 in cash (including certain
bonus amounts payable to management of the U.S. Borrower) (the “Seller Cash
Consideration”) and (ii) Equity Interests in Capitol constituting approximately
45% of the issued and outstanding Equity Interests of Capitol (together with the
Seller Cash Consideration, the “Acquisition Consideration”). Upon consummation
of the Acquisition, Capitol changed its name to Lindblad Expeditions Holdings,
Inc. and is publicly listed on the NASDAQ Stock Market.

 

Holdings, the Borrowers, the Administrative Agent, the Collateral Agent and the
Lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 7, 2016 (as amended, supplemented, or
modified from time to time, the “Second Amended and Restated Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement,
dated as of July 8, 2015 (as amended, supplemented, or

 

 

--------------------------------------------------------------------------------

 

 

modified from time to time, the “First Amended and Restated Credit Agreement”),
which amended and restated that certain Credit Agreement, dated as of May 8,
2015 (as amended, supplemented, or modified from time to time, the “Original
Credit Agreement”), among the Borrowers, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

 

Pursuant to the Original Credit Agreement, the Lenders extended a certain term
credit facility to the Borrowers to finance a restructuring, repay certain of
the existing Indebtedness of the U.S. Borrower and its Subsidiaries and pay
related fees, commissions and expenses. In connection with the syndication of
the Original Credit Agreement, Holdings, the Borrowers, the Administrative
Agent, the Collateral Agent and the Lenders party to the First Amended and
Restated Credit Agreement as of the First Restatement Date agreed to amend and
restate the Original Credit Agreement in its entirety on the terms and subject
to the conditions contained therein. On the Second Restatement Date, Holdings,
the Borrowers, the Administrative Agent, the Collateral Agent and the Lenders
party to the Second Amended and Restated Credit Agreement agreed to amend and
restate the First Amended and Restated Credit Agreement in its entirety on the
terms and subject to the conditions contained therein.

 

Pursuant to and in accordance with Section 9.08 of the Second Amended and
Restated Credit Agreement, the Borrowers have requested that the Lenders under
the Second Amended and Restated Credit Agreement (the “Existing Lenders”) amend
and restate the Second Amended and Restated Credit Agreement as set forth
herein.

 

Pursuant to and in accordance with Section 2.23 of the Second Amended and
Restated Credit Agreement, the Borrowers may incur Credit Agreement Refinancing
Indebtedness in order to reprice and extend the entire outstanding principal
amount of the Term Loans outstanding under the Second Amended and Restated
Credit Agreement immediately prior to occurrence of the funding of such Credit
Agreement Refinancing Indebtedness (collectively, the “Existing Term Loans”) by,
among other things, entering into this Agreement pursuant to the terms and
conditions of the Second Amended and Restated Credit Agreement with Term Lenders
agreeing to provide such Credit Agreement Refinancing Indebtedness (the Term
Lenders agreeing to provide Credit Agreement Refinancing Indebtedness and any
assignees thereof are referred to herein as the “Specified Refinancing Term
Lenders”).

 

Pursuant to and in accordance with Section 2.23 of the Second Amended and
Restated Credit Agreement, the Borrowers may incur Credit Agreement Refinancing
Indebtedness in order to reprice and extend the entire principal amount of the
Revolving Loans (or unused Revolving Credit Commitments) outstanding under the
Second Amended and Restated Credit Agreement immediately prior to occurrence of
the funding of or establishment of such Credit Agreement Refinancing
Indebtedness (collectively, the “Existing Revolving Credit Loans”) by, among
other things, entering into this Agreement pursuant to the terms and conditions
of the Second Amended and Restated Credit Agreement with Revolving Credit
Lenders agreeing to provide such Credit Agreement Refinancing Indebtedness (the
Revolving Credit Lenders agreeing to provide Credit Agreement Refinancing
Indebtedness and any assignees thereof are referred to herein as the “Specified
Refinancing Revolving Lenders”).

 

 

--------------------------------------------------------------------------------

 

 

The Administrative Agent, the Existing Lenders that are a party hereto on the
Third Restatement Date (but immediately prior to the prepayment described in
Section 2.27(d)) (the “Consenting Existing Lenders”), the Specified Refinancing
Term Lenders and the Specified Refinancing Revolving Lenders are willing to
amend and restate the Second Amended and Restated Credit Agreement as set forth
herein, on the terms and subject to the conditions set forth herein; and

 

Holdings, the Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Bank party to this Agreement as of the Third Restatement
Date have agreed to amend and restate the Second Amended and Restated Credit
Agreement in its entirety on the terms and subject to the conditions contained
herein. Accordingly, the parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01        Defined Terms. The following terms when used in this
Agreement, including its Preamble and Recitals, shall have the meanings
specified below:

 

“ABR” shall mean, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in Section
2.25(a).

 

“Acquired Entity” shall have the meaning assigned to such term in Section
6.04(i).

 

“Acquisition” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Acquisition Consideration” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Acquisition-Related Incremental Commitments” shall have the meaning assigned to
such term in Section 2.24.

 

“Additional Lender” shall mean, at any time, any Eligible Assignee that agrees
to provide any portion of any Credit Agreement Refinancing Indebtedness pursuant
to a Refinancing Amendment in accordance with Section 2.23.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
Notwithstanding the foregoing, the applicable Adjusted LIBO Rate for Eurodollar
Term Borrowings shall at no time be less than 0.75% per annum and the applicable
Adjusted LIBO Rate for Eurodollar Revolving Borrowings shall at no time be less
than 0.00% per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in Section
2.25(a).

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.01.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the Preamble.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
9.18.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO
Rate on such day for a one-month Interest Period determined on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars plus 1.00%; provided that, solely for purposes of the
foregoing, the Adjusted LIBO Rate for any day shall be calculated using the LIBO
Rate based on the rate per annum determined by the Administrative Agent by
reference to the ICE Benchmark Administration Interest Settlement Rates (as set
forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or any person which takes
over the administration of that rate) as an authorized information vendor for
the purpose of displaying such rates) (the “ICE LIBOR”) as published by Reuters
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Administrative Agent from time to time) on such day
at approximately 11:00 a.m. (London time). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted
LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of Federal Funds Effective Rate, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

 

 

--------------------------------------------------------------------------------

 

 

“Annualization Period” means the period commencing with July 1, 2021 and ending
on and including March 31, 2022.

 

“Annualized EBITDA” means, Consolidated EBITDA (a) in the case of the Test
Period ending September 30, 2021, for the fiscal quarter ending September 30,
2021 multiplied by four (4); (b) in the case of the Test Period ending December
31, 2021, for the Fiscal Quarter ending December 31, 2021 and the immediately
preceding Fiscal Quarter multiplied by two (2); and (c) in the case of the Test
Period ending March 31, 2022, for the Fiscal Quarter ending March 31, 2022 and
the two immediately preceding Fiscal Quarters multiplied by four-thirds (4/3).

 

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.18.

 

“Applicable Discount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Applicable Rate” shall mean (i) (x) with respect to any Eurodollar Revolving
Loan, 3.00% per annum and (y) with respect to any ABR Revolving Loans, 2.00% per
annum and (ii) with respect to the Term Loan Facility, (x) from the First
Amendment Effective Date and thereafter, 1.25% per annum, payable in accordance
with Section 2.06(d) (the “Term Loan PIK Interest”), plus (y) the following
percentages per annum, based on the Debt Rating as set forth below:

 

Applicable Rate

Pricing Level

Debt Ratings

Moody’s and S&P

Eurodollar Term Loan

ABR Term Loan

1

Both B1 (stable) or better and BB-(negative) or better

3.25%

2.25%

2

Below B1 (stable) or below BB- (negative) (or if any reason Pricing Level 1 does
not apply)

3.50%

2.50%

 

 

 

Initially, the Applicable Rate in respect of the Term Loan Facility shall be at
Pricing Level 2. Thereafter, each change in the Applicable Rate in respect of
the Term Loan Facility resulting from a publicly announced change in the Debt
Rating shall be effective, in the case of an upgrade or a downgrade, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change. In no
event shall the Administrative Agent be responsible for, or have any liability
for, monitoring the Debt Rating.

 

“Asset Sale” shall mean the sale, transfer or other disposition by the Borrowers
or any of the Restricted Subsidiaries to any person other than Holdings, the
Borrowers or any Restricted Subsidiary of (a) any Equity Interests of any of the
Restricted Subsidiaries (other than directors’

 

 

--------------------------------------------------------------------------------

 

 

qualifying shares) or (b) any other assets of the Borrowers or any of the
Restricted Subsidiaries (including Mortgaged Vessels); provided that Permitted
Asset Sales shall not constitute Asset Sales; provided, further, that any such
sales from the Borrowers or any Restricted Subsidiary that is a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be made (i) at prices and
on terms no less favorable to the Loan Party than it would obtain in a
comparable arm’s length transaction with unrelated third parties or (ii) to the
extent not made in compliance with clause (i), shall be treated as an Investment
in such Restricted Subsidiary.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent and the Borrowers (which approval shall not be unreasonably withheld or
delayed).

 

“Auction” shall have the meaning assigned to such term in Section 2.12(e).

 

“Auction Amount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Auction Notice” shall have the meaning assigned to such term in Section
2.12(e).

 

 

--------------------------------------------------------------------------------

 

 

“Available Basket Amount” shall mean, at any time of calculation, (a) the sum of
(i) the Net Cash Proceeds received by Holdings after the Third Restatement Date
from any issuance of Qualified Capital Stock of Holdings, to the extent such Net
Cash Proceeds are contributed in cash to the Borrowers’ common equity capital
(excluding, for the avoidance of doubt, the Net Cash Proceeds that Holdings, the
Borrowers and its Subsidiaries receive (or are deemed to receive) as a result of
the consummation of the Acquisition); provided that no proceeds of any Specified
Equity Contribution shall be included in amounts referred to in this clause (a),
plus (ii) the cumulative amount of cash and Cash Equivalents in respect of
returns (including dividends, interest, distributions, interest payments,
returns of principal, repayments, income and similar amounts) received by
Holdings, the Borrowers or any Restricted Subsidiary after the Third Restatement
Date in respect of any Investments made using the Available Basket Amount; plus
(iii) in the case of any disposition or repayment of any Investment constituting
a Restricted Payment made using the Available Basket Amount (without duplication
of any amount deducted in calculating the amount of Investments at any time
outstanding included in the amount of Restricted Payments), the aggregate amount
of Net Cash Proceeds received by Holdings, the Borrowers or a Restricted
Subsidiary after the Third Restatement Date with respect to all such
dispositions and repayments (to the extent not required to be used to make a
mandatory prepayment pursuant to Section 2.13 hereof); plus (iv) the amount of
any Declined Proceeds, plus (v) 100% of the aggregate amount received in cash
and Cash Equivalents received by Holdings, the Borrowers and any Restricted
Subsidiary by means of the sale or other disposition (other than to Holdings,
Borrowers or a Restricted Subsidiary) of Investments made by Holdings, such
Borrower or such Restricted Subsidiary and repurchases and redemptions of, or
cash distributions or cash interest received in respect of, such Investments
from or to Holdings, such Borrower or such Restricted Subsidiary and repayments
of loans or advances, and releases of guarantees, which constitute Investments
made by Holdings, such Borrower or such Restricted Subsidiary, in each case,
after the Third Restatement Date, plus (vi) in the case of the redesignation of
an Unrestricted Subsidiary as, or merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into, a Restricted Subsidiary after the Third
Restatement Date, the fair market value of the Investment in such Unrestricted
Subsidiary at the time of the redesignation of such Unrestricted Subsidiary as,
or merger, consolidation or amalgamation of such Unrestricted Subsidiary with or
into, a Restricted Subsidiary to the extent such Investment was made in reliance
upon Section 6.04 (but not to exceed the original amount of the Investment in
such Unrestricted Subsidiary made in reliance upon Section 6.04, other than to
the extent such Investment is permitted under Section 6.04), plus (vii) the Net
Cash Proceeds of Indebtedness and Disqualified Equity Interests of Holdings and
its Restricted Subsidiaries, in each case, issued after the First Amendment
Effective Date, which have been exchanged or converted into Equity Interests
(other than of Disqualified Equity Interests) of Holdings minus (b) the
aggregate amount of Investments, Restricted Payments and prepayments,
repurchases or redemptions (including any premium, fees, interest or other
amounts thereon), of Restricted Indebtedness, in each case to the extent made
after the Third Restatement Date (in whole or in part) in reliance on the
Available Basket Amount.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 or (c) any person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“BHC Act Affiliate” shall have the meaning assigned to such term in Section
9.25.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble to this
Agreement.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

 

--------------------------------------------------------------------------------

 

 

“Borrowing Request” shall mean a request by one or both Borrowers in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent and the
applicable Borrowers (which approval shall not be unreasonably withheld or
delayed).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and real property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its consolidated
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), but excluding any such expenditure (i) made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards, indemnity
payments or damage recovery proceeds relating to any such damage, loss,
destruction or condemnation, (ii) that constitutes the consideration paid (and
transaction expenses incurred) in connection with a Permitted Acquisition or
other acquisitions, (iii) that constitutes the permitted reinvestment of Net
Cash Proceeds of Asset Sales, Recovery Events or capital assets sold or (iv)
that constitutes the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent of the
credit granted by the seller of such equipment for the equipment being traded at
such time.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP; provided that all leases of
any person that are or would have been treated as operating leases (including
for avoidance of doubt, any network lease or any operating indefeasible right of
use) for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating leases were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as Capital Lease Obligations in
the financial statements to be delivered pursuant to Section 5.04.

 

 

--------------------------------------------------------------------------------

 

 

“Capitol” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Cares Act” shall have the meaning assigned to such term in the definition of
“Main Street Loan”.

 

“Cash Equivalents” shall mean:

 

(a)                direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent, any domestic office of any Lender that is
a bank, or any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e)     investments in “money market funds” within the meaning of Rule 2a-7
under the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;

 

(f)     marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
the acquisition thereof and having, at the time of the acquisition thereof a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

 

(g)     investment funds investing substantially all of their assets in
securities of the types described in clauses (a) through (f) above; and

 

(h)     other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, stored value card, electronic funds transfer, purchasing cards,
netting services, check drawing services, automated payment services (including
depository, overdraft, controlled disbursement, ACH transactions, return items
and interstate depository network services), positive pay service, employee
credit card programs, cash pooling services and any arrangements or services
similar to any of the foregoing and/or otherwise in connection with cash
management and deposit accounts.

 

 

--------------------------------------------------------------------------------

 

 

“Cash Management Bank” shall mean any person that is party to a Cash Management
Agreement that is a Lender or an Agent or an Affiliate of a Lender or an Agent,
in its capacity as a party to such Cash Management Agreement.

 

“Cash Management Obligations” shall mean, as to any person, any and all
obligations of such person, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any Cash
Management Agreement.

 

“Cayman Borrower” shall have the meaning assigned to such term in the Preamble.

 

“Cayman Subsidiary Guarantor” shall mean each Foreign Subsidiary of Holdings
(other than, for the avoidance of doubt, the Cayman Borrower) that is or becomes
a party to the Guarantee Agreement as required by Section 5.12 of this
Agreement, unless and until released as a Subsidiary Guarantor in accordance
with this Agreement or the Guarantee Agreement.

 

“Cayman Term Loan” means a term loan denominated in dollars made by a Lender to
the Cayman Borrower pursuant to Section 2.01(a)(ii).

 

“Cayman Term Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund a Cayman Term Loan and “Cayman Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s Cayman
Term Loan Commitment, if any, is set forth on Schedule 2.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Cayman Term Loan
Commitments as of the Third Restatement Date is $40,000,000.

 

“Cayman Term Loan Exposure” shall mean, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Cayman Term Loans
of such Lender; provided, at any time prior to the making of the Cayman Term
Loans, the Cayman Term Loan Exposure of any Lender shall be equal to such
Lender’s Cayman Term Loan Commitment.

 

“CFC” shall mean any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“CFC Holdco” shall mean any Domestic Subsidiary that has no material assets
other than the Equity Interests of and, if applicable, Indebtedness of one or
more Foreign Subsidiaries that are CFCs.

 

 

--------------------------------------------------------------------------------

 

 

A “Change in Control” shall be deemed to have occurred if: (a) Holdings at any
time ceases to own (directly or indirectly) 100% of the Equity Interests of the
Borrowers; or (b) any person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act (excluding any employee benefit plan of
Holdings and its Subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan)) shall at
any time have acquired direct or indirect beneficial ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 50% of the outstanding
voting stock of Holdings. For purposes of this definition, a person shall not be
deemed to have beneficial ownership of Equity Interests subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Third Restatement Date (or with respect to a person that becomes a Lender
after the Third Restatement Date, the date such person becomes a Lender), (b)
any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Third Restatement
Date (or with respect to a person that becomes a Lender after the Third
Restatement Date, the date such person becomes a Lender) or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.14, by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Third Restatement
Date (or with respect to a person that becomes a Lender after the Third
Restatement Date, the date such person becomes a Lender); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines, requirements or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, U.S. Term
Loans, Cayman Term Loans, Other Loans, Incremental Term Loans or Specified
Incremental Loans, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment, U.S. Term Loan Commitment,
Cayman Term Loan Commitment, Other Loan Commitment, Incremental Commitment or
Specified Incremental Loan Commitment. Specified Incremental Loans and Other
Loans (and the related Specified Incremental Loan Commitments and Other Loan
Commitments, as the case may be) made and established with different terms, and
new tranches of U.S. Term Loans, Cayman Term Loans and Revolving Credit
Commitments established as a result of a Loan Modification Offer, shall be
construed to be in different Classes.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Security Documents as security for the Obligations, but shall in
all events exclude Excluded Property.

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Collateral Agreements” shall mean individually or collectively, as applicable,
the U.S. Collateral Agreement and the Foreign Collateral Agreement.

 

“Commitment” shall mean, with respect to any Lender, the U.S. Term Loan
Commitment, the Cayman Term Loan Commitment and the Revolving Credit Commitment.
Unless the context shall otherwise require, the term “Commitments” shall include
any Incremental Commitment, Specified Incremental Loan Commitment or Other Loan
Commitment.

 

“Commitment Fee” shall mean, for any day, with respect to any Revolving Credit
Lender, (a) 0.50% per annum times (b) the daily unused amount of the Revolving
Credit Commitment of such Revolving Credit Lender during the preceding quarter
(or other period commencing with the Third Restatement Date or ending with the
Revolving Credit Maturity Date or the date on which the Revolving Credit
Commitment of such Lender shall expire or be terminated).

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Company Intellectual Property Rights” shall have the meaning assigned to such
term in Section 3.07(b).

 

“Consenting Existing Lenders” shall have the meaning assigned to such term in
the Recitals to this Agreement.

 

“Consenting Existing Revolving Lenders” shall have the meaning assigned to such
term in Section 2.27.

 

“Consenting Existing Term Lenders” shall have the meaning assigned to such term
in Section 2.27.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets (other than cash and Cash Equivalents, Taxes and deferred Taxes) of
Holdings, the Borrowers and the Restricted Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings, the Borrowers, and the Restricted Subsidiaries
at such time, but excluding, without duplication (a) the current portion of any
long-term Indebtedness, (b) outstanding Revolving Loans, (c) interest payable
and (d) Taxes and deferred Taxes.

 

“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings, the Borrowers and the Restricted Subsidiaries on a consolidated basis
equal to:

 

 

--------------------------------------------------------------------------------

 

 

(i)                         Consolidated Net Income, plus, to the extent
reducing (and not added back to) such Consolidated Net Income (other than in the
case of clause (f) hereof), the sum, without duplication, of amounts (calculated
on an after tax basis where appropriate) for (a) provision for taxes based on
income or profit or capital, including state, local and franchise taxes (or the
non-U.S. equivalent thereof) of Holdings, the Borrowers and the Restricted
Subsidiaries for such period (including tax expenses of Foreign Subsidiaries and
foreign withholding taxes paid or accrued for such period), (b) Consolidated
Interest Expense for such period and, to the extent not reflected in such
Consolidated Interest Expense, any losses on Hedging Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, (c) the total amount of depreciation and amortization expenses (including
amortization of goodwill and other intangibles, and all expenditures in respect
of licensed or purchased software or internally developed software and software
enhancements that are, or are required to be reflected as, capitalized costs,
but excluding amortization of prepaid cash expenses that were paid in a prior
period) for such period, (d) [reserved], (e) any other non-cash charges,
expenses or losses reducing Consolidated Net Income for such period (provided
that if any such non-cash charges, expenses or losses represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income to such extent), (f) cash receipts (or any netting arrangements resulting
in reduced cash expenditures) not representing Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated Net Income pursuant to clause (ii) below for any
previous period, (g) any non-cash impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write downs
related to intangible assets, long-lived assets, investments in debt and equity
securities or otherwise as a result of a change in law or regulation, (h) any
net loss from discontinued operations (so long as such operations remain
discontinued) and any net loss on disposal of discontinued operations and any
expenses, charges, accruals or reserves related to the closure and/or
consolidation of offices and facilities (including in connection with
discontinued operations), (i) any losses attributable to the extinguishment of
any (1) Indebtedness or (2) derivative instruments of Holdings, the Borrowers or
any of the Restricted Subsidiaries, (j) any fees, expenses, costs or charges
(including all transaction, restructuring and transition costs, fees and
expenses (including diligence costs, cash severance costs, retention payments to
employees, lease termination costs and reserves)) or any amortization thereof,
related to the Transactions or any Subject Transaction or any Investment,
acquisition, asset disposition, equity offer, recapitalization, reorganization
or incurrence of Indebtedness permitted hereunder (in each case, including any
such transaction undertaken but not completed) or any amendment or modification
hereof or thereof, (k) accruals and reserves (other than fees, expenses, costs
or charges relating to the Transactions) that are established within twelve
months after the Third Restatement Date that are so required to be established
in accordance with GAAP, (l) [reserved], (m) any extraordinary, non-recurring or
unusual losses, expenses or charges (including costs, and payments, in
connection with actual or prospective litigation, legal settlements, fines,
judgments or orders), (n) minority interest expense consisting of income of a
Subsidiary Guarantor attributable to minority equity interests of third parties
or any non-wholly owned Subsidiary Guarantor deducted in such period in
calculating Consolidated Net Income, net of any cash distributions made to such
third parties in such period, (o) any costs or expenses incurred pursuant to any
management equity plan, long term incentive plan or share or unit option plan or
any other management or employee benefit plan or agreement or share or unit
subscription or shareholder or similar agreement; provided that to the extent
such costs or expenses are paid in cash, such costs or expenses shall have been
funded with cash proceeds contributed to the capital of Holdings, the Borrowers
or

 

 

--------------------------------------------------------------------------------

 

 

the Net Cash Proceeds of any issuance of Equity Interests (other than
Disqualified Capital Stock) of the Borrowers (or Holdings), (p) the amount of
“run rate” cost savings, operating expense reductions, restructuring charges and
expenses and synergies related to any Subject Transactions, restructurings, cost
savings initiatives and other initiatives after the Third Restatement Date and
projected by the Borrowers in good faith to result from actions taken, committed
to be taken or expected to be taken no later than 18 months after the end of
such period (which “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and synergies shall be calculated on a pro
forma basis as though such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies had been realized
on the first day of the period for which Consolidated EBITDA is being
determined), net of the amount of actual benefits realized during such period
from such actions; provided that such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies are reasonably
identifiable and factually supportable (in the good faith determination of the
U.S. Borrower); provided, further, that the aggregate amount of add backs made
pursuant to this clause (p) shall not exceed an amount equal to 25% of
Consolidated EBITDA for the applicable Test Period (and such determination shall
be made prior to the making of, and without giving effect to, any adjustments
pursuant to this clause (p)), (q) any earn-out obligation and contingent
consideration obligations (including adjustments thereof and purchase price
adjustments) incurred in connection with any Investment made in compliance with
Section 6.04 or any Investment consummated prior to the Third Restatement Date,
which is paid or accrued during such period and (r) the amount of Consolidated
EBITDA for a four fiscal quarter period reasonably expected by Holdings to be
realized from any marine vessel owned by, or leased by, Holdings, the Borrowers
and the Restricted Subsidiaries that has entered into service during such period
within 12 months following the commencement of service, calculated on a Pro
Forma Basis as though such Consolidated EBITDA had been realized on the first
day of the applicable period and was realized during the entirety of such period
(net of any actual Consolidated EBITDA generated as a result of such entry into
service for the same period); provided, that (A) such amount is reasonably
identifiable (in the good faith determination of Holdings) and (B) the such
marine vessel shall have actually commenced entry into service; minus

 

(ii)                         the sum, without duplication, of the following
amounts (calculated on an after tax basis where appropriate) (a) non-cash gains
increasing Consolidated Net Income for such period, excluding any such items to
the extent they represent (1) the reversal in such period of an accrual of, or
reserve for, potential cash expenses in a prior period after the Third
Restatement Date (which, for the avoidance of doubt, shall be deducted from
Consolidated Net Income pursuant to clause (i)(e) above), and (2) the
amortization of income and the accrual of revenue or income, in each case, to
the extent cash is not received in the current period, (b) any net gain from
discontinued operations or after-tax net gains from the disposal of discontinued
operations to the extent increasing Consolidated Net Income, (c) any
extraordinary, non-recurring or unusual gain to the extent increasing
Consolidated Net Income and (d) any gains attributable to the extinguishment of
any (1) Indebtedness or (2) derivative instruments of Holdings or any of the
Restricted Subsidiaries.

 

 

--------------------------------------------------------------------------------

 

 

In addition, to the extent not already included in the Consolidated Net Income
of Holdings, the Borrowers and the Restricted Subsidiaries, notwithstanding
anything to the contrary in the foregoing, Consolidated EBITDA shall include the
amount of proceeds received (or reasonably expected to be received) from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any Investment, any acquisition, any Asset Sale (or other
disposition) or otherwise. Furthermore, Consolidated EBITDA shall be calculated
without regard to (1) the cumulative effect of a change in accounting principles
and changes as a result of the adoption or modification of accounting policies
during such period, and (2) effects of adjustments pursuant to GAAP resulting
from the application of purchase accounting in relation to the Acquisition or
any Permitted Acquisition.

 

For purposes of determining compliance with the Leverage Covenant only, the
Borrowers shall have the right to receive a Specified Equity Contribution after
the Third Restatement Date and on or prior to the date 15 Business Days after
the date on which financial statements are required to be delivered pursuant to
Section 5.04(a) or (b), as applicable, for such fiscal quarter which
contribution will be included, at the request of the Borrowers, in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the Leverage Covenant at the end of such fiscal quarter and
applicable subsequent periods which include such fiscal quarter and not for any
other purpose under this Agreement; provided that notwithstanding anything
herein to the contrary, (a) a Specified Equity Contribution may be made and
included in the calculation of Consolidated EBITDA no more than two times in any
four-fiscal quarter period and no more than five times during the term of this
Agreement, (b) the amount of any Specified Equity Contribution included in the
calculation of Consolidated EBITDA shall be no greater than the amount required
to cause the Borrowers to be in Pro Forma Compliance and (c) the proceeds of any
Specified Equity Contribution (as they affect the amount of unrestricted cash
and Cash Equivalents of the Borrowers and their Restricted Subsidiaries for
purposes of “netting”) and any pay-down of the Loans made therefrom shall be
disregarded for purposes of determining compliance with the Leverage Covenant,
as of the end of such fiscal quarter.

 

The provisions of Section 1.04 shall apply to any calculation of Consolidated
EBITDA.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense, whether paid or accrued (including that portion attributable to Capital
Lease Obligations in accordance with GAAP) of Holdings, the Borrowers and their
Restricted Subsidiaries on a consolidated basis for such period with respect to
all outstanding Indebtedness of Holdings, the Borrowers and their Restricted
Subsidiaries, including all amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, imputed interest with respect to commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Hedging Agreements in respect of interest rates.

 

 

--------------------------------------------------------------------------------

 

 

“Consolidated Net Income” shall mean, for any period, the aggregate net income
of Holdings, the Borrowers and the Restricted Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that (a) the
income of any person (other than a Restricted Subsidiary of Holdings) in which
any other person (other than Holdings, the Borrowers or any of their Restricted
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings, the Borrowers or any
of the Restricted Subsidiaries by such person during such period shall be
excluded, (b) any gain (loss), together with any related provision for taxes on
such gain (loss), realized in connection with any Asset Sale or other asset
disposition or abandonment (other than in the ordinary course of business) and
reserves relating thereto shall be excluded, (c) any net unrealized gain (loss)
(after any offset) resulting in such period from obligations under any Hedging
Agreement or other derivative instruments and the application of ASC 815, in
each case, shall be excluded, (d) any net unrealized gain (loss) (after any
offset) resulting in such period from currency translation gains or losses
including those related to currency re-measurements of Indebtedness shall be
excluded, (e) any gains (losses) resulting from the return of surplus assets of
any Plan shall be excluded and (f) the effect of any non-cash gain (loss) in
respect of post-retirement benefits as a result of the application of ASC 715
shall be excluded.

 

“Consolidated Total Assets” shall mean the consolidated total assets of
Holdings, the Borrowers and the Restricted Subsidiaries as set forth on the
consolidated balance sheet of Holdings as of the most recent period for which
financial statements were required to have been delivered pursuant to Section
5.04(a) or (b); provided that prior to the initial delivery of such financial
statements, this definition shall be based on the December 31, 2017 financial
statements.

 

“Consolidated Working Capital” shall mean, at any date of determination,
Consolidated Current Assets at such date minus Consolidated Current Liabilities
at such date; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Contract Consideration” shall have the meaning assigned to such term in clause
(b)(xx) of the definition of Excess Cash Flow.

 

“Convertible Notes” means debt securities, the terms of which provide for
conversion into, or exchange for, Equity Interests of Holdings, cash in lieu
thereof and/or a combination of Equity Interests of Holdings and cash in lieu
thereof.

 

“Covered Entity” shall have the meaning assigned to such term in Section 9.25.

 

“Covered Party” shall have the meaning assigned to such term in Section 9.25.

 

 

--------------------------------------------------------------------------------

 

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness or Other Revolving
Credit Commitments incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans, outstanding Revolving Loans
or Revolving Credit Commitments (in the case of Other Revolving Credit
Commitments obtained pursuant to a Refinancing Amendment) hereunder (including
any successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such Credit Agreement Refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Credit Commitments or Other Revolving Credit
Commitments, the amount thereof) except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees,
commissions and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension (including original
issue discount, if any), (ii) such Credit Agreement Refinancing Indebtedness has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Refinanced Debt and (iii) any
covenants, events of default and other provisions under any Credit Agreement
Refinancing Indebtedness (other than voluntary prepayment or redemption
provisions and pricing (including interest rate, fees, funding discounts and
prepayment premiums)) shall be substantially identical to or (taken as a whole),
no more favorable to the lenders or holders providing such Credit Agreement
Refinancing Indebtedness (taken as a whole) than the terms applicable to the
Refinanced Debt (as determined by the Board of Directors of the U.S. Borrower in
good faith) (except for covenants and or other provisions applicable only to
periods after the then Latest Maturity Date at the time of incurrence of such
Indebtedness).

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the Revolving Credit Facility and Term Loan
Facility provided for by this Agreement.

 

“Credit Parties” shall mean the Borrowers and each Guarantor.

 

“CS Securities” shall mean Credit Suisse Securities (USA) LLC.

 

“Cumulative Retained ECF Amount” shall mean, at any date, an amount, not less
than zero, determined on a cumulative basis equal to the amount of Excess Cash
Flow for all full fiscal years (commencing with the fiscal year ending December
31, 2019) ended prior to such date for which the financial statements required
by Section 5.04(a) have been delivered that was not (and, in the case of any
period where the respective required date of prepayment has not yet occurred
pursuant to Section 2.13(b), will not on such date of required prepayment be)
required to be applied in accordance with Section 2.13(b) for such fiscal years.

 

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(e).

 

“Debt Rating” shall mean, as of any date of determination, each of the corporate
credit rating of the Borrower determined by S&P and the corporate family rating
of the Borrower determined by Moody’s.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

 

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrowers, the Administrative Agent,
the Issuing Bank or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that any Lender
that delivers such confirmation shall cease to be deemed a Defaulting Lender
unless such Lender would otherwise qualify as a Defaulting Lender under clauses
(a), (b), (d) or (e) of this definition, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, custodian
or similar entity appointed for it, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian or similar entity appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or an action or proceeding described in
paragraph (g) or (h) of Article VII or (iii) become the subject of a Bail-In
Action.

 

“Default Right” shall have the meaning assigned to such term in Section 9.25.

 

“Designated Jurisdiction” shall mean a country or territory which is itself the
target of comprehensive country-wide or territory-wide Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the U.S. Borrower) of non-cash consideration
received by any Borrower or one of their Restricted Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an officer’s certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05.

 

“Discount Range” shall have the meaning assigned to such term in Section
2.12(e).

 

 

--------------------------------------------------------------------------------

 

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to the date that is 91 days after the Latest Maturity Date (as of the time of
issuance of such Disqualified Capital Stock), other than, in each case, after
payment in full of the Obligations, or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) Indebtedness or (ii)
any Equity Interests referred to in clause (a) above, in each case at any time
on or prior to the date that is 91 days after the Latest Maturity Date;
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a Change in
Control or an Asset Sale occurring prior to the date that is 91 days after the
Latest Maturity Date shall not constitute Disqualified Capital Stock so long as
any rights of the holders thereof upon the occurrence of a Change in Control or
Asset Sale shall be subject to the prior repayment in full of the Loans and all
other Obligations then outstanding.

 

“Disqualified Institution” shall mean any competitors of the Borrowers and their
respective Subsidiaries (which, for the avoidance of doubt, shall not include
any bona fide debt investment fund) (i) listed on Schedule 1.01(a), (ii)
identified by name in writing (on an updated Schedule 1.01(a) or similar list)
to the Administrative Agent and the Lenders from time to time and (iii) any
reasonably identifiable Affiliates of any person referred to in clauses (i) or
(ii) above; provided that a “competitor” or an Affiliate of a competitor shall
not include any bona fide debt fund or investment vehicle that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit or securities in the ordinary course and
with respect to which the Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity; provided, further, that no Disqualified Institutions
may become Lenders or otherwise participate in the Credit Facilities without
consent of the Borrowers; provided, further, that any additional Disqualified
Institutions identified from time to time shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Credit Facilities; provided, further, that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions (other than the
responsibility of the Administrative Agent to post the list of Disqualified
Institutions with the Lenders pursuant to the terms of the Loan Documents).

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia, other than (i) a Domestic Subsidiary of the Cayman
Borrower, (ii) a Domestic Subsidiary of any other Foreign Subsidiary that is a
CFC, (iii) any CFC Holdco or (iv) any Subsidiary the provision of a Guarantee by
which could result in adverse tax consequence (as a result of the operation of
Section 956 of the Code) to Holdings, the U.S. Borrower or their Subsidiaries.

 

 

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that, except to the extent expressly contemplated by
Section 2.12(e), neither of the Borrowers nor any of their Affiliates shall be
an Eligible Assignee; provided, further, that no Disqualified Institution shall
be an Eligible Assignee. Notwithstanding the foregoing, each party hereto
acknowledges and agrees that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Institution and the Administrative Agent shall have no
liability with respect to any assignment made to a Disqualified Institution.

 

“Environmental Laws” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and final and
enforceable agreements with any Governmental Authority, in each case governing
protection of the environment, natural resources, human health and safety
(insofar as safety pertains to exposure to Hazardous Materials) or the presence,
Release of, or exposure to, Hazardous Materials, or the use, treatment, storage,
transport, recycling or disposal of, or the arrangement for such activities with
respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or pertaining to (a) non-compliance with any Environmental Law, (b) the use,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release of any Hazardous Materials
or (e) any contract or agreement pursuant to which liability is affirmatively
assumed or imposed with respect to any of the foregoing.

 

 

--------------------------------------------------------------------------------

 

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest; provided that neither Permitted Convertible
Notes nor Permitted Convertible Note Hedging Agreements shall constitute Equity
Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as determined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (e) the incurrence by the Borrowers or any of
their ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan by the PBGC or the withdrawal or partial withdrawal
of the Borrowers or any of their ERISA Affiliates from any Plan or Multiemployer
Plan, (f) the receipt by the Borrowers or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the receipt by the Borrowers or any of their ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Borrowers or any of their ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA, (h) the occurrence
of a “prohibited transaction” with respect to which any Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which any Borrower or any such Subsidiary could
otherwise be liable or (i) any Foreign Benefit Event.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

 

--------------------------------------------------------------------------------

 

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess, if
any, of:

 

(a)                the sum, without duplication, of (i) Consolidated Net Income
for such period, (ii) an amount equal to the sum of total depreciation expense,
total amortization expense and other non-cash charges to the extent reducing
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such period and (iv) an amount equal to the aggregate net non-cash loss on any
asset sale by the Borrowers and the Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) to the extent deducted in
arriving at Consolidated Net Income over

 

(b)               the sum, without duplication, of the following (but only to
the extent not otherwise reducing Consolidated Net Income for such period) (i)
an amount equal to the amount of all non-cash income, gains, and credits
included in arriving at Consolidated Net Income, (ii) the aggregate amount of
Capital Expenditures (without giving effect to any exclusions thereunder) of the
Borrowers and the Restricted Subsidiaries and acquisitions of intellectual
property in each case paid for in cash, except to the extent financed with the
proceeds of long-term Indebtedness of Holdings or the Restricted Subsidiaries
(other than revolving credit facilities), (iii) the aggregate amount of all
scheduled principal payments of the Term Loans pursuant to Section 2.11 and
prepayments of Term Loans made pursuant to Auctions under Section 2.12(e)
(valued at the purchase price therefor), in each case made in cash during such
period, except to the extent financed with the proceeds of Indebtedness of
Holdings or the Restricted Subsidiaries (other than revolving credit
facilities), (iv) the aggregate amount of all principal payments of Indebtedness
of Holdings or the Restricted Subsidiaries (other than Loans, but including the
principal component of payments in respect of Capital Lease Obligations) made
during such period, except to the extent financed with the proceeds of
Indebtedness of Holdings or the Restricted Subsidiaries (other than revolving
credit facilities) or to the extent such payments are not permitted under this
Agreement, (v) increases in Consolidated Working Capital for such period, (vi)
all amounts paid in cash by the Borrowers and the Restricted Subsidiaries during
such period in connection with all Permitted Acquisitions and all Investments
pursuant to Section 6.04 (g), (k), (w), (x), (y) or (z) (except to the extent
invested into a Restricted Subsidiary), to the extent not financed with the
proceeds of long-term Indebtedness of Holdings or the Restricted Subsidiaries
(other than revolving credit facilities), (vii) cash payments under earnout and
contingent obligations incurred in connection with Permitted Acquisitions and
other acquisitions, to the extent not financed with the proceeds of Indebtedness
of Holdings or the Restricted Subsidiaries (other than revolving credit
facilities), (viii) costs, fees and expenses (including premium, make-whole and
penalty payments) incurred in connection with the issuance, amendment or
prepayment of any Indebtedness, whether or not consummated (including any
refinancing, except to the extent such costs, fees and expenses are financed
with the proceeds of Indebtedness of Holdings or the Restricted Subsidiaries)
(other than revolving credit facilities), (ix) the net decrease during such
fiscal year (if any) in deferred tax accounts of the Borrowers and their
Restricted Subsidiaries, (x) costs, fees and expenses incurred in connection
with the issuance of Equity Interests (including all classes of stock, options
to purchase stock and stock appreciation rights to management of a Loan Party),
Investments, asset sales or divestitures, in each case as permitted hereunder
and whether or not consummated, (xi) any Restricted Payments made to Holdings to
the extent permitted under Section 6.06(a)(ii), (vi), (vii), (xii) or (xv) any
payment by Holdings, the Borrowers and the

 

 

--------------------------------------------------------------------------------

 

 

Restricted Subsidiaries to other Affiliates (whether directly or through
Holdings) to the extent permitted under Section 6.07, (xiii) cash taxes paid
during such period that did not reduce Consolidated Net Income for such period
and the amount of the excess of any cash payments (or tax reserves set aside or
payable) in respect of taxes by Holdings, the Borrowers and the Restricted
Subsidiaries over the tax expense already deducted from Consolidated Net Income,
(xiv) to the extent paid during such period, Transaction Costs, (xv) all
payments made in cash in respect of covenants not to compete, consulting
agreements and other affiliated contracts in connection with an acquisition,
(xvi) payments by Holdings, the Borrowers and the Restricted Subsidiaries during
such period in respect of long-term liabilities (including cash pension payments
and other cash payments in respect of retirement plans) (in each case, to the
extent required to be made) of Holdings, the Borrowers and the Restricted
Subsidiaries other than Indebtedness, (xvii) cash payments made during such
fiscal year in respect of employee retention payments in connection with a
Subject Transaction, (xviii) cash payments made during such period in respect of
non-cash charges that increased Excess Cash Flow in any prior fiscal year, (xix)
the income of any Restricted Subsidiary (foreign or domestic) of any Borrower to
the extent that the payment of such income to the Loan Parties, whether by
dividends or similar distributions, intercompany loan repayments or otherwise
(1) is not at the time of calculation permitted by operation of any Requirements
of Law applicable to that Restricted Subsidiary or (2) would at the time of
calculation result in adverse tax consequences; provided, however, that to the
extent such prohibition in clause (xix)(1) or adverse tax consequence in clause
(xix)(2) does not exist at the time of any future calculation, any amounts
deducted from Excess Cash Flow pursuant to clause (xix)(1) or (xix)(2), as
applicable, which have not already been added to Excess Cash Flow pursuant to
this proviso, shall be added to Excess Cash Flow at the time of such future
calculation and (xx) without duplication of amounts deducted from Excess Cash
Flow in prior periods, the aggregate consideration required to be paid in cash
by the Borrowers or their Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Investments (including Permitted Acquisitions), Capital
Expenditures, construction and/or acquisitions of any marine vessel or
acquisitions of Intellectual Property to be consummated or made during the 365
days following such period to the extent intended to be financed with internally
generated cash flow of Borrowers and their Restricted Subsidiaries; provided
that to the extent the aggregate amount of cash actually utilized to finance
such Permitted Acquisitions, Capital Expenditures, construction and/or
acquisitions of marine vessels or acquisitions of Intellectual Property during
such 365 days is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow for the next
Excess Cash Flow Period.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Secured
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Secured Hedging Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Secured Hedging Obligation. If a Secured Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Secured Hedging Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

 

--------------------------------------------------------------------------------

 

 

“Excluded Information” means information (including material nonpublic
information) regarding the Loans of the applicable Class or the Loan Parties
hereunder that is not known to a Lender participating in an Auction or in an
assignment to the Borrowers, that may be material to a decision by such Lender
to participate in such Auction or such assignment to the Borrowers.

 

“Excluded Property” shall mean (a) any owned real property having a value less
than $1,000,000 and all leased real property irrespective of value (it being
agreed that no Loan Party shall be required to deliver landlord lien waivers,
estoppels or collateral access letters); (b) in the case of the U.S. Obligations
only, voting Equity Interests of any Foreign Subsidiary owned directly by
Holdings, the U.S. Borrower or any U.S. Subsidiary Guarantor in excess of 65% of
the outstanding voting Equity Interests of such Foreign Subsidiary; (c)
interests in partnerships, joint ventures and non-wholly owned Subsidiaries
which cannot be pledged without the consent of one or more third parties (which
consent has not been obtained); (d) any property subject to a capital lease,
purchase money security interest or, in the case of after-acquired property,
pre-existing secured Indebtedness to the extent the granting of a security
interest in such assets would violate the terms of the agreement with respect
thereto; (e) any lease, license or other agreement or purchase money or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrowers or a Guarantor) after giving effect to the
applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition; (f) pledges and security interests
prohibited by applicable law, rule or regulation or agreements with any
Governmental Authority or which would require governmental (including
regulatory) consent, approval, license or authorization to provide such security
interest unless such consent, approval, license or authorization has been
received; (g) any “intent-to-use” application for registration of a trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d), or an “Amendment to
Allege Use” pursuant to Section 1(c), of the Lanham Act, to the extent that, and
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal Laws, (h) assets subject
to certificates of title or ownership (other than property covered by, or
subject to the Lien of, a Mortgage on a Mortgaged Vessel); (i) Excluded Vessel
Assets and (j) those assets as to which the Administrative Agent and the
Borrowers reasonably agree that the costs of obtaining such a security interest
or perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby. Notwithstanding anything to the contrary,
“Excluded Property” shall not include any proceeds, substitutions or
replacements of any “Excluded Property” referred to in clauses (a) through (i)
(unless such Proceeds, substitutions or replacements would constitute “Excluded
Property” referred to in any of clauses (a) through (j)).

 

 

--------------------------------------------------------------------------------

 

 

“Excluded Subsidiary” shall mean any Subsidiary of any Borrower that is: (a)
listed on Schedule 1.01(b) as of the Third Restatement Date; (b) a joint venture
or a Subsidiary that is not otherwise a wholly owned Restricted Subsidiary
(other than with respect to directors’ qualifying or nominee shares); (c) an
Immaterial Subsidiary; (d) an Unrestricted Subsidiary; (e) not-for-profit
Subsidiary; (f) prohibited by applicable Requirement of Law or contractual
obligation (including any contractual obligation governing Indebtedness) from
guaranteeing or granting Liens to secure any of the Obligations or with respect
to which any consent, approval, license or authorization from any Governmental
Authority would be required for the provision of any such guarantee (but in the
case of such guarantee being prohibited due to a contractual obligation, such
contractual obligation shall have been in place at the Third Restatement Date or
at the time such Subsidiary became a Restricted Subsidiary) and is not created
in contemplation of or in connection with such person becoming a Restricted
Subsidiary; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary solely pursuant to this clause (f) if such consent,
approval, license or authorization has been obtained; provided, further, that
the Borrowers will use commercially reasonable efforts to overcome or eliminate
any such restrictions in this clause (f), including (x) using any reasonably
available “whitewash” procedures or similar procedures that would be required
and/or (y) demonstrating that corporate benefits will be derived from the
transaction; (g) any Subsidiary with respect to which providing a guaranty would
result in material adverse tax consequences to Holdings, the Borrowers and their
Subsidiaries (taken as a whole) as reasonably determined by Holdings (in
consultation with the Administrative Agent); (h) a Subsidiary with respect to
which the Borrowers and the Administrative Agent (in consultation with the
Required Lenders) reasonably agree that the costs or other consequences
(including adverse tax consequences) of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders or (i) an Excluded
Vessel Subsidiary.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Administrative Agent, any Lender, the Issuing Bank, or any other
recipient or required to be withheld or deducted from a payment to such
Administrative Agent, Lender, or other recipient (collectively, “Recipient”),
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.21(a)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Excluded Vessel Assets” shall mean any property or assets of an Excluded Vessel
Subsidiary and the Equity Interests issued by such Excluded Vessel Subsidiary.

 

“Excluded Vessel Subsidiary” shall mean (a) each entity listed on Schedule
1.01(c), (b) any other entity or special purpose vehicle established for the
purpose of (i) acquiring, constructing, improving, owning, operating, replacing
or repairing marine vessels and (ii) entering into and negotiating all
agreements and other arrangements in connection with Vessel Financings and (c)
any other entity or special purpose vehicle established for the purpose of
owning an entity or special purpose vehicle described in clause (b).

 

 

--------------------------------------------------------------------------------

 

 

“Existing Lenders” shall have the meaning assigned to such term in the Recitals
to this Agreement.

 

“Existing Term Loans” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Failed Auction” shall have the meaning assigned to such term in Section
2.12(e).

 

“Fair Market Value” shall mean for any determination of Fair Market Value of any
marine vessel, the fair market value set forth for such marine vessel in the
most recent appraisal delivered or required to be delivered pursuant to Section
5.06(d).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, with respect to Revolving Loans only, such rate shall not be less
than 0.00%.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees and the
Issuing Bank Fees.

 

“Fee Letter” shall mean the Agent Fee Letter dated March 14, 2018, among the
U.S. Borrower, Credit Suisse AG, Cayman Islands Branch and CS Securities.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, or controller of such person (or any
person having the same functional responsibility as any of the foregoing).

 

“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the Recitals to this Agreement.

 

“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment, which date shall be August 7, 2020.

 

“First Amendment” means that certain First Amendment to Third Amended and
Restated Credit Agreement, dated as of the First Amendment Effective Date, by
and among the Borrowers, Holdings, the Lenders party thereto and the
Administrative Agent.

 

 

--------------------------------------------------------------------------------

 

 

“First Amendment Reaffirmation Agreement” shall mean the Confirmation and
Reaffirmation Agreement dated as of the First Amendment Effective Date among the
Loan Parties party thereto and the Collateral Agent.

 

“First Lien Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries secured by a Lien on any asset or
property of any Credit Party that is not subordinated to the Liens securing the
Obligations on such date less up to $50,000,000 of the unrestricted cash and
Cash Equivalents of Holdings, the Borrowers and their respective Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA of Holdings, the
Borrowers and their respective Restricted Subsidiaries for the Test Period most
recently ended.

 

“Fixed Amounts” shall have the meaning assigned to such term Section 1.04(k).

 

“First Restatement Date” shall mean July 8, 2015.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date or, if later, the expiration of any grace periods, for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan, (d)
the incurrence of any liability in excess of $1,000,000 by the Borrowers or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that would reasonably be
expected to result in the incurrence of any liability by the Borrowers or any of
their Subsidiaries, or the imposition on the Borrowers or any of their
Subsidiaries of any fine, excise Tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of $1,000,000.

 

“Foreign Collateral Agreement” shall mean the U.S. Collateral Agreement (Foreign
Obligations) dated as of May 8, 2015 among LEX Explorer LLC, the Cayman
Borrower, certain Subsidiaries of the Cayman Borrower from time to time party
thereto and the Collateral Agent.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Obligations” shall have the meaning assigned to such term in the
definition of “Foreign Obligations”.

 

 

--------------------------------------------------------------------------------

 

 

“Foreign Obligations” shall mean (a) the obligation of the Cayman Borrower to
pay (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Cayman Term Loans or any Incremental Term Loans or Other Loans made to the
Cayman Borrower (the “Foreign Loan Obligations”), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations in respect of Foreign Loan
Obligations of the Cayman Borrower to any of the Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), solely as they relate to the
Foreign Loan Obligations, (b) the due and punctual payment and performance of
all the obligations in respect of Foreign Loan Obligations of each Cayman
Subsidiary Guarantor under or pursuant to this Agreement and each of the other
Loan Documents solely as they relate to the Foreign Loan Obligations and (c) the
due and punctual payment and performance of all Secured Hedging Obligations and
Secured Cash Management Obligations of the Cayman Borrower or any Cayman
Subsidiary Guarantor; provided that the term “Foreign Obligations” shall
specifically exclude Excluded Hedging Obligations. For the avoidance of doubt,
the Foreign Obligations shall not include any U.S. Obligations.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable law
(other than the laws of the United States of America) is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Security Documents” shall mean the Guarantee Agreement, the Foreign
Collateral Agreement and the Mortgages and account control agreements with
respect to the Cayman Borrower and the Cayman Subsidiary Guarantors and each of
the security agreements, mortgages, deeds of trust and other instruments and
documents with respect to the Cayman Borrower and the Cayman Subsidiary
Guarantors granting any Lien executed and delivered pursuant thereto or pursuant
to Sections 5.12 or 5.17.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Government” shall mean the United States government or any department or agency
thereof.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Third Restatement Date or entered into in connection with an
acquisition.

 

 

--------------------------------------------------------------------------------

 

 

“Guarantee Agreement” shall mean the Guarantee Agreement dated as of May 8, 2015
among the Loan Parties party thereto and the Collateral Agent.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and similar regulated
ozone-depleting substances, and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Bank” shall mean any person that is party to a Hedging Agreement that is
a Lender or an Agent or an Affiliate of a Lender or an Agent, in its capacity as
a party to such Hedging Agreement.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” shall have the meaning assigned to such term in the Recitals hereof.

 

“Immaterial Subsidiary” shall mean, on any date of determination, any Subsidiary
with (i) total assets equal to or less than 2.5% of total assets of the
Borrowers and their Restricted Subsidiaries on a consolidated basis and (ii)
gross revenues equal to or less than 2.5% of total consolidated gross revenues
of the Borrowers and their Restricted Subsidiaries, in each case as determined
in accordance with GAAP, and with respect to revenue, for the immediately
preceding four fiscal quarter period for which financial statements have been
delivered pursuant to Section 5.04; provided, that at no time shall all
Immaterial Subsidiaries so designated by the Borrowers have (i) total assets
equal to or greater than 5.0% of total assets of the Borrowers and their
Restricted Subsidiaries on a consolidated basis and (ii) gross revenues equal to
or greater than 5.0% of total consolidated gross revenues of the Borrowers and
their Restricted Subsidiaries, in each case as determined in accordance with
GAAP, and with respect to revenue, for the immediately preceding four fiscal
quarter period for which financial statements have been delivered pursuant to
Section 5.04.

 

 

--------------------------------------------------------------------------------

 

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrowers, the Administrative Agent and one or more Incremental Revolving Credit
Lenders or Incremental Term Lenders, as the case may be.

 

“Incremental Commitment” shall mean, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Loan Commitment.

 

“Incremental Equivalent Debt” shall have the meaning set forth in Section
6.01(x).

 

“Incremental Lenders” shall mean the Incremental Revolving Credit Lenders and
the Incremental Term Lenders.

 

“Incremental Loan Amount” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Loans” shall mean the Incremental Revolving Loans and the
Incremental Term Loans.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.24, to make Incremental Revolving
Loans to the Borrowers.

 

“Incremental Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Incremental Revolving Loans of such Lender.

 

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment.

 

“Incremental Revolving Credit Maturity Date” shall have the meaning assigned to
such term in Section 2.24(b).

 

“Incremental Revolving Loans” shall mean any revolving loans made to one or both
of the Borrowers by one or more Lenders pursuant to an Incremental Revolving
Credit Commitment.

 

“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Term
Loans or Incremental Revolving Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrowers.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Assumption Agreement, Specified
Incremental Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding (i) trade accounts payable,
deferred compensation to employees and directors or former employees or
directors, and accrued obligations incurred in the ordinary course of business
and (ii) earnouts, escrows, holdbacks and similar deferred payment obligations),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the lower of (i) the fair market value of such property
and (ii) the amount of the Indebtedness so secured, (f) all Guarantees by such
person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances and (j) all obligations of such person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Capital Stock of such person or any other person. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.15.

 

“Initial Merger” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Initial Revolving Credit Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans
hereunder as set forth on Schedule 2.01(a)(iii), or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

 

 

--------------------------------------------------------------------------------

 

 

“Initial U.S. Term Loans” shall mean the Initial U.S. Term Loans made by the
Lenders to the U.S. Borrower on the Third Restatement Date, pursuant to Section
2.01(a)(i).

 

“Initial U.S. Term Loan Commitment” shall mean the U.S. Term Loan Commitments in
an aggregate principal amount of $160,000,000 given effect on the Third
Restatement Date. The amount of each Lender’s Initial U.S. Term Loan Commitment,
if any, is set forth on Schedule 2.01(a)(i) or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.07(b).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, beginning with the
last Business Day of June 2018, and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or, if agreed
to by all of the applicable Lenders, 12 months) thereafter, as the Borrowers may
elect; provided, however, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investors” shall mean those stockholders, option holders and warrant holders
who own, directly or indirectly, Equity Interests of the U.S. Borrower.

 

“IRS” shall mean the United States Internal Revenue Service.

 

 

--------------------------------------------------------------------------------

 

 

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
Cayman Islands Branch, in its capacity as the issuer of Letters of Credit
hereunder, and (b) any other Lender that may become an Issuing Bank pursuant to
Section 2.22(i) or 2.22(k), with respect to Letters of Credit issued by such
Lender. The Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates or branches of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate or branch with
respect to Letters of Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.18.

 

“Junior Debt” shall mean (i) any Material Indebtedness secured by Liens on the
Collateral that are junior to the Liens securing the Obligations and (ii) any
Indebtedness of the Credit Parties that is contractually subordinated in right
of payment to the Obligations pursuant to a written agreement.

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
stated amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements in respect of Letters of
Credit that have not yet been reimbursed at such time. The L/C Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate L/C Exposure at such time; provided that if at any time more than one
Class of Revolving Credit Commitments are outstanding, the L/C Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate L/C Exposure at such time allocated to the applicable Class of
Revolving Credit Commitments.

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment at such time.

 

“Laws” shall mean, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LCT Election” shall have the meaning assigned to such term in Section 1.04(j).

 

“LCT Test Date” shall have the meaning assigned to such term in Section 1.04(j).

 

 

--------------------------------------------------------------------------------

 

 

“Lead Arrangers” shall mean CS Securities, JPMorgan Chase Bank, N.A. and
Citibank, N.A., each in its capacity as joint lead arranger and joint bookrunner
for the Term Loan Facility and Revolving Credit Facility.

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than, in
each case, any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance), (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 2.21(a) or
Section 9.04(b) and (c) unless the context shall otherwise require, any person
that becomes an Additional Lender in accordance with Section 2.23 or an
Incremental Lender in accordance with Section 2.24. For purposes of Section
2.14, Section 2.15, Section 2.21, Article III through Article VI and Article IX
of this Agreement, unless the context otherwise requires, “Lenders” shall
include any “Issuing Bank.”

 

“Letter of Credit” shall mean any standby letter of credit and any commercial
letter of credit issued pursuant to Section 2.22.

 

“Leverage Covenant” shall mean the financial covenant set forth in Section
6.10(a).

 

“LEX Bluewater II” means LEX Bluewater II Ltd., an exempted company with limited
liability incorporated and existing under the laws of the Cayman Islands.

 

“LEX Endurance” means LEX Endurance Ltd., an exempted company with limited
liability incorporated and existing under the laws of the Cayman Islands.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to (i) the ICE Benchmark
Administration LIBO Rate or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBO Rate available, as published by
Reuters (or such other commercially available source providing quotations of ICE
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be a comparable successor rate
that is, at such time, broadly accepted by the syndicated loan market for loans
denominated in US dollars in lieu of the “LIBO Rate” or, if no such broadly
accepted comparable successor rate exists at such time, a successor index rate
as the Administrative Agent may determine with the consent of the U.S. Borrower
and the Required Lenders; provided that the consent of any Required Lender shall
be deemed to be given if such Required Lender fails to object to a request by
the Administrative Agent for such consent within five (5) Business Days after
such request.

 

“LLC Sub” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, claim, charge, collateral assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of way or other encumbrance on title
to real property, in each of the foregoing cases whether voluntary or imposed by
law and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

 

--------------------------------------------------------------------------------

 

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or
permitted Investment in any assets, business or person, in each case, the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Limited Condition Transactions” shall mean (a) any Limited Condition
Acquisition and (b) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment.

 

“Limited Condition Transaction Agreement” shall mean, with respect to any
Limited Condition Transaction, the definitive acquisition documentation in
respect thereof.

 

“Liquidity Amount” shall mean, at any time, (i) unrestricted cash on hand and
unrestricted Cash Equivalents of the Borrowers and the Subsidiary Guarantors at
such time that are free of all Liens (other than restrictions related to the
Liens securing the Obligations) and (ii) undrawn Revolving Credit Commitments at
such time.

 

“Liquidity Covenant” shall mean the financial covenant set forth in Section
6.10(b).

 

“Loan Documents” shall mean this Agreement, the First Amendment, the Letters of
Credit, the Security Documents, any Incremental Assumption Agreement, any
Refinancing Amendment, the Reaffirmation Agreement, the First Amendment
Reaffirmation Agreement, each Loan Modification Agreement and the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e).

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, Holdings, the
other Loan Parties and one or more Accepting Lenders.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Loan Parties” or “Loan Party” shall mean Holdings, the Borrowers and the
Subsidiary Guarantors.

 

“Loans” shall mean the Revolving Loans and the Term Loans. Unless the context
shall otherwise require, the term “Loans” shall include any Incremental Term
Loans, Incremental Revolving Loans or Other Loans.

 

“Main Street Loan” means Indebtedness in the form of a Main Street Expanded Loan
Facility loan or other loan facility pursuant to the Main Street Lending Program
under section 4027 of the Coronavirus Aid, Relief, and Economic Security Act
(the “Cares Act”).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

 

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business results of operations or financial condition of Holdings, the Borrowers
and the Restricted Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under any Loan Document or (c) a material impairment of the rights
and remedies available to the Lenders or the Collateral Agent under any Loan
Document in accordance with the terms hereof; provided that until the end of and
with respect to the Waiver Period, any impacts resulting from the COVID-19
pandemic on the business, assets, financial condition or results of operation of
Holdings, the Borrowers or any of their respective Restricted Subsidiaries,
taken as a whole, will be disregarded for purposes of determining whether a
Material Adverse Effect has occurred.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Borrowers and the Restricted Subsidiaries in
an aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any Restricted Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrowers or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Maturity Date” shall mean (a) (i) with respect to the USD Term Loans, March 27,
2025, and (ii) with respect to the Cayman Term Loans, March 27, 2025, or (b)
with respect to any Term Lender that has extended the maturity date of its Loan
pursuant to Section 2.25, the extended maturity date set forth in the Permitted
Amendment.

 

“Material Subsidiary” shall mean any Restricted Subsidiary of Holdings that is
not an Immaterial Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Merger Sub” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Vessel Owning Subsidiary” shall mean at any time any Restricted
Subsidiary of the Borrowers that own a marine vessel that is or is required to
become a Mortgaged Vessel under the terms of this Agreement and the Security
Documents. As of the First Amendment Effective Date, the Mortgaged Vessel Owning
Subsidiaries and the Mortgaged Vessels owned by each are as follows:

 

 

--------------------------------------------------------------------------------

 

 

Mortgaged Vessel Owning Subsidiary

Jurisdiction of Organization

Mortgaged Vessel

Vessel Flag

SPEX Sea Bird Ltd.

Nevada

National Geographic Sea Bird

USA

Metrohotel Cia. Ltd.

Ecuador

National Geographic Endeavour II

Ecuador

Marventura De Turismo Cia. Ltd.

Ecuador

National Geographic Islander

Ecuador

LEX Explorer LLC

Nevada

National Geographic Explorer

Bahamas

Fillmore Pearl Cayman (II), Ltd.

Cayman Islands

National Geographic Orion

Bahamas

LEX Quest LLC

Nevada

National Geographic Quest

USA

SPEX Sea Lion, Ltd.

Nevada

National Geographic Sea Lion

USA

LEX Venture LLC

Nevada

National Geographic Venture

USA

 

“Mortgaged Vessels” shall mean at any time, but subject to the provisions of
Section 5.12 hereof, the marine vessels of the Borrowers and the Guarantors that
are subject to a Lien under the Security Documents. The Mortgaged Vessels shall
consist of the following marine vessels (as defined in the respective Mortgage)
as of the First Amendment Effective Date:

 

Vessel Name

Flag

National Geographic Sea Bird

USA

National Geographic Sea Lion

USA

National Geographic Endeavour II

Ecuador

National Geographic Islander

Ecuador

National Geographic Explorer

Bahamas

National Geographic Orion

Bahamas

National Geographic Quest

USA

National Geographic Venture

USA

 

“Mortgages” shall mean (a) the mortgages, charges, deeds of trust, assignments
of leases and rents, modifications and other security documents delivered
pursuant to Section 5.12(a) and (b) the mortgages and other security documents
granting a Lien on any Mortgaged Vessel to secure the Obligations, in the case
of each of clauses (a) and (b), each in form and substance reasonably
satisfactory to the Collateral Agent.

 

 

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or any
Recovery Event, the cash proceeds (including cash proceeds subsequently received
(as and when received) in respect of noncash consideration initially received),
net of (i) customary selling expenses (including reasonable broker’s fees or
commissions, investment banking fees, legal fees, transfer and similar Taxes and
the Borrowers’ good faith estimate of Taxes paid or payable in connection with
such sale or, in the case of any Foreign Subsidiary, repatriation to the
applicable Borrower), (ii) amounts provided in good faith as a reserve against
(x) any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale or Recovery Event or (y) any other
liabilities retained by any Borrower or any of their Restricted Subsidiaries
associated with the properties sold (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the Borrowers’ good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the properties sold and (iv) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness or other contractual obligations
which are secured by the assets sold in such Asset Sale or Recovery Event and
which is required to be repaid with such proceeds (other than any such
Indebtedness or other contractual obligation assumed by the purchaser of such
asset); and (b) with respect to any issuance or incurrence of Indebtedness, the
cash proceeds thereof, net of all Taxes and fees, commissions, costs and other
customary expenses incurred in connection therewith.

 

“Obligations” shall mean individually or collectively, as applicable, the
Foreign Obligations and the U.S. Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OID” shall have the meaning assigned to such term in Section 2.23(a).

 

“Original Closing Date” shall mean May 8, 2015.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Loan Commitments” shall mean the Other Revolving Credit Commitments and
the Other Term Loan Commitments.

 

 

--------------------------------------------------------------------------------

 

 

“Other Loans” shall mean the Other Revolving Loans and the Other Term Loans.

 

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Credit Commitment.

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, delivery,
performance, registration or enforcement of, from the receipt of perfection of a
security interest under, or otherwise with respect to, any Loan Document,
except, with respect to the Administrative Agent, any Lender or Issuing Bank,
any such Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(a)) as a result of a present or future connection
between such person and the jurisdiction imposing such Tax.

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(i).

 

“Permitted Amendments” shall mean any or all of the following: (a) the extension
of the final maturity date and/or scheduled amortization of the applicable Loans
and/or Commitments of the Accepting Lenders, (b) changes in the Applicable Rate
and/or Fees or, if any, other fees payable with respect to the applicable Loans
and/or Commitments of the Accepting Lenders, (c) the inclusion of additional
fees to be payable to the Accepting Lenders, (d) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to treat the modified Loans and
Commitments of the Accepting Lenders as a new Class of Loans and Commitments for
all purposes under this Agreement and the other Loan Documents and (e) other
terms that are, taken as a whole, not less favorable to the Lenders of any
Affected Class (as determined by the U.S. Borrower in good faith after
consultation with the Administrative Agent).

 

“Permitted Asset Sale” shall mean (i) the sale, transfer or other disposition of
inventory, damaged, obsolete or worn out assets, equipment no longer used or
useful in the business of the Borrowers or any of the Restricted Subsidiaries,
scrap, Cash Equivalents and other assets, in each case sold, transferred or
otherwise disposed of in the ordinary course of business, (ii) leases,
subleases, licenses and sublicenses of property, (iii) the sale, transfer or
other disposition of Intellectual Property Rights assigned, licensed or
sublicensed (or otherwise transferred, granted or disposed of) in the ordinary
course of business (including allowing any Intellectual Property Rights to lapse
or go abandoned in the ordinary course of business), (iv) dispositions between
or among Excluded Subsidiaries, (v) the sale or discount without recourse of
accounts receivable in connection with the compromise thereof or the assignment
of past due accounts receivable for collection, (vi) the sale, transfer or other
disposition of the assets on Schedule 6.05, (vii) the sale, transfer or other
disposition of property that is exchanged for credit against the purchase price
of similar replacement property or if an amount equal to the net proceeds of
such disposition is promptly applied to the purchase price of such replacement
property, (viii) any sale, transfer or other disposition or series of related
sales, transfers or other dispositions having a value not in excess of
$1,000,000, (ix) dispositions of cash and Cash Equivalents, (x) transfers of
property subject to Recovery Events; (xi) dispositions of Investments in joint
ventures or any Subsidiary that is not wholly owned to the extent required by,
or made pursuant to, customary buy/sell arrangements between, the joint venture
or similar parties set forth in joint venture arrangements and/or similar
binding arrangements, (xii) any surrender or waiver of contractual rights or the
settlement, release, recovery on or surrender of contractual rights or other
claims of any kind, (xiii) the sale, transfer or other disposition of the Equity
Interests of an Unrestricted Subsidiary and (xiv) dispositions permitted by
Sections 6.02 (and of the Liens thereunder), 6.03, 6.04 and 6.06.

 

 

--------------------------------------------------------------------------------

 

 

“Permitted Convertible Note Hedging Agreement” means (a) an agreement pursuant
to which Holdings or any of its Restricted Subsidiaries acquires a call option
or a capped call option requiring the counterparty thereto to deliver to
Holdings or such Restricted Subsidiary Equity Interests of Holdings, the cash
value of such Equity Interests or cash representing the termination value of
such option or a combination thereof from time to time upon settlement, exercise
or early termination of such option and (b) an agreement pursuant to which,
among other things, Holdings issues to the counterparty thereto warrants to
acquire Equity Interests of Holdings, cash in lieu of delivering such Equity
Interests or cash representing the termination value of such option, or a
combination thereof upon settlement, exercise or early termination thereof, in
each case, under clauses (a) and (b), entered into by Holdings or any of its
Restricted Subsidiaries in connection with any issuance of Permitted Convertible
Notes (including, without limitation, in connection with the exercise of any
over-allotment or initial purchaser’s or underwriter’s option).

 

“Permitted Convertible Notes” means unsecured Convertible Notes issued after the
Third Restatement Date and at any time prior to the last day of the Waiver
Period, in one or more transactions, with an aggregate principal amount of up to
$125,000,000.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrowers (which may be guaranteed by any Loan Party) in the
form of one or more series of senior secured loans; provided that (a) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans or Other Term Loans) or
outstanding Revolving Loans or Revolving Credit Commitments, (b) such
Indebtedness is secured by all or a portion of the Collateral on a pari passu
basis with the Obligations and is not secured by any property or assets other
than the Collateral, (c) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal or have mandatory redemption
features (other than customary asset sale events, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such loans prior to the maturity date of such
Refinanced Debt, (d) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents or are not materially more
favorable (taken as a whole) to the holders of such loans than the analogous
Security Documents, (e) such Indebtedness is not Guaranteed by any person that
is not a Loan Party and (f) on the date of incurrence of such Refinancing Debt,
the holders of such Indebtedness (or their representative) and the
Administrative Agent shall enter into a customary subordination and/or
intercreditor agreement, the material terms of which shall be reasonably
acceptable to the Administrative Agent and the Borrowers.

 

 

--------------------------------------------------------------------------------

 

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) is
not scheduled to mature prior to the date that is 91 days after the Latest
Maturity Date, (ii) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
the Loans and all other Obligations), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred, (iii) is not at any time
guaranteed by any Restricted Subsidiaries other than Restricted Subsidiaries
that are Guarantors and the terms of such guarantee shall be no more favorable
to the secured parties in respect of such Indebtedness than the terms of the
Guarantee, (iv) has no financial maintenance covenants, other than in the case
of any Indebtedness secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations (in which event the financial maintenance
covenants in the documentation governing such Indebtedness shall not be more
restrictive than those set forth in this Agreement), (v) does not contain any
provisions that cross-default to any Default or Event of Default hereunder, and
(vi) has covenants, default and remedy provisions and other terms and conditions
(other than interest, fees, premiums and funding discounts) that in the good
faith determination of the Board of Directors of the U.S. Borrower are
substantially identical to, or less favorable to the investors providing such
debt than, those set forth in this Agreement.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall have the meaning assigned to such
term in Section 6.01(s).

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by all or a portion of the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and under security documents substantially similar to
the Security Documents and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrowers or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
(provided that such Indebtedness may be secured by a Lien on the Collateral that
is junior to the Liens securing the Obligations and the obligations in respect
of any Permitted First Priority Refinancing Debt, notwithstanding any provision
to the contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness”), (iii) such Indebtedness meets the Permitted Junior Debt
Conditions and (iv) the holders of such Indebtedness (or their representative)
and the Administrative Agent shall enter into a customary subordination and/or
intercreditor agreement, the material terms of which shall be reasonably
acceptable to the Administrative Agent and the Borrowers.

 

 

--------------------------------------------------------------------------------

 

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by any Borrower in the form of one or more series of senior unsecured
notes or loans; provided that such Indebtedness (i) constitutes Credit Agreement
Refinancing Indebtedness and (ii) meets the Permitted Junior Debt Conditions.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrowers or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Pledged Collateral” shall mean any promissory notes, stock certificates or
other certificated securities now or hereafter included in the Collateral,
including all certificates, instruments or other documents representing or
evidencing any such Collateral.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Lender acting as Administrative Agent as its prime rate in effect at
its principal office in New York City and notified to the Borrowers. The prime
rate is a rate set by the Administrative Agent based upon various factors,
including the Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such rate.

 

“Process Agent” shall have the meaning assigned to such term in Section 9.14(d).

 

“Pro Forma Basis” shall mean on a basis in accordance with Section 1.04.

 

“Pro Forma Calculation Date” shall have the meaning assigned to such term in
Section 1.04(c).

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers are in compliance with the Leverage Covenant as of the most recently
completed Test Period on a Pro Forma Basis.

 

“Pro Forma Effect” shall mean with respect to any Subject Transaction, Permitted
Acquisition, Limited Condition Transaction, or other event, as applicable,
giving effect to such Subject Transaction, Permitted Acquisition, Limited
Condition Transaction, or other event on a Pro Forma Basis.

 

 

--------------------------------------------------------------------------------

 

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(b).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Purchasing Party” shall have the meaning assigned to such term in Section
2.12(e).

 

“QFC” shall have the meaning assigned to such term in Section 9.25.

 

“QFC Credit Support” shall have the meaning assigned to such term in Section
9.25.

 

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Capital Stock.

 

“Qualifying Bids” shall have the meaning assigned to such term in Section
2.12(e).

 

“Reaffirmation Agreement” shall mean the Confirmation and Reaffirmation
Agreement dated as of the Third Restatement Date among the Loan Parties party
thereto and the Collateral Agent.

 

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings, the Borrowers or any
Restricted Subsidiary; and for purposes of Section 2.13(a) only, any settlement
of or payment in respect of any property or casualty insurance claim or any
condemnation, eminent domain or similar proceeding required to be made to comply
with the order of any Governmental Authority or applicable Laws.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

 

“Refinanced Indebtedness” shall have the meaning assigned to such term in
Section 6.01(s).

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Borrowers, (b) Holdings, (c) the Administrative
Agent and (d) each Additional Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.23.

 

 

--------------------------------------------------------------------------------

 

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transactions under the Securities Act, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar or
euro-for-euro exchange, as applicable, therefor pursuant to an exchange offer
registered with the Securities and Exchange Commission.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Approvals” shall have the meaning assigned to such term in Section
3.09(b).

 

“Rejection Notice” has the meaning assigned to such term in Section 2.13(e).

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Indemnified Person” of an indemnified person shall mean (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Loans.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within any building, structure or facility.

 

“Repayment Date” shall have the meaning assigned to such term in Section
2.11(a).

 

 

--------------------------------------------------------------------------------

 

 

“Reply Amount” shall have the meaning assigned to such term in Section 2.12(e).

 

“Reply Discount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Repricing Transaction” shall mean any prepayment, repayment, repricing or
amendment of the Term Loan Facility (i) if the primary purpose of such
prepayment or repayment (as reasonably determined by the U.S. Borrower in good
faith) is to prepay or repay the Term Loan Facility with the proceeds of, or
convert the Term Loan Facility into, any new or replacement tranche of term
loans bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Term Loan Facility (as such comparative rates
are reasonably determined by the Administrative Agent, in consultation with the
Borrowers), (ii) that reduces the “effective” interest rate applicable to the
Term Loan Facility in each case, taking into account interest rate floors and
with OID and upfront fees (which shall be deemed to constitute like amounts of
OID) being equated to interest margins in a manner consistent with generally
accepted financial practice based on an assumed four-year average life (e.g., 25
basis points of interest rate margin equals 100 basis points in upfront fees or
OID) and (iii) which reduces the all-in yield applicable to the Term Loan
Facility; provided that a Repricing Transaction does not include any prepayment
or repricing of the Term Loan Facility in connection with a Change in Control or
Transformative Acquisition.

 

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time; provided that the
Loans, L/C Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Amount” shall have the meaning assigned to such term in Section
2.13.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any Restricted Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrowers or any Restricted
Subsidiary, or any payment (whether in cash, securities or other property (other
than Qualified Capital Stock)), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, in the Borrowers or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in Holdings, the Borrowers or any Restricted Subsidiary.

 

 

--------------------------------------------------------------------------------

 

 

“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.

 

“Return Bid” shall have the meaning assigned to such term in Section 2.12(e).

 

“Return Bid Due Date” shall have the meaning assigned to such term in Section
2.12(e).

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitments” shall include the Initial Revolving Credit
Commitment, Incremental Revolving Credit Commitments and Other Revolving Credit
Commitments.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure with respect to Letters of Credit issued under the Revolving Credit
Commitments.

 

“Revolving Credit Facility” shall mean the revolving loan facilities provided
for by this Agreement.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan, including Incremental Revolving Credit
Lenders.

 

“Revolving Credit Maturity Date” shall mean (a) March 27, 2023 or (b) with
respect to any Revolving Credit Lender that has extended its Revolving Credit
Commitment pursuant to Section 2.25, the extended maturity date set forth in the
Permitted Amendment pursuant to which such maturity date was extended.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the U.S.
Borrower pursuant to Section 2.01(a), Section 2.01(c) and Section 2.24. Unless
the context shall otherwise require, the term “Revolving Loans” shall include
any Incremental Revolving Loans or other Loans in the form of revolving loans.

 

“Sanctioned Person” shall mean any of the following: (i) an entity or individual
named on the Specially Designated Nationals and Blocked Persons List and the
Foreign Sanctions Evaders List maintained by OFAC and any similar list
maintained by the Department of State; (ii) an entity that is 50-percent or more
owned, directly or indirectly, by an entity or individual, or two or more
entities or individuals, described in (i) above; (iii) an entity or individual
named on the Consolidated List of Financial Sanctions Targets issued by Her
Majesty’s Treasury or on the consolidated list of persons, groups and entities
subject to EU financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; (iv) an entity or
individual that is owned or controlled by an entity or individual described in
(iii) above; or (v) (A) the government of a Designated Jurisdiction, or (B) an
entity domiciled or resident in a Designated Jurisdiction.

 

 

--------------------------------------------------------------------------------

 

 

“Sanctions” shall mean any economic sanctions laws or regulations administered
or enforced by the United States Government (including, without limitation,
OFAC), the United Nations Security Council, the European Union, the United
Kingdom (including Her Majesty’s Treasury (“HMT”)) or other relevant similar
sanctions authority.

 

“S&P” shall mean Standard & Poor’s, a Division of The McGraw-Hill Companies,
Inc.

 

“Second Amendment Date” shall mean June 1, 2017.

 

“Second Restatement Date” shall mean March 7, 2016.

 

“Secured Cash Management Obligations” shall mean all Cash Management Obligations
of a Borrower or any other Loan Parties or their respective subsidiaries that
are (a) owed to a Cash Management Bank, (b) owed on the Third Restatement Date
to a person that is a Cash Management Bank as of the Third Restatement Date or
(c) owed to a person that is a Cash Management Bank at the time such obligations
are incurred.

 

“Secured Hedging Obligations” shall mean all obligations under each Hedging
Agreement that (a) is in effect on the Third Restatement Date between a Borrower
or any other Loan Party or their respective subsidiaries and a Hedge Bank or (b)
is entered into after the Third Restatement Date between a Borrower or any other
Loan Party or their respective subsidiaries and any Hedge Bank at the time such
Hedging Agreement is entered into, for which a Borrower or such Loan Party or
their respective subsidiaries agrees to provide security, in each case that has
been designated to the Agent in writing by the U.S. Borrower as being a Secured
Hedging Obligation for the purposes of the Loan Documents, it being understood
that each counterparty thereto shall be deemed (A) to appoint the Agent as its
agent under the applicable Loan Documents and (B) to agree to be bound by the
provisions of Article VIII and Section 9.05 as if it were a Lender.

 

“Secured Parties” shall mean, collectively, the Agents, the Lenders, the Issuing
Bank, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Agents from time to time pursuant to Article VIII, and the
other persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Security Documents.

 

“Secured Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries secured by a Lien on any asset or
property of the Borrowers or any other Credit Party on such date less up to
$50,000,000 of the unrestricted cash and Cash Equivalents of Holdings, the
Borrowers and their respective Restricted Subsidiaries as of such date to (b)
Consolidated EBITDA of Holdings, the Borrowers and their respective Restricted
Subsidiaries for the Test Period most recently ended.

 

“Security Documents” shall mean, individually or collectively, as applicable,
the Foreign Security Documents and the U.S. Security Documents.

 

 

--------------------------------------------------------------------------------

 

 

“Seller Cash Consideration” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Solvent” shall mean (a) the sum of the present debt and liabilities (including
subordinated and contingent liabilities) of Holdings and its Subsidiaries, on a
consolidated basis, does not exceed the fair value of the present assets of
Holdings and its Subsidiaries, on a consolidated basis; (b) the present fair
saleable value of the assets of Holdings and its Subsidiaries, on a consolidated
basis, is greater than the total amount that will be required to pay the debt
and liabilities (including subordinated and contingent liabilities) of Holdings
and its Subsidiaries as they become absolute and matured; (c) the capital of
Holdings and its Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to their business (taken as a whole) as contemplated on the
Third Restatement Date and as proposed to be conducted following the Third
Restatement Date; and (d) Holdings and its Subsidiaries, on a consolidated
basis, have not incurred and do not intend to incur, or believe that they will
incur, debts or other liabilities including current obligations, beyond their
ability to pay such debts or other liabilities as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of the Third Restatement Date, represents the amount
that would reasonably be expected to become an actual and matured liability.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Specified Equity Contribution” shall mean any contribution to the common equity
of Holdings and/or any other purchase or investment in an Equity Interest of
Holdings (other than Disqualified Capital Stock) the proceeds of which are
contributed to the Borrowers as common equity.

 

“Specified Equity Cure Period” shall mean the period from the date of receipt by
the Borrowers of the proceeds of a Specified Equity Contribution on behalf of a
fiscal quarter ending either September 30, 2021 or December 31, 2021 through the
end of the next fiscal quarter that the Borrowers are in compliance with the
Leverage Covenant.

 

“Specified Incremental Loan Commitments” shall have the meaning assigned to such
term in Section 2.24(a).

 

“Specified Incremental Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Specified Refinancing Revolving Lender” shall have the meaning assigned to such
term in the Recitals to this Agreement.

 

“Specified Refinancing Term Lender” shall have the meaning assigned to such term
in the Recitals to this Agreement.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

 

--------------------------------------------------------------------------------

 

 

“Subject Transaction” shall mean any future acquisition (including the
acquisition of any marine vessel), investment, disposition, issuance, incurrence
or repayment of Indebtedness (including Vessel Financings), offering, issuance
or disposition of Equity Interest, recapitalization, merger, consolidation,
disposed or discontinued operation, multi-year strategic initiative or any other
action specified in the Cost Savings Certificate made by any Borrower or any of
their Restricted Subsidiaries, including through mergers or consolidations, or
any person or any of its Restricted Subsidiaries acquired by any Borrower or any
of their Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries.
“Subject Transaction” does not include any of the Transactions.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held.

 

“Subsidiary” shall mean any subsidiary of Holdings or the Borrowers, as
applicable.

 

“Subsidiary Guarantor” shall mean, individually or collectively, as applicable,
the U.S. Subsidiary Guarantors and the Cayman Subsidiary Guarantors.

 

“Supported QFC” shall have the meaning assigned to such term in Section 9.25.

 

“Syndication Agents” shall mean CS Securities, JPMorgan Chase Bank, N.A. and
Citibank, N.A., each in its capacity as syndication agent for the Credit
Facilities.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease of such
person under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income Tax purposes, other
than any such lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

 

--------------------------------------------------------------------------------

 

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholdings), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a U.S. Term Loan Commitment, a Cayman
Term Loan Commitment or an outstanding Term Loan.

 

“Term Loans” shall mean the U.S. Term Loans and the Cayman Term Loans made by
the Lenders to the applicable Borrower, pursuant to Section 2.01(a). Unless the
context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans or Other Loans in the form of term loans.

 

“Term Loan Facility” shall mean the term loan facilities provided for by this
Agreement.

 

“Term Loan PIK Interest” has the meaning assigned to such term in the definition
of Applicable Rate.

 

“Termination Date” shall mean the date on which (i) the Commitments have expired
or been terminated, (ii) the principal amount of and all interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document and
all other Obligations then due and payable (other than contingent
indemnification obligations for which no claim has been made and obligations and
liabilities with respect to Secured Hedging Obligations and Secured Cash
Management Obligations) shall have been paid in full in cash and (iii) all
Letters of Credit have been canceled or have expired (or collateralized in a
manner reasonably satisfactory to the Issuing Bank) and all amounts drawn
thereunder have been reimbursed in full.

 

“Test Period” shall mean, at any time, the period of four consecutive fiscal
quarters of Holdings ended on or prior to such time (taken as one accounting
period) in respect of which consolidated financial statements of Holdings for
each such fiscal quarter have been (or were required to be) delivered pursuant
to Section 5.04(a) or 5.04(b), as applicable.

 

“Third Restatement Date” shall mean March 27, 2018.

 

“Total Debt” shall mean, at any time, the total aggregate principal amount of
all Indebtedness for borrowed money, unreimbursed obligations in respect of
drawn letters of credit that have not been reimbursed within two (2) Business
Days after the date of such drawing, Capital Lease Obligations and other
purchase money Indebtedness of Holdings, the Borrowers and the Restricted
Subsidiaries that would appear on a balance sheet at such time, determined on a
consolidated basis in accordance with GAAP; provided that, until such time as
the marine vessel to be named “Resolution” has actually entered into service,
any Indebtedness obtained by LEX Bluewater II and related to the construction
and acquisition of such marine vessel shall be excluded from the definition of
Total Debt.

 

“Total Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries on such date less up to $50,000,000
of the unrestricted cash and Cash Equivalents of Holdings, the Borrowers and
their respective Restricted Subsidiaries as of such date to (b) Consolidated
EBITDA of Holdings, the Borrowers and their respective Restricted Subsidiaries
for the Test Period most recently ended; provided that, during the Annualization
Period and solely for purposes of determining compliance with the Leverage
Covenant, “Consolidated EBITDA” shall mean the greater of (x) Annualized EBITDA
for the applicable Test Period and (y) Consolidated EBITDA for the applicable
Test Period.

 

 

--------------------------------------------------------------------------------

 

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Third Restatement Date is $45,000,000.

 

“Transaction Costs” shall mean (and regardless of whether accrued and/or paid
before, on or after the Third Restatement Date), the sum, without duplication,
of all fees, costs and expenses payable by Holdings, the Borrowers and their
Restricted Subsidiaries and associated with the consummation of the
Transactions.

 

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement; and (b) the payment of related fees, commissions
and expenses.

 

“Transformative Acquisition” shall mean any acquisition by Holdings, the
Borrowers or any Restricted Subsidiary whether by purchase, merger or otherwise,
of all or substantially all of the assets of, or any business line, unit or
division of, any person or of a majority of the outstanding Qualified Capital
Stock of any person that (i) is not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition, the terms of the Loan Documents would not provide Holdings, the
Borrowers and their Restricted Subsidiaries with adequate flexibility for the
continuation or expansion of their combined operations following such
consummation, as determined by the Borrowers acting in good faith.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

 

--------------------------------------------------------------------------------

 

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrowers designated
by the Board of Directors of the applicable Borrower as an Unrestricted
Subsidiary pursuant to Section 5.14 subsequent to the Third Restatement Date,
until such person ceases to be an Unrestricted Subsidiary of the Borrowers in
accordance with Section 5.14.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

 

“U.S. Borrower” shall have the meaning assigned to such term in the Preamble to
this Agreement.

 

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement dated as of
May 8, 2015 among the U.S. Borrower, certain Domestic Subsidiaries of the U.S.
Borrower from time to time party thereto and the Collateral Agent.

 

“U.S. Loan Obligations” shall have the meaning assigned to such term in the
definition of “U.S. Obligations”.

 

“U.S. Obligations” shall mean (a) the obligation of the U.S. Borrower to pay (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the U.S. Term
Loans or any Incremental Term Loans, Revolving Credit Commitments, Revolving
Credit Exposure, Revolving Loans or Other Loans made to the U.S. Borrower (the
“U.S. Loan Obligations”), when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations in respect of U.S. Loan Obligations of the U.S. Borrower to
any of the Secured Parties under this Agreement and each of the other Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), solely as they relate to the U.S. Loan
Obligations, (b) the due and punctual payment and performance of all the
obligations in respect of U.S. Loan Obligations of Holdings and each U.S.
Subsidiary Guarantor under or pursuant to this Agreement and each of the other
Loan Documents solely as they relate to the U.S. Loan Obligations and (c) the
due and punctual payment and performance of all Secured Hedging Obligations and
Secured Cash Management Obligations of Holdings, the U.S. Borrower or any U.S.
Subsidiary Guarantor; provided that the term “U.S. Obligations” shall
specifically exclude Excluded Hedging Obligations.

 

“U.S. Security Documents” shall mean the Guarantee Agreement, the U.S.
Collateral Agreement and the Mortgages and account control agreements with
respect to Holdings, the U.S. Borrower and the U.S. Subsidiary Guarantors and
each of the security agreements, mortgages and other instruments and documents
with respect to Holdings, the U.S. Borrower and the U.S. Subsidiary Guarantors
granting any Lien executed and delivered pursuant thereto or pursuant to
Sections 5.12 or 5.17.

 

 

--------------------------------------------------------------------------------

 

 

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.25.

 

“U.S. Subsidiary Guarantors” shall mean each Domestic Subsidiary of Holdings
(other than, for the avoidance of doubt, the U.S. Borrower) that is or becomes a
party to the Guarantee Agreement as required by Section 5.12 of this Agreement,
unless and until released as a Subsidiary Guarantor in accordance with this
Agreement or the Guarantee Agreement.

 

“U.S. Term Loan” shall mean a term loan denominated in dollars made by a Lender
to the U.S. Borrower pursuant to Section 2.01(a)(i) and/or (ii).

 

“U.S. Term Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund a U.S. Term Loan (including, for the avoidance of doubt, the
Initial U.S. Term Loan Commitment) and “U.S. Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s U.S.
Term Loan Commitment, if any, is set forth on Schedule 2.01(a) or, in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the U.S. Term Loan
Commitments as of (x) the Third Restatement Date is $160,000,000.

 

“U.S. Term Loan Exposure” shall mean, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the U.S. Term Loans of
such Lender; provided, at any time prior to the making of the U.S. Term Loans,
the U.S. Term Loan Exposure of any Lender shall be equal to such Lender’s U.S.
Term Loan Commitment.

 

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Vessel Financing” shall mean (i) the financing described on Schedule 1.01(d)
and (ii) any other incurrence of Indebtedness (or guarantees thereof) by
Holdings or any Excluded Vessel Subsidiary in connection with the acquisition,
construction, improvement, ownership, operation, replacement or repair of any
marine vessel in a single transaction or series of transactions.

 

“Voluntary Prepayment” shall mean a prepayment of (x) principal of Term Loans
pursuant to Section 2.12(a) and (y) outstanding Revolving Credit Borrowings to
the extent accompanied by a corresponding permanent reduction of the Revolving
Credit Commitments hereunder.

 

“Waiver Period” shall mean the period from the First Amendment Effective Date
through and including the earlier of the date on which (i) the Borrowers are in
compliance with a Total Net Leverage Ratio of 5.00 to 1.00 as of the fiscal
quarter ending June 30, 2021 (assuming that Consolidated EBITDA for purposes of
such calculation of Total Net Leverage Ratio will equal Consolidated EBITDA for
the fiscal quarter ending June 30, 2021 multiplied by four (4)) and (ii) the
Borrowers are in compliance with the Leverage Covenant as of the fiscal quarter
ended September 30, 2021.

 

 

--------------------------------------------------------------------------------

 

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal (excluding nominal amortization not to exceed 1% per annum), including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being amended or refinanced, the
effects of any amortization of or prepayments on such indebtedness prior to the
date of the applicable amendment or refinancing shall be disregarded.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ or foreign nationals’ qualifying
shares) or other ownership interests representing 100% of the Equity Interests
are, at the time any determination is being made, owned, Controlled or held by
such person or one or more wholly owned Subsidiaries of such person or by such
person and one or more wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

Section 1.02        Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law and (c) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrowers notify the Administrative
Agent that the Borrowers wish to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrowers that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrowers’ compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrowers and the Required Lenders. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification 825 (or any other Financial Accounting
Standard or Accounting Standards Codification having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings, the Borrowers or any
of their respective Subsidiaries at “fair value”, as defined therein. For the
avoidance of doubt, all calculations made on or after the First Amendment
Effective Date pursuant to Section 6.10 (including any calculations hereunder
based on Pro Forma Compliance), any other calculations hereunder utilizing
“Consolidated EBITDA” and “Consolidated Net Income” and any financial reporting
delivered pursuant to the requirements of Section 5.04 shall exclude adjustments
for lost revenues related to the outbreak and spread of coronavirus and
associated illnesses known as “COVID-19”.

 

 

--------------------------------------------------------------------------------

 

 

Section 1.03        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S. Term
Loan”, a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar U.S. Term Loan”, a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “U.S. Term
Loan Borrowing”, a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar U.S. Term Loan Borrowing”,
a “Eurodollar Revolving Borrowing”).

 

Section 1.04        Certain Calculations. (a) For purposes of (i) determining
compliance with the Leverage Covenant or Pro Forma Compliance at any time or
(ii) the calculation of any financial ratios or tests (including the First Lien
Net Leverage Ratio, the Secured Net Leverage Ratio and the Total Net Leverage
Ratio) (collectively, the “Applicable Calculations”), the following shall apply
except to the extent duplicative of any other adjustments pursuant to this
Section 1.04 or to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, event or circumstance, as applicable, and except
that when calculating actual compliance (and not Pro Forma Compliance) with the
Leverage Covenant and calculating the Total Net Leverage Ratio for purposes of
Section 2.13(c) or the definition of “Applicable Rate”, the events described in
this Section 1.04 that occurred subsequent to the end of the applicable Test
Period shall be given Pro Forma Effect.

 

 

--------------------------------------------------------------------------------

 

 

(a)                If any Subject Transaction (other than Subject Transactions
covered by Section 1.04(c)) shall have occurred during the applicable Test
Period or (other than with respect to determining compliance with the Leverage
Covenant) subsequent to such Test Period (as hereinafter defined), the
Applicable Calculations shall be calculated with respect to such period giving
Pro Forma Effect to such Subject Transaction, as if they had occurred on the
first day of the Test Period.

 

(b)               In the event that the Borrowers or any of their Restricted
Subsidiaries incurs, assumes, guarantees, repays, repurchases, redeems,
defeases, retires, extinguishes or otherwise discharges any Indebtedness
subsequent to the commencement of the Test Period for which the Applicable
Calculations are being calculated and on or prior to the date on which the event
for which the Applicable Calculations are being calculated occurs or as of which
the calculation is otherwise made (the “Pro Forma Calculation Date”), then the
Applicable Calculations will be calculated giving Pro Forma Effect to such
incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance, retirement, extinguishment or other discharge of Indebtedness, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable Test Period; provided that in calculating the Total Net
Leverage Ratio as of the Pro Forma Calculation Date or the last day of the Test
Period, the amount of outstanding Indebtedness shall be calculated based upon
the amount outstanding as of the Pro Forma Calculation Date or such last day of
the Test Period, as the case may be, giving Pro Forma Effect to the incurrence
or repayment of any such Indebtedness on such date.

 

(c)                If since the beginning of the Test Period any person (that
subsequently became a Restricted Subsidiary of any Borrower or was merged with
or into any Borrower or any Restricted Subsidiary of any Borrower since the
beginning of such period) shall have made any transaction that would have
required adjustment pursuant to this Section 1.04, then the Applicable
Calculations shall be calculated giving Pro Forma Effect thereto for such period
as if such transaction had occurred at the beginning of the applicable Test
Period.

 

(d)               In calculating the Applicable Calculations, any person that is
a Restricted Subsidiary on the applicable Pro Forma Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such Test
Period.

 

(e)                In calculating the Applicable Calculations, any person that
is not a Restricted Subsidiary on the applicable Pro Forma Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such Test
Period.

 

(f)                For purposes of determining Pro Forma Compliance if such
calculation is being performed prior to the last day of the first Test Period
for which the Leverage Covenant is required to be satisfied, the levels required
for such first Test Period shall be deemed to apply in determining compliance
with such covenant.

 

(g)               In calculating the Applicable Calculations, Unrestricted
Subsidiaries shall be disregarded.

 

(h)               For purposes of determining compliance at any time with
Sections 6.01 (other than Section 6.01(x)), 6.02, 6.03, 6.04, 6.05, 6.06 and
6.07), in the event that any Indebtedness, Lien, payment with respect to Junior
Debt restricted by Section 6.06(a), Restricted Payment, contractual restriction,
Investment, Asset Sale or Affiliate transaction, as applicable, meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of such Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and
6.07, the Borrowers, in their sole discretion, from time to time, may classify
or reclassify such transaction or item (or portion thereof) so long as such
categories of transactions or items are classified or reclassified within a
clause of the same section of Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and
6.07 of the transactions or items so classified or reclassified, and will only
be required to include the amount and type of such transaction (or portion
thereof) in any one category. For purposes of determining the permissibility of
any action, change, transaction or event that by the terms of the Loan Documents
requires a calculation of any financial ratio or test (including the First Lien
Net Leverage Ratio, the Secured Net Leverage Ratio and the Total Net Leverage
Ratio), such financial ratio or test shall, except as expressly permitted under
this Agreement, be calculated at the time such action is taken, such change is
made, such transaction is consummated or such event occurs, as the case may be,
and no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in such financial ratio or test occurring after the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be. It is understood and agreed that any
Indebtedness, Lien, Restricted Payment, payment with respect to Junior Debt
restricted by Section 6.06(a), Investment, Asset Sale or Affiliate transaction
need not be permitted solely by reference to one category of permitted
Indebtedness, Liens, Restricted Payments, payments with respect to Junior Debt,
Investments, Dispositions or Affiliate transactions under Sections 6.01, 6.02,
6.03, 6.04, 6.05, 6.06 or 6.07, respectively, but may instead be permitted in
part under any combination thereof (it being understood that compliance with
each such section is separately required).

 

 

--------------------------------------------------------------------------------

 

 

(i)                 Notwithstanding anything to the contrary herein, when (a)
calculating any applicable ratio, Consolidated Net Income or Consolidated EBITDA
in connection with the incurrence of Indebtedness, the creation of Liens, the
making of any Asset Sale, the making of an Investment or the making of a
Restricted Payment, (b) determining compliance with any provision of this
Agreement which requires that no Event of Default has occurred, is continuing or
would result therefrom, (c) determining compliance with any provision of this
Agreement which requires compliance with any representation or warranties set
forth herein or (d) determining the satisfaction of all other conditions
precedent to the incurrence of Indebtedness, the creation of Liens, the making
of any Asset Sale, the making of an Investment or the making of a Restricted
Payment, in each case in connection with a Limited Condition Transaction, the
date of determination of such ratio or other provisions, determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom, determination of compliance with any representations or
warranties or the satisfaction of any other conditions shall, at the option of a
Borrower (such Borrower’s election to exercise such option in connection with
any Limited Condition Transaction, an “LCT Election,” which LCT Election may be
in respect of one or more of clauses (a), (b), (c) and (d) above), be deemed to
be the date the definitive agreements (or other relevant definitive
documentation) for such Limited Condition Transaction are entered into (the “LCT
Test Date”). If on a Pro Forma Basis after giving effect to such Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence or issuance of Indebtedness, and
the use of proceeds thereof), with such ratios and other provisions calculated
as if such Limited Condition Transaction or other transactions had occurred at
the beginning of the most recent Test Period ending prior to the LCT Test Date
for which financial statements have been (or are required to be) delivered
pursuant to Section 5.04, the applicable Borrower could have taken such action
on the relevant LCT Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, unless
an Event of Default pursuant to Section 8.01(b) or (c), or, solely with respect
to any Borrower, Section 8.01(g) or (h) shall be continuing on the date such
Limited Condition Transaction is consummated. For the avoidance of doubt, (i)
if, following the LCT Test Date, any of such ratios or other provisions are
exceeded or breached as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA or other components of such ratio) or other
provisions at or prior to the consummation of the relevant Limited Condition
Transactions, such ratios and other provisions will not be deemed to have been
exceeded or failed to have been satisfied as a result of such fluctuations
solely for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (ii) such ratios and compliance with such conditions
shall not be tested at the time of consummation of such Limited Condition
Transaction or related Subject Transactions, unless, other than if an Event of
Default pursuant to Section 8.01(b) or (c), or, solely with respect to any
Borrower, Section 8.01(g) or (h), shall be continuing on such date, such
Borrower elects, in its sole discretion, to test such ratios and compliance with
such conditions on the date such Limited Condition Transaction or related
Subject Transaction is consummated. If a Borrower has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket availability or compliance with any other
provision hereunder (other than actual compliance with the Leverage Covenant) on
or following the relevant LCT Test Date and prior to the earliest of the date on
which such Limited Condition Transaction is consummated, the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction or the date
such Borrower makes an election pursuant to clause (ii) of the immediately
preceding sentence, any such ratio, basket or compliance with any other
provision hereunder shall be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence or issuance of Indebtedness or Disqualified Capital
Stock, and the use of proceeds thereof) had been consummated on the LCT Test
Date; provided that for purposes of any Restricted Payment or payment of
Indebtedness, such ratio, basket or compliance with any other provision
hereunder shall also be tested as if such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or issuance
of Indebtedness or Disqualified Capital Stock, and the use of proceeds thereof)
had not been consummated.

 

 

--------------------------------------------------------------------------------

 

 

(j)                 Notwithstanding anything to the contrary herein, with
respect to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that does not require compliance with
a financial ratio (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio (including the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio and the Total Net Leverage Ratio) (any such
amounts, the “Incurrence-Based Amounts”), it is understood and agreed that the
Fixed Amounts shall be disregarded in the calculation of the financial ratio or
test applicable to any substantially concurrent utilization of the
Incurrence-Based Amounts.

 

 

--------------------------------------------------------------------------------

 

 

Section 1.05        Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, extended Loans made pursuant
to Section 2.25, or Loans in connection with any Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt and Permitted
Unsecured Refinancing Debt or Loan Modification Offer or loans incurred under a
new credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars”, “in immediately available funds”, “in cash” or any other
similar requirement.

 

Article II

The Credits

 

Section 2.01        Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties set forth herein:

 

(i)                         each Lender with an Initial U.S. Term Loan
Commitment agrees, severally and not jointly, to make a U.S. Term Loan to the
U.S. Borrower on the Third Restatement Date, in an aggregate principal amount
equal to its Initial U.S. Term Loan Commitment. Amounts paid or prepaid in
respect of U.S. Term Loans made on the Third Restatement Date may not be
reborrowed.

 

(ii)                         each Lender with a Cayman Term Loan Commitment
agrees, severally and not jointly, to make a Cayman Term Loan to the Cayman
Borrower on the Third Restatement Date, in an aggregate principal amount equal
to its Cayman Term Loan Commitment. Amounts paid or prepaid in respect of Cayman
Term Loans may not be reborrowed.

 

(iii)                         Each Lender with an Initial Revolving Credit
Commitment agrees, severally and not jointly, to make Revolving Loans to the
U.S. Borrower at any time and from time to time on or after the Third
Restatement Date, and until the earlier of the Revolving Credit Maturity Date
and the termination of the Initial Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Initial Revolving Credit Commitment. Within the limits
set forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the U.S. Borrower may borrow, pay or prepay and
reborrow Revolving Loans; provided that if at any time more than one Class of
Revolving Credit Commitments are outstanding, any such borrowing, payment,
prepayment or reborrowing shall be allocated ratably according to the Pro Rata
Percentages of each Revolving Credit Lender without regard to the Class of
Revolving Credit Commitments held by such Revolving Credit Lender.

 

 

--------------------------------------------------------------------------------

 

 

(b)               Each Lender having an Incremental Term Loan Commitment,
severally and not jointly, hereby agrees, subject to the terms and conditions
and relying upon the representations and warranties set forth herein and in the
applicable Incremental Assumption Agreement, to make Incremental Term Loans to
the U.S. Borrower or Cayman Borrower, as applicable, in an aggregate principal
amount not to exceed its Incremental Term Loan Commitment. Amounts paid or
prepaid in respect of Incremental Term Loans may not be reborrowed.

 

(c)                Each Lender with an Incremental Revolving Credit Commitment
agrees, severally and not jointly, to make Incremental Revolving Loans to the
U.S. Borrower or Cayman Borrower, as applicable, at any time and from time to
time on or after the date of effectiveness of the Incremental Revolving Credit
Commitment, and until the earlier of the Incremental Revolving Credit Maturity
Date and the termination of the Incremental Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Incremental Revolving
Credit Exposure exceeding such Lender’s Incremental Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, both Borrowers may borrow, pay or
prepay and reborrow Incremental Revolving Loans; provided that if at any time
more than one Class of Incremental Revolving Credit Commitments are outstanding,
any such borrowing, payment, prepayment or reborrowing shall be allocated
ratably according to the Pro Rata Percentages of each Incremental Revolving
Credit Lender without regard to the Class of Incremental Revolving Credit
Commitments held by such Incremental Revolving Credit Lender.

 

Section 2.02        Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for the Loans deemed made pursuant to Section
2.02(e), the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$2,000,000 (except with respect to any Incremental Borrowing, to the extent
otherwise provided in the related Incremental Assumption Agreement) or (ii)
equal to the remaining available balance of the applicable Commitments.

 

(a)                Subject to Sections 2.02(e), 2.08 and 2.15, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the U.S.
Borrower or Cayman Borrower, as applicable, may request pursuant to Section
2.03. Each Lender may at its option make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the U.S. Borrower or
Cayman Borrower, as applicable, to repay such Loan, nor the right of such Lender
to receive all payments of interest and principal with respect to such Loan, in
each case in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
U.S. Borrower or Cayman Borrower, as applicable, shall not be entitled to
request any Borrowing that, if made, would result in more than eight Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

 

--------------------------------------------------------------------------------

 

 

(b)               Except with respect to the Loans made pursuant to Section
2.02(e), each Lender shall make each Loan required to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 12:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the U.S.
Borrower or Cayman Borrower, as applicable, in the applicable Borrowing Request
or, if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(c)                Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the U.S. Borrower or Cayman
Borrower, as applicable, on such date a corresponding amount. If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the U.S. Borrower or Cayman Borrower, as applicable,
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the U.S. Borrower or Cayman Borrower, as
applicable, to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the U.S. Borrower or Cayman Borrower,
as applicable, a rate per annum equal to the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
a rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(d)               If the Issuing Bank shall not have received from the U.S.
Borrower the payment required to be made by Section 2.22(e) within the time
specified in such Section, the Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Revolving Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof. Each Revolving Credit Lender shall pay by wire
transfer of immediately available dollars to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Revolving Credit
Lender shall have received such notice later than 12:00 (noon), New York City
time, on any day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Lender’s Pro Rata
Percentage of such L/C Disbursement (it being understood that (i) if the
conditions precedent to borrowing set forth in Sections 4.01(b) and 4.01(c) have
been satisfied, such amount shall be deemed to constitute an ABR Revolving Loan
of such Lender and, to the extent of such payment, the obligations of the U.S.
Borrower in respect of such L/C Disbursement shall be discharged and replaced
with the resulting ABR Revolving Credit Borrowing, and (ii) if such conditions
precedent to borrowing have not been satisfied, then any such amount paid by any
Revolving Credit Lender shall not constitute a Loan and shall not relieve the
U.S. Borrower from its obligation to reimburse such L/C Disbursement), and the
Administrative Agent will promptly pay to the Issuing Bank amounts so received
by it from the Revolving Credit Lenders. The Administrative Agent will promptly
pay to the Issuing Bank any amounts received by it from the U.S. Borrower
pursuant to Section 2.22(e) prior to the time that any Revolving Credit Lender
makes any payment pursuant to this paragraph (e); any such amounts received by
the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to the Issuing Bank, as their interests may appear. If any
Revolving Credit Lender shall not have made its Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the U.S. Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the U.S. Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.03        Borrowing Procedure. In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(e), as to which this Section
2.03 shall not apply; a conversion or continuation of a Borrowing pursuant to
Section 2.10 or capitalization of any interest constituting Term Loan PIK
Interest pursuant to Section 2.06(d)), the U.S. Borrower or Cayman Borrower, as
applicable, shall deliver to the Administrative Agent a written Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon),
New York City time, three Business Days before a proposed Borrowing (or as
otherwise agreed by the Administrative Agent in its sole discretion), and (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the day of a proposed Borrowing. Each such Borrowing Request shall be
irrevocable (except for Borrowing Requests conditioned on the occurrence of the
Third Restatement Date or the consummation of any Permitted Acquisition), and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a Term Borrowing of Loans made pursuant to Section 2.01(a),
an Incremental Borrowing or a Revolving Credit Borrowing, and whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the U.S. Borrower or
Cayman Borrower, as applicable, shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

 

Section 2.04        Evidence of Debt; Repayment of Loans. (a) Each Borrower, as
applicable, hereby unconditionally promises to pay to the Administrative Agent
for the account of each Term Lender the principal amount of each Term Loan of
such Term Lender as provided in Section 2.11. The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Loan of such Revolving Credit Lender on the Revolving Credit Maturity Date.

 

 

--------------------------------------------------------------------------------

 

 

(a)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the U.S. Borrower
or Cayman Borrower, as applicable, to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

 

(b)               The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Class and Type
thereof and, if applicable, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the U.S. Borrower or Cayman Borrower, as applicable, to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the U.S. Borrower or Cayman Borrower, as applicable, or any
Guarantor and each Lender’s share thereof.

 

(c)                The entries made in the accounts maintained pursuant to
paragraph (c) above shall be prima facie evidence of the existence and amounts
of the obligations therein recorded absent manifest error; provided, however,
that the failure of the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligations of the Borrowers,
as applicable, to repay the Loans in accordance with their terms.

 

(d)               Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note. In such event, the applicable Borrower shall
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns in a form to be agreed with the Administrative Agent and
the applicable Borrower. Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

 

Section 2.05        Fees. The Borrowers shall pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrowers and the Administrative Agent, including as set
forth in the Agent Fee Letter.

 

(a)                The U.S. Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year, beginning with the last Business Day
of June 2018, and on each date on which the Revolving Credit Commitment of such
Lender shall expire or be terminated as provided herein, the Commitment Fee. All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

 

--------------------------------------------------------------------------------

 

 

(b)               The U.S. Borrower agrees to pay (i) to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December of each year, beginning with the last Business Day
of June 2018, and on the date on which the Revolving Credit Commitment of such
Lender shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) calculated on such Lender’s Pro Rata Percentage of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the Third Restatement Date or ending with the Revolving Credit Maturity Date or
the date on which all Letters of Credit have been canceled or have expired and
the Revolving Credit Commitments of all Lenders shall have been terminated) at a
rate per annum equal to the Applicable Rate from time to time used to determine
the interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to the Issuing Bank on the last Business Day
of March, June, September and December of each year, beginning with the last
Business Day of June 2018, with respect to each Letter of Credit, a fronting fee
equal to 0.125% per annum (or such other amount as agreed between the U.S.
Borrower and the Issuing Bank) on the outstanding face amount of the Letter of
Credit issued, together with the standard issuance, amendment, renewal,
extension and drawing fees specified from time to time by the Issuing Bank (the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(c)                All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the Issuing Bank Fees shall be paid
directly to the Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances.

 

Section 2.06        Interest on Loans. (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365/366 days and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate in effect from time to time.

 

(a)                Subject to the provisions of Section 2.07, the Loans
comprising each Eurodollar Borrowing shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 360 days) at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate in effect from time to time.

 

(b)               Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(c)                Interest Payable in Kind.

 

(i)                         With respect to any Term Loan PIK Interest, at the
option of the Borrower, which election shall be deemed to have been made unless
the Borrower provides written notice to the Administrative Agent at least three
(3) Business Days prior to an Interest Payment Date of its intention to pay all
of such interest in cash, shall be paid in kind, with such in-kind amounts
constituting Term Loans and added to, and made part of, the outstanding
principal amount of the Term Loans, on such Interest Payment Date.

 

 

--------------------------------------------------------------------------------

 

 

(ii)                         Any interest that is paid in kind shall be
capitalized on the outstanding principal amount of the Term Loans in arrears on
the relevant Interest Payment Date and shall be payable as part of the
outstanding principal amount of the Term Loans upon any prepayment of such Term
Loans, whether voluntary or mandatory, and shall be payable in cash as part of
the outstanding principal amount of such Term Loans upon the Maturity Date. All
capitalized amounts shall constitute principal of the Term Loans and shall
accrue interest at the Applicable Margin, payable in accordance with this
Section 2.06. The Administrative Agent shall at all times maintain on its books
and records proof of all interest that is paid in kind.

 

Section 2.07        Default Interest. Notwithstanding the foregoing, at any time
after the occurrence and during the continuance of an Event of Default pursuant
to paragraph (g) or (h) of Article VII, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, then
the overdue Obligations shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, payable on demand at a rate per
annum equal to, (a) in the case of principal, at the rate otherwise applicable
to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other
cases, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the rate that would be applicable to
an ABR Loan plus 2.00% per annum.

 

Section 2.08        Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to Lenders holding a majority in interest
of the outstanding Loans and unused Commitments of any Class of making or
maintaining their Eurodollar Loan during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrowers and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrowers for a Eurodollar Borrowing (or for a
Eurodollar Borrowing of the affected Class, as applicable) pursuant to Section
2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

Section 2.09        Termination and Reduction of Commitments. (a) The Initial
U.S. Term Loan Commitment and Cayman Term Loan Commitment shall automatically
terminate upon the making of the Term Loans on the Third Restatement Date. The
Initial Revolving Credit Commitments shall automatically terminate on the
Revolving Credit Maturity Date. The L/C Commitment shall automatically terminate
on the earlier to occur of (i) the termination of the Initial Revolving Credit
Commitments and (ii) the date five Business Days prior to the Revolving Credit
Maturity Date.

 

 

--------------------------------------------------------------------------------

 

 

(a)                Upon at least three Business Days’ prior written or fax
notice to the Administrative Agent, the Borrowers may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the U.S.
Term Loan Commitments, the Cayman Term Loan Commitments or the Revolving Credit
Commitments, as applicable; provided, however, that (i) each partial reduction
of each of the Commitments shall be in an integral multiple of $1,000,000 and in
a minimum amount of $5,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time; provided, further, such notice may be conditioned
upon the effectiveness of other credit facilities or the receipt of proceeds or
the issuance of debt or the occurrence of any other transaction, in which case,
such notice may be revoked if such other credit facilities do not become
effective, such proceeds are not received, such debt is not issued or such other
transaction is not consummated. The Administrative Agent shall promptly advise
the Lenders of any notice given (and the contents thereof) pursuant to this
Section 2.09.

 

(b)               Each reduction in the Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments; provided that if at any time more than one Class of Revolving
Credit Commitments are outstanding, any such reduction or termination shall be
allocated ratably according to the Pro Rata Percentages of each Revolving Credit
Lender without regard to the Class of Revolving Credit Commitments held by such
Revolving Credit Lender (unless the Incremental Assumption Agreement or the
Refinancing Amendment creating any additional Class of Revolving Credit
Commitments provides that the Revolving Credit Commitments maturing at an
earlier date than such additional Revolving Credit Commitments may be reduced or
terminated on a greater than pro rata basis, in which case such Revolving Credit
Commitments shall be reduced or terminated according to the terms thereof). The
U.S. Borrower shall pay to the Administrative Agent for the account of the
applicable Lenders, on the date of each termination or reduction, the Commitment
Fees (if any) on the amount of the Commitments so terminated or reduced accrued
to but excluding the date of such termination or reduction.

 

Section 2.10        Conversion and Continuation of Borrowings. The Borrowers
shall have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i)                         each conversion or continuation shall be made pro
rata among the Lenders in accordance with the respective principal amounts of
the Loans comprising the converted or continued Borrowing;

 

 

--------------------------------------------------------------------------------

 

 

(ii)                         if less than all the outstanding principal amount
of any Borrowing shall be converted or continued, then each resulting Borrowing
shall satisfy the limitations specified in Sections 2.02(a) and 2.02(b)
regarding the principal amount and maximum number of Borrowings of the relevant
Type;

 

(iii)                         each conversion shall be effected by each Lender
and the Administrative Agent by recording for the account of such Lender the new
Loan of such Lender resulting from such conversion and reducing the Loan (or
portion thereof) of such Lender being converted by an equivalent principal
amount; accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrowers at the time of conversion;

 

(iv)                         if any Eurodollar Borrowing is converted at a time
other than the end of the Interest Period applicable thereto, the Borrowers
shall pay, upon demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(v)                         any portion of a Borrowing maturing or required to
be repaid in less than one month may not be converted into or continued as a
Eurodollar Borrowing;

 

(vi)                         any portion of a Eurodollar Borrowing that cannot
be converted into or continued as a Eurodollar Borrowing by reason of the
immediately preceding clause shall be automatically converted at the end of the
Interest Period in effect for such Borrowing into an ABR Borrowing;

 

(vii)                         no Interest Period may be selected for any
Eurodollar Borrowing that would end later than a Repayment Date occurring on or
after the first day of such Interest Period if, after giving effect to such
selection, the aggregate outstanding amount of (A) the Eurodollar Borrowings
comprised of Loans with Interest Periods ending on or prior to such Repayment
Date and (B) the ABR Borrowings comprised of Loans would not be at least equal
to the principal amount of Borrowings to be paid on such Repayment Date; and

 

(viii)                         upon notice to the Borrowers from the
Administrative Agent given at the request of the Required Lenders, after the
occurrence and during the continuance of a Default or Event of Default, no
outstanding Loan may be converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given (and
the contents thereof) pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrowers shall not have given
notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an ABR Borrowing.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.11        Repayment of Term Borrowings. (a) (i) The Borrowers shall
pay to the Administrative Agent, for the account of the Lenders, on the last
Business Day of March, June, September and December of each year (each such date
being called a “Repayment Date”), commencing with the last Business Day of
September, 2018, a principal amount of the Term Loans (as adjusted from time to
time pursuant to Sections 2.11(b), 2.12, 2.13(d) and 2.24(d)) equal to 0.25% of
the aggregate principal amount of the Term Loans made and outstanding as of the
Third Restatement Date, with the balance payable on the Maturity Date (or, if
such day is not a Business Day, on the next preceding Business Day), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(i)                         The Borrowers shall pay to the Administrative Agent,
for the account of the Incremental Term Lenders, on each Incremental Term Loan
Repayment Date, a principal amount of the Specified Incremental Loans (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12 and 2.13(d)) equal
to the amount set forth for such date in the applicable Incremental Assumption
Agreement, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

 

(b)               All repayments pursuant to this Section 2.11 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.12        Optional Prepayment. (a) The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the day of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $2,000,000. The Administrative Agent shall
promptly advise the Lenders of any notice given (and the contents thereof)
pursuant to this Section 2.12.

 

(a)                Optional prepayments of Loans shall be allocated between the
Loans of each Class and applied to the installments of principal due in respect
of such Loans under Section 2.11(a)(i) or (ii), as the case may be, in each case
as directed by the Borrowers (and absent such direction, in direct order of
maturity thereof).

 

(b)               Each notice of prepayment shall specify the prepayment date
(which shall be a Business Day) and the principal amount of each Borrowing (or
portion thereof) to be prepaid and shall commit the Borrowers to prepay such
Borrowing by the amount stated therein on the date stated therein; provided,
however, such notice may be conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds or the issuance of debt or the occurrence
of any other transaction, in which case, such notice may be revoked if such
other credit facilities do not become effective, such proceeds are not received,
such debt is not issued or such other transaction is not consummated. All
prepayments under this Section 2.12 shall be subject to Section 2.16 but
otherwise without premium or penalty, except as set forth below under clause
(d). All prepayments under this Section 2.12 (other than prepayments of ABR
Revolving Loans that are not made in connection with the termination or
permanent reduction of the Revolving Credit Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

 

--------------------------------------------------------------------------------

 

 

(c)                In the event that, prior to the date that is six months after
the Third Restatement Date, the Borrowers (x) make any prepayment of Term Loans
in connection with any Repricing Transaction or (y) effect any amendment of this
Agreement resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Term Lender,
(I), in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Term Loans being prepaid and (II) and in the case of
clause (y), a payment equal to 1.00% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment.

 

(d)               Notwithstanding anything to the contrary contained in this
Section 2.12 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Term Loans, subject to the
conditions in clause (vi) below, any Loan Party or any Subsidiary of a Loan
Party (each a “Purchasing Party”) may repurchase or purchase outstanding Term
Loans pursuant to this Section 2.12(e) subject to the procedures as set forth
below (or such other procedures as reasonably agreed between the Borrowers and
Administrative Agent):

 

(i)                         Any Purchasing Party may conduct one or more
auctions open to all Lenders of the applicable Class on a pro rata basis (each,
an “Auction”) to repurchase or purchase all or any portion of the Term Loans of
such Class by providing written notice to the Administrative Agent (for
distribution to the Lenders of the related Class) identifying the Term Loans
that will be the subject of the Auction (an “Auction Notice”). Each Auction
Notice shall be in a form reasonably acceptable to the Administrative Agent and
shall contain (x) an aggregate bid amount, which may be expressed at the
election of such Purchasing Party as either the total par principal amount or
the total cash value of the bid, in a minimum amount of $10,000,000 for each
Auction and with minimum increments of $100,000 (the “Auction Amount”) and (y)
the discount to par, which shall be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans at issue that
represents the range of purchase prices that could be paid in the Auction;

 

(ii)                         In connection with any Auction, each Lender of the
related Class may, in its sole discretion, participate in such Auction and may
provide the Administrative Agent with a notice of participation (the “Return
Bid”) which shall specify (x) a discount to par that must be expressed as a
price (the “Reply Discount”), which must be within the Discount Range, and (y) a
principal amount of Term Loans which must be in increments of $100,000 or in an
amount equal to the Lender’s entire remaining amount of such Term Loans (the
“Reply Amount”). Lenders may submit only one Return Bid with respect to each
Class per Auction (unless the Administrative Agent and the Purchasing Party
elect to permit multiple bids, in which case the Administrative Agent and the
Purchasing Party may agree to establish procedures under which each Return Bid
may contain up to three bids with respect to each Class, only one of which can
result in a Qualifying Bid (as defined below) with respect to such Class). In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, an Assignment and Acceptance
modified in accordance with the procedures set forth in this Section 2.12(e).
Each Return Bid and accompanying Assignment and Acceptance must be returned by
each participating Lender by the time and date specified by the Administrative
Agent as the due date for Return Bids (the “Return Bid Due Date”) for the
applicable Auction, which shall be a date not more than 10 Business Days from
the date of delivery of the Auction Notice, unless the Purchasing Party and the
Administrative Agent otherwise agree;

 

 

--------------------------------------------------------------------------------

 

 

(iii)                         If more than one Class is included in an Auction,
the following procedures will apply separately for each such Class. Based on the
Reply Discounts and Reply Amounts received by the Administrative Agent, the
Administrative Agent, in consultation with the Borrowers, will determine the
applicable discount (the “Applicable Discount”) for the Auction, which will be
the lowest Reply Discount (i.e., the greatest discount to par) for which the
Purchasing Party can complete the Auction at the Auction Amount; provided that,
in the event that the Reply Amounts received by the applicable Return Bid Due
Date are insufficient to allow the Purchasing Party to complete a purchase of
the entire Auction Amount (any such Auction, a “Failed Auction”), the Purchasing
Party shall either, at its election, (x) withdraw the Auction or (y) complete
the Auction at an Applicable Discount equal to the highest Reply Discount (i.e.,
the smallest discount to par). The Purchasing Party shall purchase Term Loans
subject to such Auctions (or the respective portions thereof) from each
applicable Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided,
further, that if the aggregate proceeds required to purchase all Term Loans
subject to Qualifying Bids would exceed the Auction Amount for such Auction, the
Purchasing Party shall purchase such Term Loans at the Applicable Discount
ratably based on the principal amounts of such Qualifying Bids (subject to
rounding requirements specified by the Administrative Agent). In any Auction for
which the Administrative Agent and the Purchasing Party have elected to permit
multiple bids, if a Lender has submitted a Return Bid containing multiple bids
at different Reply Discounts, only the bid with the highest Reply Discount that
is equal to or less than the Applicable Discount will be deemed the Qualifying
Bid of such Lender. Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
Business Days from the Return Bid Due Date;

 

(iv)                         Once initiated by an Auction Notice, the Purchasing
Party may not withdraw an Auction other than a Failed Auction. Furthermore, in
connection with any Auction, upon submission by a Lender of a Qualifying Bid,
such Lender will be obligated to sell the entirety or its allocable portion of
the Reply Amount, as the case may be, at the Applicable Discount. The Purchasing
Party will not have any obligation to purchase any Term Loans outside of the
applicable Discount Range nor will any Reply Discounts outside such applicable
Discount Range be considered in any calculation of the Applicable Discount or
satisfaction of the Auction Amount. Each purchase of Term Loans in an Auction
shall be consummated pursuant to procedures (including as to response deadlines,
rounding amounts, type and Interest Period of accepted Term Loans, and
calculation of the Applicable Discount referred to above) established by the
Administrative Agent and agreed to by the Borrowers. To the extent that no
Lenders have validly tendered any Term Loans of a Class requested in an Auction
Notice or as otherwise agreed by the Administrative Agent in its sole
discretion, the Purchasing Party may amend such Auction Notice for such Term
Loans at least 24 hours before the then-scheduled expiration time for such
Auction. In addition, the Purchasing Party may extend the expiration time of an
Auction at least 24 hours before such expiration time;

 

 

--------------------------------------------------------------------------------

 

 

(v)                         All repurchases pursuant to this Section 2.12(e)
shall be deemed to be voluntary prepayments pursuant to this Section 2.12(e) in
an amount equal to the full aggregate principal amount of such Term Loans and
shall reduce the remaining scheduled payments of principal in respect of the
applicable Class under Section 2.11 pro rata; provided that such repurchases
shall not be subject to the provisions of Sections 2.12(a) through (d), Section
2.17 and Section 2.18;

 

(vi)                         Any repurchase described in clause (v) above shall
be subject to the following conditions: (x) no Default or Event of Default has
occurred and is continuing or would result therefrom and (y) no proceeds of the
Revolving Credit Borrowings may be used to effect such repurchase; and

 

(vii)                         Each Lender that sells its Term Loans pursuant to
this Section 2.12(e) acknowledges and agrees that (i) the Purchasing Parties may
come into possession of Excluded Information, (ii) such Lender will
independently make its own analysis and determination to enter into an
assignment of its Loans and to consummate the transactions contemplated by an
Auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the Purchasing Parties or any of its respective Affiliates, or
any other person shall have any liability to such Lender with respect to the
nondisclosure of the Excluded Information. Each Lender that tenders Loans
pursuant to an Auction agrees to the foregoing provisions of this clause (vii).
The Administrative Agent and the Lenders hereby consent to the Auctions and the
other transactions contemplated by this Section 2.12(e) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment requirements) (it being understood and acknowledged that
purchases of the Loans by a Purchasing Party contemplated by this Section
2.12(e) shall not constitute Investments by such Purchasing Party) or any other
Loan Document that may otherwise prohibit any Auction or any other transaction
contemplated by this Section 2.12(e).

 

(e)                All prepayments of the Term Loans made or required to be made
prior to the second anniversary of the First Amendment Effective Date (whether
voluntary or mandatory, as applicable, and whether before or after acceleration
of the Obligations or the commencement of any bankruptcy or insolvency
proceeding, including in connection with any Repricing Transaction or
assignments in connection with a Repricing Transaction, but in any event
excluding ordinary course amortization payments made pursuant to Section 2.11,
any Asset Sale or Recovery Event mandatory prepayment made pursuant to Section
2.13(a) and any Excess Cash Flow mandatory prepayment made pursuant to Section
2.13(b)) shall be subject to an additional premium, to be paid to Administrative
Agent for the benefit of applicable Lenders as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
with respect to the Term Loans and which the Borrowers agree is a reasonable
premium, is the product of an arm’s length transaction and is payable regardless
of the then-prevailing market rates, equal to (i) prior to the first anniversary
of the First Amendment Effective Date, the amount of such prepayment multiplied
by two percent (2.00%) and (ii) on or after the first anniversary of the First
Amendment Effective Date but prior to the second anniversary of the First
Amendment Effective Date, equal to the amount of such prepayment multiplied by
one percent (1.00%). On or after the second anniversary of the First Amendment
Effective Date, no premiums or penalties shall be payable with respect to
prepayments of any Loan, pursuant to this Section 2.12(f) or otherwise, other
than any breakage costs that may otherwise be required under the terms of this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.13        Mandatory Prepayments. (a) Not later than the fifth Business
Day following the receipt of Net Cash Proceeds in respect of any Asset Sale or
any Recovery Event (to the extent that such Net Cash Proceeds exceed $1,000,000
in the aggregate), the Borrowers shall apply 100% of the Net Cash Proceeds
(provided that such percentage shall be reduced to 75% if the Total Net Leverage
Ratio after giving Pro Forma Effect to such Asset Sale is less than or equal to
2.50 to 1.00 but greater than 2.00 to 1.00, and to 50% if the Total Net Leverage
Ratio after giving Pro Forma Effect to such Asset Sale is less than or equal to
2.00 to 1.00) received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.13(d); provided, that if at the time that any such
prepayment would be required, the Borrowers or any Restricted Subsidiary is
required to repay, redeem or repurchase or offer to repay, redeem or repurchase
Indebtedness that is secured on a pari passu basis (but without regard to
control of remedies) with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Sale or Recovery Event (such Indebtedness required to be repaid, redeemed or
repurchased or offered to be so repurchased, “Other Applicable Indebtedness”),
then the applicable Borrower or applicable Restricted Subsidiary may apply such
Net Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time so long as the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Term Loans and to the repurchase, redemption or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Loans that would
have otherwise been required pursuant to this Section 2.13(a) shall be reduced
accordingly.

 

(a)                No later than the fifth Business Day after the date on which
financial statements with respect to a fiscal year of Holdings are delivered
pursuant to Section 5.04(a), beginning with the fiscal year ending on or about
December 31, 2019, the Borrowers shall prepay outstanding Term Loans in
accordance with Section 2.13(d) in an aggregate principal amount equal to the
excess (if any) of (x) 50% of Excess Cash Flow for the fiscal year then ended
(provided that such percentage shall be reduced to 25% if the Total Net Leverage
Ratio as of the end of such fiscal year was less than or equal to 2.50 to 1.00
but greater than 2.00 to 1.00, and to 0% if the Total Net Leverage Ratio as of
the end of such fiscal year was less than or equal to 2.00 to 1.00) minus (y)
Voluntary Prepayments made during such fiscal year, on a dollar-for-dollar
basis, other than to the extent any such Voluntary Prepayment is funded with the
proceeds of new long-term Indebtedness.

 

 

--------------------------------------------------------------------------------

 

 

(b)               In the event that any Borrower or any Restricted Subsidiary
shall receive Net Cash Proceeds from the issuance, offering, placement or
incurrence of Indebtedness for money borrowed of any Borrower or any Restricted
Subsidiary (other than any cash proceeds from the issuance, offering, placement
or incurrence of Indebtedness for money borrowed permitted pursuant to Section
6.01), the Borrowers shall, substantially simultaneously with (and in any event
not later than the fifth Business Day next following) the receipt of such Net
Cash Proceeds by the Borrowers or such Restricted Subsidiary, apply an amount
equal to 100% of such Net Cash Proceeds to prepay outstanding Term Loans in
accordance with Section 2.13(d).

 

(c)                So long as any Term Loans are outstanding, mandatory
prepayments of outstanding Term Loans under this Agreement shall be applied pro
rata to each Class of Term Loans (except, in the case of amounts required to
mandatorily prepay the Term Loans pursuant to Sections 2.13(b), such mandatory
prepayments shall be allocated to each of the U.S. Term Loans and the Cayman
Term Loans based on the amount of Excess Cash Flow generated by each of the U.S.
Borrower and the Domestic Subsidiaries, on the one hand, and the Cayman Borrower
and the Foreign Subsidiaries, on the other hand, as determined in good faith by
the U.S. Borrower) and within each Class to any installments thereof (1) in
direct order of maturity of the remaining installments for the next eight
amortization payments following the relevant prepayment event, and (2)
thereafter, ratably to the remaining installments.

 

(d)               Each Borrower shall deliver to the Administrative Agent, to
the extent practicable, at least three Business Days prior written notice of a
prepayment required under this Section 2.13. Each notice of prepayment shall
specify the prepayment date, the Type of each Term Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. The
Administrative Agent shall promptly advise the Lenders of any notice given (and
the contents thereof) pursuant to this Section 2.13. Each such Term Lender may
reject all of its pro rata share of the prepayment (excluding the Outside Date
Prepayment) (such declined amounts, the “Declined Proceeds”) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrowers no later than 5:00 P.M., New York City time, one (1) Business Day
after the date of such Term Lender’s receipt of such notice from the
Administrative Agent. Each Rejection Notice from a given Term Lender shall
specify the principal amount of the prepayment to be rejected by such Term
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the prepayment to be rejected,
any such failure will be deemed an acceptance of the total amount of such
prepayment. Any Declined Proceeds may be retained by the Borrowers. All
prepayments of Borrowings under this Section 2.13 shall be subject to Section
2.16, but shall otherwise be without premium or penalty, and (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

 

--------------------------------------------------------------------------------

 

 

(e)                In connection with any mandatory prepayments by the Borrowers
of the Term Loans pursuant to this Section 2.13, such prepayments shall be
applied on a pro rata basis to the then outstanding Term Loans being prepaid
irrespective of whether such outstanding Term Loans are Alternate Base Rate
Loans or Eurodollar Rate Loans; provided that if no Lenders exercise the right
to waive a given mandatory prepayment of the Term Loans pursuant to Section
2.13(e), then, with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied first to Term Loans that are Alternate
Base Rate Term Loans to the full extent thereof before application to Term Loans
that are Eurodollar Rate Term Loans in a manner that minimizes the amount of any
payments required to be made by the Borrowers pursuant to Section 2.16.

 

(f)                In the event of any termination of all the Revolving Credit
Commitments, the U.S. Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Credit Borrowings and replace, cause to be
canceled or collateralize in a manner reasonably satisfactory to the Issuing
Bank with respect to all outstanding Letters of Credit. If, after giving effect
to any partial reduction of the Revolving Credit Commitments, the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment,
then the U.S. Borrower shall, on the date of such reduction, repay or prepay
Revolving Credit Borrowings and, after the Revolving Credit Borrowings shall
have been repaid or prepaid in full, replace, cause to be canceled or
collateralize in a manner reasonably satisfactory to the Administrative Agent
and the Issuing Bank with respect to Letters of Credit in an amount sufficient
to eliminate such excess.

 

Notwithstanding any other provisions of this Section 2.13, if the Borrowers
determine in good faith that the repatriation by any Foreign Subsidiary, of any
amounts required to mandatorily prepay the Term Loans pursuant to Sections
2.13(a) or (b) above would result in material and adverse tax consequences
(including from withholding tax), taking into account any foreign tax credit or
benefit actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as reasonably determined by the Borrowers, the amount that
the U.S. Borrower shall be required to mandatorily prepay pursuant to Sections
2.13(a) or (b) above, as applicable, shall be reduced by the Restricted Amount
until such time as such Foreign Subsidiaries may repatriate to the U.S. Borrower
the Restricted Amount without incurring such material and adverse tax liability
(the Borrowers hereby agreeing to use commercially reasonable efforts to, and to
cause each of its Foreign Subsidiaries to, promptly take all available actions
reasonably required to mitigate such tax liability); provided that to the extent
that the repatriation of any Net Cash Proceeds or Excess Cash Flow from the
relevant Foreign Subsidiary would no longer have an adverse tax consequence, an
amount equal to the Net Cash Proceeds or Excess Cash Flow, as applicable, not
previously applied pursuant to the immediately preceding clause shall be
promptly applied to the repayment of the Term Loans pursuant to Sections 2.13(a)
or (b) as otherwise required above (without regard to this paragraph).

 

Section 2.14        Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate); (ii) subject any Lender to any Taxes
(other than (A) Excluded Taxes or (B) Indemnified Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or (iii) impose on
such Lender or the London interbank market any other condition affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan or
increase the cost to any Lender or the Issuing Bank of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrowers will pay to such Lender, upon demand such
additional amount or amounts as will compensate such Lender, for such additional
costs incurred or reduction in the amount received or receivable.

 

 

--------------------------------------------------------------------------------

 

 

(a)                If any Lender shall have determined that any Change in Law
regarding capital adequacy or liquidity has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by the Issuing Bank pursuant hereto to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrowers shall pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(b)               A certificate of a Lender setting forth in reasonable detail
the basis for and the calculation of the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrowers (with a copy to
the Administrative Agent) and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

 

(c)                Failure or delay on the part of any Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be under any obligation to compensate any Lender under paragraph (a)
or (b) above with respect to increased costs or reductions with respect to any
period prior to the date that is 120 days prior to such request if such Lender
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided, further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 120-day period. The
protection of this Section shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed; provided that no Lender shall claim
any compensation under this Section unless such Lender is generally seeking
similar compensation from similarly situated borrowers.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.15        Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, by written notice to
the Borrowers and to the Administrative Agent:

 

(i)                         such Lender may declare that Eurodollar Loans will
not thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing (or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn; and

 

(ii)                         such Lender may require that all outstanding
Eurodollar Loans made by it be converted to ABR Loans, in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)               For purposes of this Section 2.15, notices to the Borrowers by
any Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrowers.

 

Section 2.16        LIBOR Breakage. The Borrowers shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of any event, other than a default by such Lender in the performance
of its obligations hereunder, which results in (i) such Lender receiving or
being deemed to receive any amount on account of the principal of any Eurodollar
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurodollar Loan, in each case other than on
the last day of the Interest Period in effect therefor, or (iii) any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrowers hereunder (any
of the events referred to in this sentence being called a “Breakage Event”). In
the case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Eurodollar Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth in reasonable detail the basis for and
the calculation of the amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrowers (with
a copy to the Administrative Agent) and shall be conclusive absent manifest
error.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.17        Pro Rata Treatment. Subject to the express provisions of
this Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required or
contemplated under Sections 2.15 or 2.24, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees, each reduction of the Commitments or the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

 

Section 2.18        Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrowers or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and (ii)
the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans. The Borrowers
expressly consent to the foregoing arrangements and agree that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrowers to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrowers in the amount of such participation.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.19        Payments. (a) The Borrowers shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 12:00 (noon), New York City time, on the date when due in immediately
available dollars (except as provided in Section 2.12(f)), without setoff,
defense or counterclaim. Each such payment (other than Issuing Bank Fees, which
shall be paid directly to the Issuing Bank) shall be made to the Administrative
Agent at its offices at Eleven Madison Avenue, New York, NY 10010. All payments
received by the Administrative Agent after 12:00 (noon) New York City time,
shall be deemed received on the next Business Day (in the Administrative Agent’s
sole discretion) and any applicable interest shall continue to accrue. The
Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender. Each payment to
be made by the Borrowers hereunder shall be made in dollars (except as provided
in Section 2.12(f)).

 

 

--------------------------------------------------------------------------------

 

 

(a)                Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

(b)               Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers do not in fact make such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, and to pay interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error).

 

Section 2.20        Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes. If
any applicable law (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) requires the deduction or withholding of
any Tax from any such payment by an applicable Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the sum payable by the applicable Loan Party shall
be increased as necessary so that after all such required deductions have been
made (including deductions applicable to additional sums payable under this
Section), the Administrative Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(a)                In addition, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law or, at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(b)               The Loan Parties shall severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes payable or paid by the Administrative Agent
or such Lender, or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section),
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis for and the calculation of the amount of such payment or
liability delivered to the Borrowers (with a copy to the Administrative Agent)
by a Lender, or by the Administrative Agent on behalf of itself or a Lender,
shall be conclusive absent manifest error.

 

(c)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after written demand therefor, for (i) (x) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so) and (y) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(f) relating to the maintenance of a Participant Register and (ii)
the full amount of any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(d)               As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.20, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

 

--------------------------------------------------------------------------------

 

 

(i)                         Without limiting the generality of the foregoing, in
the event that the relevant Borrower is a U.S. Person,

 

(A)             each Lender that is a U.S. Person, shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), properly
completed and duly executed original copies of IRS Form W-9 or successor form
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)     each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter after the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)               two accurate, complete, original and signed copies of IRS Form
W-8ECI or successor form;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Holdings within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or BEN-E, as applicable; or

 

 

--------------------------------------------------------------------------------

 

 

(4)               in the case of such a Foreign Lender that is not the
beneficial owner of payments hereunder (including a partnership or a
participating Lender), (x) two accurate, complete, original and signed copies of
IRS Form W-8IMY or successor form on behalf of itself and (y) an IRS Form W-8ECI
or W-8BEN or BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
beneficial owners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D on behalf of such beneficial owner(s);

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any change in circumstances which would modify or
render invalid any form or certification provided pursuant to this Section 2.20,
it shall promptly update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

 

 

--------------------------------------------------------------------------------

 

 

(f)                At no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other person.

 

(g)               Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(h)               For purposes of this Section 2.20, the term “applicable law”
includes FATCA.

 

Section 2.21        Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.20, (iv) any Lender becomes a Defaulting Lender or
(v) any Lender refuses to consent to any amendment, waiver or other modification
of any Loan Document requested by the Borrowers that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, each
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender, as the case may be, and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (v) above, all of
its interests, rights and obligation with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrowers shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank), which consent shall not unreasonably be
withheld or delayed, and (z) the Borrowers or such Eligible Assignee shall have
paid to the affected Lender in immediately available funds an amount equal to
the sum of the principal of and interest accrued to the date of such payment on
the outstanding Loans or L/C Disbursements of such Lender, plus all Fees and
other amounts accrued for the account of such Lender hereunder with respect
thereto including (x) the premium, if any, that would have been payable pursuant
to Section 2.12(d) if such Lender’s Loans had been prepaid on such date and (y)
any amounts under Sections 2.14, 2.16 and 9.05 (as to events arising prior to
the date of assignment); provided, further, that, if prior to any such transfer
and assignment the circumstances or event that resulted in such Lender’s claim
for compensation under Section 2.14, notice under Section 2.15 or the amounts
paid pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance (provided that any Assignment and
Acceptance executed and delivered by the Administrative Agent pursuant to the
power of attorney granted hereby shall be in the form of Exhibit B) necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a). The Administrative Agent
shall promptly notify the applicable Lender in respect of any Assignment and
Acceptance pursuant to this Section 2.21.

 

 

--------------------------------------------------------------------------------

 

 

(a)                If (i) any Lender shall request compensation under Section
2.14, (ii) any Lender delivers a notice described in Section 2.15 or (iii) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrowers or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under Section
2.14 or enable it to withdraw its notice pursuant to Section 2.15 or would
reduce amounts payable pursuant to Section 2.20, as the case may be, in the
future. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.

 

Notwithstanding the foregoing, no Lender shall seek compensation under Section
2.14, 2.15 or 2.16 unless such Lender is generally seeking similar and
proportionate compensation from similarly situated borrowers.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.22        Letters of Credit

 

(a)                General. The U.S. Borrower may request the issuance of a
Letter of Credit denominated in dollars for their own accounts or for the
account of any Restricted Subsidiaries (in which case the U.S. Borrower and such
Restricted Subsidiary shall be co-applicants with respect to such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time while the L/C Commitment remains
in effect; provided that, for the avoidance of doubt, neither Credit Suisse AG,
Cayman Islands Branch nor any of its Affiliates shall be required to issue
documentary or commercial (as opposed to standby) Letters of Credit. This
Section shall not be construed to impose an obligation upon the Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement.

 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the U.S. Borrower shall deliver
or fax to the Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the U.S. Borrower shall
be deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed $5,000,000
and (ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment.

 

(c)                Expiration Date. Each Letter of Credit shall expire at the
close of business on the earlier of the date one year after the date of the
issuance of such Letter of Credit and the date that is five Business Days prior
to the Revolving Credit Maturity Date, unless such Letter of Credit expires by
its terms on an earlier date; provided, however, that a Letter of Credit may,
upon the request of the U.S. Borrower, include a provision whereby such Letter
of Credit shall be renewed automatically for additional consecutive periods of
12 months or less (but not beyond the date that is five Business Days prior to
the Revolving Credit Maturity Date) unless the Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable expiration date that such
Letter of Credit will not be renewed; provided, further, that any such Letter of
Credit may expire after the Revolving Credit Maturity Date so long as it is a
condition to the issuance of such Letter of Credit that the U.S. Borrower, at
least 10 days prior to the Revolving Credit Maturity Date, collateralizes (by
means of cash or letters of credit) such Letter of Credit on terms reasonably
acceptable to the Issuing Bank and, in such event, acceptance by the Issuing
Bank of collateral in respect of such Letter of Credit will relieve each
Revolving Credit Lender of its obligation to participate in such Letter of
Credit after the termination of the Revolving Credit Commitments in accordance
with this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(d)               Participations. By the issuance of a Letter of Credit and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the U.S. Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(e) in dollars. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)                Reimbursement. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the U.S. Borrower shall pay to
the Administrative Agent an amount equal to such L/C Disbursement on or prior to
the later of (1) the Business Day immediately following the day on which the
U.S. Borrower shall have received notice from the Issuing Bank that payment of
such draft will be made and (2) the Business Day after the day on which such
payment is actually made.

 

(f)                Obligations Absolute. The U.S. Borrower’s obligations to
reimburse L/C Disbursements as provided in paragraph (e) above shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, and irrespective of:

 

(i)                         any lack of validity or enforceability of any Letter
of Credit or any Loan Document, or any term or provision therein;

 

(ii)                         the existence of any claim, setoff, defense or
other right that the U.S. Borrower, any other party guaranteeing, or otherwise
obligated with, the U.S. Borrower, any Restricted Subsidiary or other Affiliate
thereof or any other person may at any time have against the beneficiary under
any Letter of Credit, the Issuing Bank, the Administrative Agent or any Lender
or any other person, whether in connection with this Agreement, any other Loan
Document or any other related or unrelated agreement or transaction;

 

 

--------------------------------------------------------------------------------

 

 

(iii)                         any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)                         payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit; and

 

(v)                         any other act or omission to act or delay of any
kind of the Issuing Bank, the Lenders, the Administrative Agent or any other
person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the U.S. Borrower’s obligations
hereunder.

 

The foregoing shall not be construed to excuse the Issuing Bank from liability
to the U.S. Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the U.S.
Borrower to the extent permitted by applicable law) suffered by the U.S.
Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; it is understood that the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Bank.

 

(g)               Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the U.S. Borrower of such demand for payment and
whether the Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the U.S. Borrower of their obligation to reimburse the Issuing Bank and
the Revolving Credit Lenders with respect to any such L/C Disbursement.

 

(h)               Interim Interest. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the U.S. Borrower
shall reimburse such L/C Disbursement in full on such date, the unpaid amount
thereof shall bear interest for the account of the Issuing Bank, for each day
from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by the U.S. Borrower or the date on which
interest shall commence to accrue thereon as provided in Section 2.02(e), at the
rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.

 

 

--------------------------------------------------------------------------------

 

 

(i)                 Resignation or Removal of the Issuing Bank. The Issuing Bank
may resign at any time by giving 30 days’ prior written notice to the
Administrative Agent, the Lenders and the U.S. Borrower, and may be removed at
any time by the U.S. Borrower by notice to the Issuing Bank, the Administrative
Agent and the Lenders. Upon the acceptance of any appointment as the Issuing
Bank hereunder by a Lender that shall agree to serve as successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of the retiring Issuing Bank. At the time such removal or
resignation shall become effective, the U.S. Borrower shall pay all accrued and
unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any appointment
as the Issuing Bank hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the U.S.
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, the U.S. Borrower shall, on the Business Day after they
receive notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit) thereof and
of the amount to be deposited, deposit in an account with the Collateral Agent,
for the benefit of the Revolving Credit Lenders, an amount in cash equal to 103%
of the L/C Exposure as of such date. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Cash Equivalents, which
investments shall be made at the option and sole discretion of the Collateral
Agent, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the U.S. Borrower
for the L/C Exposure at such time and (iii) if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the U.S. Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the U.S. Borrower within three Business Days after all Events of Default have
been cured or waived.

 

 

--------------------------------------------------------------------------------

 

 

(k)               Additional Issuing Banks. The U.S. Borrower may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) and such Lender,
designate one or more additional Lenders to act as an issuing bank under the
terms of this Agreement, subject to reporting requirements reasonably
satisfactory to the Administrative Agent with respect to issuances, amendments,
extensions and terminations of Letters of Credit by such additional issuing
bank. Any Lender designated as an issuing bank pursuant to this paragraph (k)
shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank and such Lender.

 

Section 2.23        Refinancing Amendments. (a) At any time after the Third
Restatement Date, the Borrowers may obtain, from any Lender or any Additional
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans or outstanding Revolving Loans (or unused Revolving
Credit Commitments) under this Agreement, in the form of Other Term Loans (or
Other Term Loan Commitments) or Other Revolving Loans (or Other Revolving Credit
Commitments), as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i)
shall be secured by the Collateral, and Guaranteed by the Guarantors, on a pari
passu basis with the Obligations pursuant to the Security Documents and shall
not be secured by any property or assets other than Collateral or Guaranteed by
any person other than a Guarantor, (ii) (x) in the case of Other Revolving
Credit Commitments, will have a maturity date that is not prior to the maturity
date of Revolving Credit Commitments being refinanced and (y) in the case of any
Other Term Loans, will have a maturity date that is not prior to the maturity
date of, and will have a Weighted Average Life to Maturity that is not shorter
than, the Term Loans being refinanced and (iii) in the event that a Refinancing
Amendment with respect to Loans (other than Incremental Loans) does not
refinance the Loans (other than Incremental Loans) in full, if the initial yield
on such Credit Agreement Refinancing Indebtedness (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the Adjusted
LIBO Rate on such Loans (which shall be increased by the amount that any “LIBOR
floor” applicable to such Loans on the date such Loans are made would exceed the
Adjusted LIBO Rate for a three-month Interest Period commencing on such date)
and (y) if such Loans are initially made at a discount or the Lenders making the
same receive a fee directly or indirectly from Holdings, the Borrowers or any
Restricted Subsidiary for doing so (but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) (the amount of such discount or
fee, expressed as a percentage of such Loans, being referred to herein as
“OID”), the amount of such OID divided by the lesser of (A) the average life to
maturity (expressed in years) of such Loans and (B) four exceeds by more than 50
basis points (the amount of such excess above 50 basis points being referred to
herein as the “Refinancing Yield Differential”) the sum of (A) the Applicable
Rate then in effect for Eurodollar Term Loans (which shall be increased by the
amount that any “LIBOR floor” applicable to such Eurocurrency Term Loans on the
date such Credit Agreement Refinancing Indebtedness is incurred would exceed the
Adjusted LIBO Rate for a three-month Interest Period commencing on such date
(without taking into account the last sentence of the definition of LIBO Rate))
and (B) the amount of the OID initially paid in respect of the Term Loans,
divided by four, then the Applicable Rate then in effect for the Term Loans
shall automatically be increased by the Refinancing Yield Differential,
effective upon the making of the Credit Agreement Refinancing Indebtedness.

 

 

--------------------------------------------------------------------------------

 

 

(a)                The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in paragraphs (b) and (c) of Section 4.01 and, except as otherwise
specified in the applicable Refinancing Amendment, the Administrative Agent
shall have received (with sufficient copies for each of the Additional Lenders)
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Third Restatement Date under Section 4.02, other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion that are reasonably satisfactory to the Administrative Agent.

 

(b)               Each Class of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.23 shall be in an aggregate principal amount not
less than $5,000,000 and an integral multiple of $1,000,000 in excess thereof
unless such amount represents the total outstanding amount of the Refinanced
Debt or the Administrative Agent otherwise consents. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.

 

(c)                Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to reflect the existence of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto and to otherwise
effect the provisions of this Section 2.23.

 

Section 2.24        Incremental Loans. (a) The Borrowers may, by written notice
delivered to the Administrative Agent from time to time on one or more occasions
after the Third Restatement Date, request Incremental Commitments in an
aggregate principal amount for all such Incremental Commitments of up to (A)
during the Waiver Period, $0, except up to $85,000,000 solely in connection with
the incurrence of a Main Street Loan, and (B) at any time other than during the
Waiver Period, an unlimited amount, so long as in the case of this clause (ii),
after giving effect to such Incremental Loans (and assuming in the case of any
Incremental Revolving Credit Commitments, that such Incremental Revolving Loans
have been fully drawn) and the use of proceeds thereof, the First Lien Net
Leverage Ratio calculated on a Pro Forma Basis shall be equal to or less than
4.00 to 1.00 (the “Incremental Loan Amount”). Such notice shall set forth (x)
the amount of the Incremental Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $5,000,000 or such
lesser amount equal to the remaining Incremental Loan Amount), (y) the date on
which such Incremental Loan Commitments are requested to become effective (which
shall not be less than 5 Business Days nor more than 60 days after the date of
such notice, unless the Administrative Agent shall otherwise agree) and (z)
whether such Incremental Commitments are commitments to make additional Term
Loans, additional Revolving Loans or term loans or revolving loans with terms
different from the Loans (loans with different terms from the Loans being
referred to herein as “Specified Incremental Loans” and such commitments,
“Specified Incremental Loan Commitments”), as applicable.

 

 

--------------------------------------------------------------------------------

 

 

(a)                The Borrowers and each Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of each Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of any Incremental Loans to be made
thereunder; provided that (i) without the prior written consent of the Required
Lenders,

 

(A)             the final maturity date of any Incremental Term Loans shall be
no earlier than the Maturity Date and, other than in the case of a Main Street
Loan, the Weighted Average Life to Maturity of the Incremental Term Loans shall
be no shorter than the Weighted Average Life to Maturity of the Term Loans;

 

(B)     the final maturity date of any Incremental Revolving Loans shall be no
earlier than a date to be determined by the Borrowers and the Incremental
Lenders (but not later than the Revolving Credit Maturity Date) (such date, the
“Incremental Revolving Credit Maturity Date”);

 

(C)     the interest rate margins applicable to any Incremental Term Loan or any
Incremental Revolving Loan will be determined by the Borrowers and the
applicable Incremental Lenders; provided that

 

(I) solely for the benefit of the Term Loans incurred on the Third Restatement
Date, if the initial yield on such Incremental Term Loan (as reasonably
determined by the Administrative Agent in consultation with the Borrowers to be
equal to the sum of (x) the margin above the Adjusted LIBO Rate on such
Incremental Term Loans (which shall be increased by the amount that any “LIBOR
floor” applicable to such Incremental Term Loa on the date such Incremental Term
Loans are made would exceed the LIBO Rate for a three-month Interest Period
commencing on such date) and (y) if such Incremental Term Loans are initially
made with OID, the amount of such OID divided by the lesser of (A) the average
life to maturity (expressed in years) of such Incremental Term Loans and (B)
four) exceeds by more than 50 basis points (the amount of such excess above 50
basis points being referred to herein as the “Incremental Yield Differential”)
the sum of (A) the Applicable Rate then in effect for Eurodollar Term Loans
(which shall be increased by the amount that any “LIBOR floor” applicable to
such Eurodollar Term Loans, on the date such Incremental Loans are made would
exceed the Adjusted LIBO Rate for a three-month Interest Period commencing on
such date) (but excluding any customary arrangement, underwriting, structuring
or similar fees in connection therewith that are not paid to all of the Lenders
providing such Incremental Term Loans), and (B) the amount of the OID initially
paid in respect of the Term Loans, divided by four, then the Applicable Rate
then in effect for the Term Loans shall automatically be increased by the
Incremental Yield Differential, effective upon the making of the Incremental
Term Loans, and

 

 

--------------------------------------------------------------------------------

 

 

(II) solely for the benefit of the Incremental Revolving Loans incurred under
the Initial Revolving Credit Commitments in effect on the Third Restatement
Date, if the initial yield on such Incremental Revolving Loans (if documented as
a separate tranche) (as reasonably determined by the Administrative Agent in
consultation with the Borrowers to be equal to the sum of (x) the margin above
the Adjusted LIBO Rate on such Incremental Revolving Loans (which shall be
increased by the amount that any “LIBOR floor” applicable to such Incremental
Revolving Loans on the date such Incremental Revolving Loans are made would
exceed the LIBO Rate for a three-month Interest Period commencing on such date)
and (y) if such Incremental Revolving Loans are initially made with OID, the
amount of such OID divided by the lesser of (A) the average life to maturity
(expressed in years) of such Incremental Revolving Loans and (B) four) exceeds
by more than 50 basis points, the sum of (A) the Applicable Rate then in effect
for the existing Eurodollar Revolving Loans (which shall be increased by the
amount that any “LIBOR floor” applicable to such Eurodollar Revolving Loans
incurred under the Initial Revolving Credit Commitments in effect on the Third
Restatement Date on the date such Incremental Revolving Loans are made would
exceed the Adjusted LIBO Rate for a three-month Interest Period commencing on
such date) (but excluding any customary arrangement, underwriting, structuring
or similar fees in connection therewith that are not paid to all of the Lenders
providing such Incremental Revolving Loans), and (B) the amount of the OID
initially paid in respect of the existing Revolving Loans, divided by four, then
the Applicable Rate then in effect for the existing Revolving Loans incurred
under the Initial Revolving Credit Commitments in effect on the Third
Restatement Date shall automatically be increased by the Incremental Yield
Differential, effective upon the making of the Incremental Revolving Loans;

 

(D)             all representations and warranties set forth in Article III and
in each other Loan Document shall be true, correct and complete in all material
respects on and as of the date of effectiveness of any Incremental Assumption
Agreement and with the same effect as though made on and as of such date;
provided that to the extent such representations and warranties expressly relate
to an earlier date, such representations and warranties shall be true, correct
and complete in all respects as of such earlier date; provided, further, that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true, correct and complete in all
respects on and as of the date of effectiveness of any Incremental Assumption
Agreement or on such earlier date, as the case may be;

 

 

--------------------------------------------------------------------------------

 

 

(E)     no Default or Event of Default shall exist or would exist immediately
after giving effect thereto;

 

(F)               the Incremental Loans shall have the same guarantees as, and
be secured on a pari passu basis by the same Collateral securing the existing
Loans; and

 

(G)             all fees and expenses owing in respect of such increase to the
Administrative Agent and the Lenders shall have been paid and

 

(ii) all terms and documentation with respect to any Incremental Loans which
differ from those with respect to the Term Loans or Revolving Loans, as
applicable (except those terms set forth in clauses (i)(A), (B), (C) and (F)
above), shall be reasonably satisfactory to the Administrative Agent; it being
understood and agreed that the terms of any Incremental Loans that are incurred
as Main Street Loans and required by the CARES Act shall be deemed to be
reasonably acceptable to the Administrative Agent; provided that, for the
avoidance of doubt, synthetic letter of credit facilities shall be permitted to
be requested as Incremental Term Loan Commitments; provided, further, that, with
respect to any Incremental Commitment incurred for the primary purpose of
financing a Limited Condition Transaction (“Acquisition-Related Incremental
Commitments”), clause (D) and (E) above shall be deemed to have been satisfied
so long as (1) as of the date of effectiveness of the related Limited Condition
Transaction Agreement, no Event of Default is in existence or would result from
entry into such Limited Condition Transaction Agreement, (2) as of the date of
the initial borrowing pursuant to such Acquisition-Related Incremental
Commitment, no Event of Default under clause (b), (c), (g) or (h) of Section
8.01 is in existence immediately before or immediately after giving effect
(including on a Pro Forma Basis) to such borrowing and to any concurrent
transactions and any substantially concurrent use of proceeds thereof and (3) as
of the date of the initial borrowing pursuant to such Acquisition-Related
Incremental Commitment, customary “Sungard” representations and warranties (with
such representations and warranties to be solely determined by the Lenders
providing the Acquisition-Related Incremental Commitments and the applicable
Borrower) shall be true and correct in all material respects (or in all respects
if qualified by materiality) immediately after giving effect to, the incurrence
of such Acquisition-Related Incremental Commitment. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments and the Incremental Loans
evidenced thereby.

 

(b)               Notwithstanding the foregoing, no Incremental Commitment shall
become effective under this Section 2.24 unless the Administrative Agent shall
have received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Third Restatement Date under Section 4.02, other than changes
to such legal opinions resulting from a change in law, change in fact or change
to counsel’s form of opinion that are reasonably satisfactory to the
Administrative Agent.

 

 

--------------------------------------------------------------------------------

 

 

(c)                Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Borrowers, take any and all
action as may be reasonably necessary to ensure that all Incremental Loans
(other than Specified Incremental Loans), when originally made, are included in
each Borrowing of outstanding Revolving Loans or Term Loans, as applicable, on a
pro rata basis. This may be accomplished by requiring each outstanding
Eurodollar Borrowing to be converted into an ABR Borrowing on the date of each
Incremental Loan, or by allocating a portion of each Incremental Loan to each
outstanding Eurodollar Borrowing on a pro rata basis. Any conversion of
Eurodollar Loans to ABR Loans required by the preceding sentence shall be
subject to Section 2.16. If any Incremental Loan is to be allocated to an
existing Interest Period for a Eurodollar Borrowing, then the interest rate
thereon for such Interest Period and the other economic consequences thereof
shall be as set forth in the applicable Incremental Assumption Agreement. In
addition, to the extent any Incremental Term Loans are Term Loans, the scheduled
amortization payments under Section 2.11(a)(i) or (ii), as the case may be,
required to be made after the making of such Incremental Term Loans shall be
ratably increased by the aggregate principal amount of such Incremental Term
Loans.

 

(d)               The Borrowers may seek commitments in respect of Incremental
Loans from existing Lenders (each of which shall be entitled to agree or decline
to participate in its sole discretion) and, in consultation with the
Administrative Agent, additional banks, financial institutions and other
institutional lenders who will become Lenders in connection therewith; provided
that, other than in connection with a Main Street Loan, the Administrative Agent
shall have consent rights (not to be unreasonably withheld or delayed) with
respect to such additional Lenders, if such consent would be required pursuant
to Section 9.04 for an assignment of loans or commitments, as applicable, to
such additional Lender.

 

Section 2.25        Loan Modification Offers.

 

(a)                The Borrowers may, by written notice to the Administrative
Agent from time to time, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes of Loans and/or Commitments
(each Class subject to such a Loan Modification Offer, an “Affected Class”) to
make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the
Borrowers. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective. Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made (but without the consent of any
other Lender or the Required Lenders).

 

(b)               The Borrowers and each other Loan Party and each Accepting
Lender shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement.
Notwithstanding anything to the contrary herein, each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders of the Affected Class. Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 2.25 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
other closing certificates consistent with those delivered on the Third
Restatement Date under Section 4.02, other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion that are reasonably satisfactory to the Administrative Agent.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.26        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                any amount payable to any Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) may, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated account and, subject to any applicable Requirements of
Law, be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Bank hereunder, (iii)
third, to the funding of any Revolving Loan or the funding or cash
collateralization of any participation in any Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrowers, held in a deposit
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, as the Borrowers may request, to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent, (vi) sixth, pro rata, to the payment of any amounts
owing to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vii) seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans in respect
of L/C Disbursements which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 4.02
are satisfied, such payment shall be applied solely to prepay the Loans of all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans of any Defaulting Lender.

 

(b)               In the event that the Administrative Agent, the Borrowers or
the Issuing Bank, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the L/C Exposure of the Revolving Credit Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold all Revolving Loans in accordance
with the relevant Pro Rata Percentages. The rights and remedies against a
Defaulting Lender under this Section 2.26 are in addition to other rights and
remedies that the Borrowers, the Administrative Agent, the Issuing Bank and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.26 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

(c)                The Commitment Fees shall cease to accrue on the unused
portion of the Revolving Credit Commitment of such Lender so long as it is a
Defaulting Lender (except to the extent it is payable to the Issuing Bank
pursuant to clause (d)(v) below).

 

(d)               if any Revolving Credit Lender has any L/C Exposure at the
time such Revolving Credit Lender becomes a Defaulting Lender then:

 

(i)                         all or any part of such L/C Exposure shall be
reallocated among the non-Defaulting Lenders with Revolving Credit Commitments
in accordance with their respective Pro Rata Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures and L/C
Exposure thereunder does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments;

 

(ii)                         if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the U.S. Borrower shall within one
Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures
herein for so long as such L/C Exposure is outstanding;

 

(iii)                         if any portion of such Defaulting Lender’s L/C
Exposure is cash collateralized pursuant to clause (ii) above, the U.S. Borrower
shall not be required to pay the L/C Participation Fee or Commitment Fee with
respect to such portion of such Defaulting Lender’s L/C Exposure so long as it
is cash collateralized;

 

(iv)                         if any portion of such Defaulting Lender’s L/C
Exposure is reallocated to the non-Defaulting Lenders pursuant to clause (i)
above, then the L/C Participation Fee and Commitment Fee with respect to such
portion shall be allocated among the non-Defaulting Lenders in accordance with
their Pro Rata Percentages of Revolving Credit Commitments (giving effect to
such reallocation); and

 

(v)                         if any portion of such Defaulting Lender’s L/C
Exposure is neither cash collateralized nor reallocated pursuant to this Section
2.26(d), then, without prejudice to any rights or remedies of the Issuing Bank
or any Lender hereunder, the Commitment Fee that otherwise would have been
payable to such Defaulting Lender and the L/C Participation Fee payable with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Bank until such L/C Exposure is cash collateralized and/or reallocated.

 

 

--------------------------------------------------------------------------------

 

 

(e)                so long as any Revolving Credit Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 2.26(b), and participations in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
in the Revolving Credit Commitments (and Defaulting Lenders shall not
participate therein).

 

Section 2.27        Amendment and Restatement.

 

(a)                Each of the Consenting Existing Lenders that are Term Lenders
(the “Consenting Existing Term Lenders”) has received that certain election
memorandum provided to the Lenders by the Administrative Agent on March 14, 2018
(the “Election Memorandum”) and hereby consents to the amendment and restatement
of the Second Amended and Restated Credit Agreement in its entirety by this
Agreement on the Third Restatement Date. Each Consenting Existing Lender that is
a Revolving Credit Lender (the “Consenting Existing Revolving Lender”) hereby
consents to the amendment and restatement of the Second Amended and Restated
Credit Agreement.

 

(b)               Each Consenting Existing Term Lender that executes and
delivers a consent to Second Amended and Restated Credit Agreement substantially
in the form of the signature page attached to the Election Memorandum will be
deemed to have consented to the matters set forth in this Agreement and shall
automatically, and without any notice to any person or any requirement of
consent of any person or any further action on the part of such Consenting
Existing Term Lender, have their Existing Term Loans prepaid in their entirety.
Each such Consenting Existing Term Lender shall, on the Third Restatement Date
(immediately after providing such consent), be paid by the Specified Refinancing
Term Lenders an amount equal to the outstanding principal amount of their
Existing Term Loans so prepaid, including all accrued interest owed as of the
Third Restatement Date (except for Consenting Existing Term Lenders that elect
the “Cashless Settlement Option” as described in the Election Memorandum, who
shall only be paid all accrued interest owed as of the Third Restatement Date
and not the principal amount of their Existing Term Loans). Each Specified
Refinancing Term Lender hereby agree to make Term Loans pursuant to Section 2.01
of this Agreement.

 

(c)                Each Consenting Existing Revolving Lender that executes this
Agreement will be deemed to have consented to the matters set forth in this
Agreement and shall automatically, and without any notice to any person or any
requirement of consent of any person or any further action on the part of such
Consenting Existing Revolving Lender, have their Existing Revolving Loans
prepaid and terminated in their entirety. Each such Consenting Existing
Revolving Lender shall, on the Third Restatement Date be paid by the Borrowers
an amount equal to the outstanding fees due on their outstanding Revolving
Credit Commitments. Each Specified Refinancing Revolving Lender hereby agree to
make Revolving Credit Loans and establish Revolving Credit Commitments pursuant
to Section 2.01 of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(d)               Each Consenting Existing Lender, as to itself, hereby waives
any indemnity claim for breakage costs under Section 2.16 of the Existing Term
Loan Agreement in connection with any Breakage Event resulting from the payment
in respect of assignment or replacement of its Term Loans as contemplated by
this Section 2.27.

 

(e)                As of the Third Restatement Date, this Agreement shall amend,
and restate as amended, the Second Amended and Restated Credit Agreement, but
shall not constitute a novation thereof or in any way impair or otherwise affect
the rights or obligations of the parties thereunder (including with respect to
Term Loans, Revolving Credit Loans and Revolving Credit Commitments and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Second Amended and Restated
Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Second Amended and
Restated Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Second Amended and Restated Credit Agreement contained
herein were set forth in an amendment to the Second Amended and Restated Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Second Amended and Restated Credit Agreement or
such document, instrument or agreement or as otherwise agreed by the required
parties hereto or thereto.

 

Article III

Representations and Warranties

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that:

 

Section 3.01        Organization; Powers. Holdings, the Borrowers and each of
the Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
such status or an analogous concept applies to such an organization), (b) has
all requisite organizational power and authority to own its material property
and assets and to carry on its business in all material respects, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is a
party and, in the case of the Borrowers, to borrow hereunder; except in the case
of clause (a) or (c), to the extent the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.02        Authorization. The Loan Documents (a) have been duly
authorized by the Loan Parties by all requisite corporate, limited liability
company, and, if required, stockholder or other applicable action and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents of the
Loan Parties, (B) any order of any Governmental Authority or (C) any provision
of any material indenture, agreement or other instrument to which such Loan
Party is a party or by which any of them or any of their property is or may be
bound or (ii) result in the creation or imposition of any Lien upon any property
or assets of the Loan Parties (other than any Lien created hereunder or under
the Security Documents), except in the case of clause (b)(i), to the extent the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.03        Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

Section 3.04        Approvals. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority or any other
person is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office, (b)
recordation of the Mortgages on statutory registers or otherwise and (c) such as
either have been made or obtained and are in full force and effect or the
failure to make or obtain the same would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.05        Financial Statements; Projections. The Borrowers have
heretofore furnished to the Administrative Agent consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the U.S.
Borrower for the fiscal years ended December 31, 2015, December 31, 2016 and
December 31, 2017, audited by and accompanied by the opinion of Marcum LLP. Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the U.S. Borrower and its
consolidated subsidiaries as of such dates and for such periods subject to
year-end adjustments and the absence of footnotes. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis except as
otherwise noted therein.

 

Section 3.06        No Material Adverse Change. No event, change or condition
has occurred that, individually or in the aggregate, has had, or would
reasonably be expected to have, a material adverse effect on the business,
assets, results of operations or financial condition of the Borrowers and the
Restricted Subsidiaries, taken as a whole, since the Third Restatement Date;
provided that until the end of and with respect to the Waiver Period, any
impacts resulting from the COVID-19 pandemic on the business, assets, financial
condition or results of operation of Holdings, the Borrowers or any of their
respective Restricted Subsidiaries, taken as a whole, will be disregarded for
purposes of determining whether a material adverse effect has occurred.

 

Section 3.07        Title to Properties; Intellectual Property. (a) Each
Borrower and each of the Restricted Subsidiaries has good and valid title to, or
valid leasehold interests in, all its material properties and assets (excluding
all of its Intellectual Property Rights but including its Mortgaged Vessels),
except as would not reasonably be expected to have a Material Adverse Effect.
All such material properties and assets are free and clear of Liens, other than
Permitted Liens.

 

 

--------------------------------------------------------------------------------

 

 

(a)                Each Borrower and their Restricted Subsidiaries owns, or is
licensed or otherwise has the right to use, all patents, inventions, trademarks,
service marks, trade names, domain names, copyrights and registrations and
applications for the foregoing, know-how, manufacturing processes, product
designs, specifications, data, formulae, trade secrets and other intellectual
property rights (collectively, the “Intellectual Property Rights”) that are
necessary in all material respects for the conduct of its business as currently
conducted (collectively, the “Company Intellectual Property Rights”), except for
the failure to own, license or have the right to use which, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.07(b), no material action, suit,
arbitration, or legal, administrative or other proceeding (other than office
actions or other proceedings in the ordinary course of prosecution before the
United States Patent and Trademark Office or the United States Copyright Office
or any foreign counterpart) is pending, or, to the knowledge of the Borrowers,
threatened in writing, which challenges the validity or effectiveness of any
Company Intellectual Property Rights and which could reasonably be expected to
have a Material Adverse Effect.

 

Section 3.08        Subsidiaries. Schedule 3.08 sets forth as of the Third
Restatement Date a list of all Subsidiaries and the percentage ownership
interest of the Borrowers therein. Except as would not, individually, or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
shares of capital stock or other ownership interests so indicated on Schedule
3.08 are fully paid and non-assessable and are owned by the Borrowers, directly
or indirectly, free and clear of all Liens (other than Liens created under the
Security Documents or Permitted Liens). As of the Third Restatement Date, there
are no Unrestricted Subsidiaries.

 

Section 3.09        Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09(a), there are no actions, suits or proceedings at law or in equity
or by or before any Governmental Authority now pending or, to the knowledge of
the Borrowers, threatened in writing against or affecting the Borrowers or any
Restricted Subsidiary or any business or material property of any such person
(i) with respect to any Loan Document or (ii) which are reasonably likely to be
adversely determined and, if so determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(a)                The Borrowers and each of their Restricted Subsidiaries is in
compliance with all applicable laws, statutes, ordinances, rules and regulations
and has filed all applications and has obtained all licenses, permits and
approvals or other regulatory authorizations of each Governmental Authority with
regulatory authority over the activities of the Borrowers and their Restricted
Subsidiaries (“Regulatory Approvals”), other than where the failure to so be in
compliance, make such filings or obtain such authorizations would not reasonably
be expected to have a Material Adverse Effect.

 

(b)               Since the Third Restatement Date, there has been no change in
the status of the matters disclosed on any of Schedule 3.09(a) that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.10        [Reserved].

 

Section 3.11        Federal Reserve Regulations. (a) None of Holdings, the
Borrowers or any of the Restricted Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

 

(a)                No part of the proceeds of any Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for the purpose of buying or carrying Margin Stock
or for any purpose that entails a violation of the provisions of the Regulations
of the Board, including Regulation T, U or X.

 

Section 3.12        Investment Company Act. None of Holdings, the Borrowers or
any Restricted Subsidiary is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.13        Use of Proceeds. The proceeds of the Term Loan Facility and
Revolving Loans and issuance of the Letters of Credit will be used by the
Borrowers only for the purposes set forth in Section 5.08.

 

Section 3.14        Tax Returns. Except as would not reasonably be expected to
have a Material Adverse Effect, each Borrower and the Subsidiaries has filed or
caused to be filed all U.S. federal and material state, local and non-U.S. Tax
returns or materials required to have been filed by it and has paid or caused to
be paid all material Taxes due and payable by it and all assessments received by
it, except Taxes that may be paid without penalty or that are being contested in
good faith by appropriate proceedings and for which the Borrowers or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

 

Section 3.15        No Material Misstatements. As of the Third Restatement Date,
no written information, reports, financial statements, exhibits or schedules
(other than projections, estimates, general market or industry data), taken as a
whole, furnished by or on behalf of Holdings or the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto (as modified or
supplemented by other information so furnished), contains when furnished any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that projections and pro forma
financial information are based upon good faith estimates and assumptions
believed to be reasonable by management at such time in the preparation of such
information, report, financial statement, exhibit or schedule and when
furnished; it being understood that such projections are inherently uncertain,
are not a guarantee of financial performance, may vary from actual results, and
that such variances may be material.

 

Section 3.16        Employee Benefit Plans. (a) Each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect.

 

 

--------------------------------------------------------------------------------

 

 

(a)                Each Foreign Pension Plan is in compliance in all material
respects with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan. With respect to each
Foreign Pension Plan, none of the Borrowers, their Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject the Borrowers or any Subsidiary, directly or indirectly, to
a tax or civil penalty which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.17        Environmental Matters. (a) Except as set forth in Schedule
3.17, or except as would not reasonably be expected to result in a Material
Adverse Effect, neither the Borrowers nor any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, which in
either case remains outstanding, (ii) is subject to any Environmental Liability
or (iii) has received written notice of any claim with respect to any
Environmental Liability that remains outstanding.

 

(a)                Since the Third Restatement Date, there has been no change in
the status of the matters disclosed on Schedule 3.17 that would reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.18        Insurance. The Borrowers and their Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
the good faith judgment of the Borrowers in accordance with normal industry
practice.

 

Section 3.19        Security Documents. (a) Except as otherwise provided in
Section 3.19(b) and Section 3.19(c), the Collateral Agreements create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral to the extent
intended to be created thereby and required therein and (i) upon the taking of
possession or control by the Collateral Agent of the Pledged Collateral as
required by the Collateral Agreements, the Liens created by the Collateral
Agreements shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in such Pledged Collateral, in
each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are accepted by the appropriate filing
offices specified on Schedule 3.19(a), the Lien created under the Collateral
Agreements shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in all Collateral in which a
security interest therein may be perfected by the filing of financing statements
in such offices, in each case prior and superior in right to any other person,
other than with respect to Liens expressly permitted by Section 6.02 or the
Collateral Agreements.

 

(a)                Upon the recordation of an intellectual property security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, together with the financing statements
or such other filings in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under each of the Collateral Agreements shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in
each of the Collateral Agreements) in which a security interest may be perfected
by filing financing statements or filings with the United States Patent and
Trademark Office or the United States Copyright Office, in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a Lien on registered trademarks and
patents, trademark and patent applications and registered copyrights acquired by
the Loan Parties after the Third Restatement Date).

 

 

--------------------------------------------------------------------------------

 

 

(b)               The Mortgages (or, in the case of any Mortgage executed and
delivered after the Third Restatement Date in accordance with the provisions of
Section 5.12, will be) are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Vessel thereunder, and when the Mortgages are duly filed with the
applicable filing office and all related recording fees paid, the Mortgages
shall constitute a fully perfected Lien on all right, title and interest of the
Loan Parties in such Mortgaged Vessel, in each case prior and superior in right
to any other person, other than with respect to the rights of persons pursuant
to Liens expressly permitted by Section 6.02 or by such mortgage.

 

Section 3.20        Labor Matters. As of the Third Restatement Date, there are
no strikes, lockouts or slowdowns against the Borrowers or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrowers or any Restricted Subsidiary is
bound.

 

Section 3.21        Solvency. As of the Third Restatement Date, the U.S.
Borrower and its Subsidiaries on a consolidated basis are Solvent.

 

Section 3.22        USA PATRIOT Act. To the extent applicable, each Credit Party
is in compliance, in all material respects, with the USA PATRIOT Act.

 

Section 3.23        OFAC. Neither Holdings, the Borrowers, nor any of their
Subsidiaries, nor, to the knowledge of Holdings, the Borrowers and their
Subsidiaries, any employee, agent, controlled affiliate or representative
thereof, is an individual or entity that is a Sanctioned Person.

 

Section 3.24        Anti-Corruption Laws. Since January 1, 2014, Holdings, the
Borrowers and their Restricted Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar applicable
anti-corruption legislation and are instituting and will maintain policies and
procedures reasonably designed to promote and achieve compliance with such laws.

 

Section 3.25        No Default. No Default or Event of Default has occurred and
is continuing.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.26        [Reserved].

 

Section 3.27        Mortgaged Vessels. Each Mortgaged Vessel (i) is owned and
operated by a Guarantor, (ii) is operated in all material respects in compliance
with all Requirements of Law, (iii) is in a class with no material outstanding
recommendations in the case of each Mortgaged Vessel that is classified on the
Third Restatement Date, and (iv) is maintained in all material respects in
accordance with all requirements set forth in the Security Documents. Each
Mortgaged Vessel is covered by all such insurance as is required by the
respective Mortgage with respect to such Mortgaged Vessel.

 

Section 3.28        Citizenship. Each U.S. Subsidiary Guarantor and the U.S.
Borrower is a citizen of the United States, within the meaning of 46 U.S.C.
§50501, eligible to own and operate marine vessels in the coastwise trade of the
United States.

 

Article IV

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

Section 4.01        All Credit Events. On the date of each Borrowing (other than
a conversion or a continuation of a Borrowing or capitalization of any interest
constituting Term Loan PIK Interest) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

 

(a)                The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.22(b).

 

(b)               All representations and warranties set forth in Article III
and in each other Loan Document shall be true, correct and complete in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date; provided that to the extent such
representations and warranties expressly relate to an earlier date, such
representations and warranties shall be true, correct and complete in all
respects as of such earlier date; provided, further, that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true, correct and complete in all respects on and as
of the date of such Credit Event or on such earlier date, as the case may be.

 

(c)                At the time of and immediately after such Credit Event and
after giving effect to the use of proceeds thereof, no Default or Event of
Default shall have occurred and be continuing.

 

 

--------------------------------------------------------------------------------

 

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02        Conditions to Third Restatement Credit Extensions. (a) On
the Third Restatement Date:

 

(a)                The Administrative Agent shall have received, on behalf of
itself, the Lenders, a customary written opinion of (i) Foley & Lardner LLP,
counsel for the Loan Parties, (ii) Conyers Dill & Pearman, special Cayman
Islands counsel for the Loan Parties and (iii) Snell & Wilmer, as special Nevada
counsel for the Loan Parties, in each case, (A) dated the Third Restatement Date
and (B) addressed to the Administrative Agent and the Lenders.

 

(b)               Holdings, the U.S. Borrower and the Cayman Borrower shall have
delivered to the Administrative Agent an executed counterpart of this Agreement
and each Loan Party shall have delivered to the Administrative Agent and
executed counterpart of each other Loan Document entered into on the Third
Restatement Date to the extent such Loan Party is a party thereto.

 

(c)                There shall have been delivered to the Administrative Agent
an executed counterpart of this Agreement and the Reaffirmation Agreement. The
Administrative Agent shall have received a solvency certificate in the form of
Exhibit E from the chief financial officer of the U.S. Borrower.

 

(d)               The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or certificate of formation, as
applicable, including all amendments thereto, of each Loan Party, certified as
of a recent date by the Secretary of State or equivalent of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State (or a comparable government
official, as applicable); (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Third Restatement Date and certifying (A)
that attached thereto is a true and complete copy of the by-laws, memorandum and
articles of association or other operating agreement, as applicable, of such
Loan Party as in effect on the Third Restatement Date and at all times since a
date prior to the date of the resolutions described in clause (B) below, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors or members, as applicable, of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
person is a party and, in the case of the Borrowers, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation,
certificate of formation or other constitutional documentation, as applicable,
of such Loan Party, and all such amendments thereto as in effect on the Third
Restatement Date, have not been amended since the date of the last amendment
thereto as certified in accordance with clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

 

 

--------------------------------------------------------------------------------

 

 

(e)                All costs, fees, expenses and other compensation payable to
the Lenders, the Administrative Agent, the Collateral Agent or the Lead
Arrangers on the Third Restatement Date, including pursuant to this Agreement,
or any other Loan Document, to the extent documented and invoiced in reasonable
detail at least three Business Days prior to the Third Restatement Date, shall,
upon the initial borrowing under the Term Loan Facility, have been paid (which
amounts may be offset against the proceeds of the Term Loan Facility).

 

(f)                The Lenders shall have received the financial statements
referred to in Section 3.05(a).

 

(g)               At least three Business Days prior to the Closing Date, each
Loan Party shall have provided to the Lenders all documentation and other
information theretofore requested in writing by the Administrative Agent at
least ten Business Days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the USA PATRIOT Act.

 

(h)               The Administrative Agent shall have received a certificate,
dated the Third Restatement Date and signed by the chief executive officer or a
Financial Officer of each of the Borrowers, confirming compliance with the
conditions precedent set forth in Section 4.01(b) and (c) and this Section
4.02(f).

 

(i)                 Each of the Consenting Existing Lenders and the Specified
Refinancing Term Lenders have consented to the Third Amended and Restated Credit
Agreement.

 

Article V

Affirmative Covenants

 

The Borrowers covenant and agree with each Lender that, at all times prior to
the Termination Date, the Borrowers will, and will cause each of the Restricted
Subsidiaries to:

 

Section 5.01        Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) as otherwise expressly
permitted under Section 6.05 or (ii) in the case of a Restricted Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(a)                Do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations and registrations of and applications for
patents, copyrights and trademarks material to the conduct of its business;
provided, however, that neither the Borrowers nor the Restricted Subsidiaries
shall be required to obtain, preserve or extend any such rights, licenses,
permits, franchises, authorizations and registrations of and applications for
patents, copyrights and trademarks if the obtainment, preservation or extension
thereof is no longer desirable in the conduct of the business of the Borrowers
and the Restricted Subsidiaries or the failure to obtain, preserve, renew,
extend or keep in full force and effect thereof would not reasonably be expected
to result in a Material Adverse Effect; comply in all material respects with all
material applicable laws (including, without limitation, the USA PATRIOT Act,
FCPA and OFAC), rules, regulations and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except as could not
reasonably be expected to result in a Material Adverse Effect; and at all times
take reasonable steps to maintain and preserve all tangible property material to
the conduct of such business and keep such tangible property in good repair,
working order and condition, ordinary wear and tear, obsolescence and casualty
excepted, except as would not reasonably be expected to result in a Material
Adverse Effect; provided that, with respect to the Mortgaged Vessels, the
Borrowers will, or will cause the Mortgaged Vessel Owning Subsidiaries to,
maintain and keep such Mortgaged Vessels in such condition, repair and working
order as is required by the Security Documents.

 

 

--------------------------------------------------------------------------------

 

 

(b)               Do or cause to be done all things necessary to maintain each
of the U.S. Subsidiary Guarantors and the U.S. Borrower, as a citizen of the
United States, within the meaning of 46 U.S.C. §50501, eligible to own and
operate marine vessels in the coastwise trade of the United States.

 

Section 5.02        Insurance. (a) Maintain such insurance, to such extent and
against such risks as is prudent in the good faith judgment of the Borrowers.

 

(a)                Cause all such policies covering any Collateral to be
endorsed in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

(b)               If at any time the area in which the Premises (as defined in
the Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time reasonably require.

 

Section 5.03        Obligations and Taxes. Pay its indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof, except, in
each case, where the failure to pay or perform such items would not reasonably
be expected to have a Material Adverse Effect; provided, however, that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrowers
shall have set aside on their books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend enforcement of a Lien
and, in the case of a Mortgaged Vessel, there is no risk of forfeiture of such
property.

 

Section 5.04        Financial Statements, Reports, etc. In the case of the
Borrowers, furnish to the Administrative Agent who will distribute to each
Lender:

 

 

--------------------------------------------------------------------------------

 

 

(a)                within 90 days after the end of each fiscal year ending after
the Third Restatement Date, (i) its consolidated balance sheet and related
statements of income and cash flows showing the financial condition of Holdings
and its consolidated Subsidiaries as of the close of such fiscal year and the
results of its operations and the operations of such subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by Marcum LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall be without an explanatory paragraph (or other explanatory
language) to the standard report about whether there is substantial doubt about
the entity’s ability to continue as a going concern other than with respect to
any upcoming maturity date of the Loans and any refinancings and replacements
thereof or potential non-compliance with any financial covenant contained in any
other Indebtedness and without any qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP (except as otherwise expressly noted therein)
consistently applied and (ii) a narrative report and management’s discussion and
analysis of the financial condition and results of operations of Holdings and
its consolidated Subsidiaries for such fiscal year, as compared to amounts for
the previous fiscal year and budgeted amounts (it being understood that the
delivery by the Borrowers to the Administrative Agent of annual reports on Form
10-K shall satisfy the requirements of this Section 5.04(a) solely to the extent
such annual reports include the information specified herein);

 

(b)               within 45 days after the end of each of the first three fiscal
quarters of each fiscal year beginning March 31, 2018, (i) its consolidated
balance sheet and related statements of income and cash flows showing the
financial condition of Holdings and its consolidated Subsidiaries as of the
close of such fiscal quarter and the results of its operations and the
operations of such subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and, starting with the fiscal quarter ending March
31, 2018, comparative figures for the same periods in the immediately preceding
fiscal year, all certified by one of its Financial Officers as fairly presenting
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (except as otherwise expressly noted therein) consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) a narrative report and management’s discussion and analysis of the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the delivery by the Borrowers to the
Administrative Agent of quarterly reports on Form 10-Q shall satisfy the
requirements of this Section 5.04(b) solely to the extent such quarterly reports
include the information specified herein);

 

(c)                commencing with the first full calendar month ending after
the First Amendment Effective Date and ending with the calendar month ending
June 30, 2021, within five (5) Business Days after the end of each such calendar
month, a certificate from a Responsible Officer of Holdings setting forth
reasonably detailed calculations (including specific delineations of the items
described in the Liquidity Covenant) and demonstrating compliance with the
Liquidity Covenant;

 

 

--------------------------------------------------------------------------------

 

 

(d)               concurrently with any delivery of financial statements under
paragraph (a) or (b) above in respect of any period ending after the Third
Restatement Date, a certificate of a Financial Officer (i) certifying that no
Event of Default or Default has occurred and is continuing or, if such an Event
of Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
Leverage Covenant and (iii) together with each set of consolidated financial
statements referred to in paragraph (a) or (b) above, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements;

 

(e)                within 90 days after the commencement of each fiscal year, a
consolidated budget for such fiscal year and for each quarter within such fiscal
year, including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year in
a form customarily prepared by Holdings and, promptly when available, any
revisions of such budget (that Holdings in good faith determines to be
material);

 

(f)                promptly after the same become publicly available, copies of
all periodic and other material reports, proxy statements and other materials,
if any, filed by Holdings or any Restricted Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission (it being understood that information required
to be delivered pursuant to this clause (f) shall be deemed to have been
delivered if such information, or one or more annual, quarterly or other
periodic reports containing such information, shall be available on the website
of the SEC at http://www.sec.gov);

 

(g)               promptly after the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; and

 

(h)               promptly, such other non-privileged information regarding the
operations, business affairs and financial condition of Holdings, each of the
Borrowers or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically.

 

Section 5.05        Litigation and Other Notices. Furnish to the Administrative
Agent promptly after it is known to a Responsible Officer written notice, of the
following:

 

(a)                any Event of Default or Default, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto;

 

 

--------------------------------------------------------------------------------

 

 

(b)               the filing or commencement of, or any written threat or
written notice of intention of any person to file or commence, any action, suit
or proceeding, whether at law or in equity or by or before any Governmental
Authority, against Holdings, the Borrowers or any Restricted Subsidiary which
would reasonably be expected to result in a Material Adverse Effect; and

 

(c)                any development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Section 5.06        Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, or (iii) in any Loan Party’s Federal Taxpayer Identification Number.

 

(a)                In the case of the Borrowers, at the time of delivery of the
financial statements required by Section 5.04(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth all the occasions on
which any Loan Party has become a “new debtor” (as defined in Section
9-102(a)(56) of the UCC) or confirming that there has been no change in such
information since the Third Restatement Date or the date of the most recent
certificate delivered pursuant to this Section 5.06.

 

(b)               If requested by the Administrative Agent (i) an operating
report for the Mortgaged Vessels showing the current locations of such marine
vessels or (ii) written notice of any charters of any Mortgaged Vessel and
copies of such charter, in each case, not more than once per fiscal quarter.

 

(c)                On or before March 1 of each year and only so long as an
Event of Default shall have occurred and be continuing, updated appraisals for
the Mortgaged Vessels of Holdings, the Borrowers and the Restricted Subsidiaries
in the form of desktop appraisals performed by an internationally recognized
appraiser reasonably satisfactory to the Administrative Agent (and in any event
an appraiser that is a member of the National Association of Marine Surveyors
and the American Society of Appraisers).

 

 

--------------------------------------------------------------------------------

 

 

Section 5.07        Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in all material respects in conformity with GAAP. The Borrowers and each
Restricted Subsidiary will, and will cause each of its subsidiaries to, permit
any representatives designated by the Administrative Agent in writing to visit
and inspect the financial records and the properties of such person from time to
time (but in the absence of an Event of Default, no more often than once during
any calendar year) upon prior reasonable notice and at such reasonable times
during normal business hours as shall be agreed to and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and (provided that a
representative of each Borrower is given the opportunity to be present)
independent accountants therefor, all at the cost of the Borrowers (which
amounts shall be reasonable); provided that except during the existence of an
Event of Default, the Borrowers shall not be responsible for the costs of more
than one visit per calendar year. Notwithstanding anything to the contrary in
this Section 5.07, none of the Borrowers or any of their Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement or (b) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided that, in the event that
the Borrowers or any of their Restricted Subsidiaries do not provide information
that otherwise would be required to be provided hereunder in reliance on such
exception, then the Borrowers shall use commercially reasonable efforts to (i)
provide notice to the Administrative Agent promptly upon obtaining knowledge
that such information is being withheld (but solely if providing such notice
would not violate such law, rule or regulation or result in the breach of such
binding contractual obligation or the loss of such professional privilege) and
(ii) communicate, to the extent permitted, the applicable information in a way
that would not violate such restrictions and to eliminate such restrictions.

 

Section 5.08        Use of Proceeds. The Borrowers will use the proceeds of the
Term Loans made on the Third Restatement Date (a) to refinance any outstanding
Indebtedness under the Second Amended and Restated Credit Agreement, (b) for
general corporate purposes and to pay related fees, commissions and expenses and
(c) to contribute cash to the balance sheet of the Borrowers. The U.S. Borrower
will use the proceeds of the Revolving Loans and any Letters of Credit for
working capital and general corporate purposes and to pay related fees,
expenses, commissions and expenses. In the case of Incremental Loans or Other
Loans, only for the purposes specified in the relevant Incremental Assumption
Agreement or Refinancing Amendment, as applicable.

 

Section 5.09        Employee Benefits. (a) Except as would not reasonably be
expected to result in a Material Adverse Effect, comply with the provisions of
ERISA and the Code applicable to any Plan and the laws applicable to any Foreign
Pension Plan and (b) furnish to the Administrative Agent as soon as possible
after, and in any event within ten days after any Responsible Officer of a
Borrower knows that, an ERISA Event has occurred that, alone or together with
any other ERISA Events would reasonably be expected to result in liability of
the Borrowers and the Restricted Subsidiaries in an aggregate amount exceeding
$1,000,000, a statement of a Financial Officer of each Borrower setting forth
details as to such ERISA Event and the action, if any, that such Borrower
proposes to take with respect thereto.

 

Section 5.10        Compliance with Environmental Laws. Except as would not
reasonably be expected to result in a Material Adverse Effect, comply and
undertake commercially reasonable efforts to cause all lessees and other persons
occupying its properties to comply with all Environmental Laws applicable to its
operations and properties (including the Mortgaged Vessels); obtain and renew
all material environmental permits necessary for its operations and properties;
and conduct any remedial action required by Environmental Law or by any
Governmental Authority in accordance in all material respects with Environmental
Laws; provided, however, that neither the Borrowers nor any Restricted
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws or any Governmental Authority to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

 

--------------------------------------------------------------------------------

 

 

Section 5.11        Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 30 days without the Borrowers or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders though the Administrative Agent, the
Borrowers shall provide to the Lenders within 60 days after such request, at the
expense of the Loan Parties, an environmental site assessment report regarding
the matters which are the subject of such Default prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
whether Hazardous Materials are present in violation of Environmental Law, and
the estimated cost of any compliance or remedial action in connection with such
Default.

 

Section 5.12        Further Assurances. (a) (i) Execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing UCC and other financing statements, mortgages
and deeds of trust) that may be required under applicable law, or that the
Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
hereunder and by the Security Documents; provided that, notwithstanding anything
in this Agreement or any other Loan Document to the contrary, the Loan Parties
shall not have any obligation to perfect any security interest or Lien, or
record any notice thereof, in any Intellectual Property (as defined in each of
the Collateral Agreements) included in the Collateral in any jurisdiction other
than the United States or a jurisdiction in which a guarantor is organized or in
any Excluded Property;

 

(i)                         Subject to Section 9.21, Holdings will cause any
subsequently acquired or organized Restricted Subsidiary (other than an Excluded
Subsidiary) to become a Loan Party by executing or joining the Guarantee
Agreement and each applicable Security Document in favor of the Collateral
Agent; provided, however, that no Foreign Subsidiary shall be required under
this Agreement or the Guarantee Agreement to Guarantee, and no assets of a
Foreign Subsidiary shall be required to collateralize, any U.S. Obligations or
any other obligations of the U.S. Borrower;

 

(ii)                         In addition, the Borrowers will give prompt notice
to the Administrative Agent of the acquisition by it or any of the Loan Parties
of any owned real property (other than Excluded Property) having a value in
excess of $2,500,000 and will deliver, at its cost and expense, a mortgage with
respect to such owned real property as additional collateral to secure the
Obligations, which mortgage shall be in a form reasonably acceptable to the
Borrowers and the Administrative Agent. In connection with any such mortgage
interest, the Borrowers shall also deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches and, in accordance with the requirements of
Section 5.02(c), “life of loan” flood determinations (signed by each Borrower,
to the extent required)) as the Collateral Agent shall reasonably request to
evidence compliance with this Section. Notwithstanding the foregoing, the
parties hereto agree that the Borrowers shall only be required to deliver
surveys of after acquired properties to the Administrative Agent to the extent
any surveys are in the possession of the Borrowers. In the event a survey of the
after acquired property does not exist, the related title insurance policy may
be subject to an exception for any matters that would be revealed by an accurate
survey of the applicable property.

 

 

--------------------------------------------------------------------------------

 

 

(b)               if the Borrowers or any Guarantor acquires any marine vessel
with a Fair Market Value in excess of $5,000,000 (other than a marine vessel
acquired with Indebtedness permitted by Section 6.01), then the Borrowers or the
applicable Restricted Subsidiary (as applicable) shall, within twenty Business
Days of such acquisition, execute and deliver such mortgages and other security
instruments as shall be necessary to cause such marine vessel to become a
Mortgaged Vessel subject to a perfected first-priority security interest
(subject to Permitted Liens).

 

(c)                if the Fair Market Value of any marine vessel owned by the
Borrowers or any Guarantor (other than a marine vessel acquired with
Indebtedness permitted by Section 6.01) increases to an amount in excess of
$5,000,000 because of improvements to such marine vessel, then the Borrowers or
the applicable Restricted Subsidiary (as applicable) shall, within twenty
Business Days of a Responsible Officer of the Borrowers learning of such
increase in Fair Market Value, execute and deliver such mortgages and other
security instruments as shall be necessary to cause such marine vessel to become
a Mortgaged Vessel subject to a perfected first-priority security interest
(subject to Permitted Liens).

 

(d)               Notwithstanding anything in this Agreement or any Security
Document to the contrary, in no event shall the Equity Interests of any Foreign
Subsidiary be pledged by any Loan Party to secure any U.S. Obligation, other
than 65% of the Equity Interests of a Foreign Subsidiary the Equity Interests of
which are owned directly by Holdings or a Domestic Subsidiary.

 

Section 5.13        Credit Ratings. For so long as any Loans remain outstanding,
the Borrowers shall use their commercially reasonable efforts to maintain a
public corporate family rating and public corporate credit rating with respect
to Holdings and a public credit rating with respect to the Term Loan Facility,
in each case from each of Moody’s and S&P (but not to obtain a specific rating).

 

Section 5.14        Designation of Subsidiaries. The Borrowers may designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that immediately before and
after giving effect to such designation, no Event of Default shall have occurred
and be continuing; provided, further, that the designation of any Subsidiary as
an Unrestricted Subsidiary after the Third Restatement Date shall constitute an
Investment by the Borrowers and their Restricted Subsidiaries, as applicable,
therein at the date of designation in an amount equal to the fair market value
(as determined by a Responsible Officer of the U.S. Borrower in good faith) of
the applicable parties’ Investment therein and no such designation shall be
effective unless the Borrowers and the Restricted Subsidiaries are in compliance
with Section 6.04 after giving effect to such Investment. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrowers or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value at the
date of such designation of the Borrowers’ and their Restricted Subsidiaries’
(as applicable) Investment in such Subsidiary.

 

 

--------------------------------------------------------------------------------

 

 

Section 5.15        Lender Calls. The Borrowers will, upon the request of the
Administrative Agent or the Required Lenders, use commercially reasonable
efforts to participate in a conference call with the Administrative Agent and
the Lenders once per calendar year, at such a time as may be reasonably agreed
to by the Borrowers and the Administrative Agent.

 

Section 5.16        Anti-Corruption Laws. The Borrowers and their Restricted
Subsidiaries shall conduct their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti-corruption legislation and
shall institute and maintain policies and procedures reasonably designed to
promote and achieve compliance with such laws.

 

Section 5.17        Post-Closing. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.17 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent in its
reasonable discretion.

 

Article VI

Negative Covenants

 

Each of Holdings (solely with respect to Section 6.08) and each Borrower
covenants and agrees with each Lender that, at all times prior to the
Termination Date, neither Holdings (solely with respect to Section 6.08) nor the
Borrowers will, nor will the Borrowers cause or permit any of the Restricted
Subsidiaries to:

 

Section 6.01        Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)                Indebtedness existing on the Third Restatement Date and set
forth on Schedule 6.01;

 

(b)               Indebtedness created hereunder and under the other Loan
Documents;

 

(c)                Indebtedness under Hedging Agreements not entered into for
speculative purposes;

 

(d)               intercompany Indebtedness of the Borrowers and the Restricted
Subsidiaries to the extent permitted by Section 6.04(c) or as contemplated by
Schedule 5.17;

 

(e)                Indebtedness of the Borrowers or any Restricted Subsidiary
incurred to finance the acquisition, construction, improvement, replacement or
repair of any property, assets or person (including marine vessels); provided
that (i) such Indebtedness is incurred prior to or within 270 days after such
acquisition or replacement or the completion of such construction, improvement
or repair and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(e), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.01(f) shall not exceed (A) during the Waiver Period or any Specified
Equity Cure Period, $5,000,000, and (B) at any time other than during the Waiver
Period or any Specified Equity Cure Period, the greater of (x) $20,000,000 and
(y) 10.0% of Consolidated Total Assets (calculated as of the most recent date
for which financial statements have been furnished pursuant to Section 5.04(a)
or (b)), at the time incurred;

 

 

--------------------------------------------------------------------------------

 

 

(f)                Capital Lease Obligations and Synthetic Lease Obligations
(and any refinancings thereof) in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(e), not in excess of (A) during the Waiver Period or any Specified
Equity Cure Period, $5,000,000, and (B) at any time other than during the Waiver
Period or any Specified Equity Cure Period, the greater of (x) $20,000,000 and
(y) 10.0% of Consolidated Total Assets (calculated as of the most recent date
for which financial statements have been furnished pursuant to Section 5.04(a)
or (b)), at the time incurred;

 

(g)               Indebtedness under performance bonds, surety bonds, release,
appeal and similar bonds, customs, bids, statutory obligations, or similar
obligations or with respect to workers’ compensation claims, in each case
incurred in the ordinary course of business, and reimbursement obligations in
respect of any of the foregoing;

 

(h)               Indebtedness incurred by Foreign Subsidiaries in an aggregate
principal amount not exceeding (A) during the Waiver Period or any Specified
Equity Cure Period, $5,000,000, and (B) at any time other than during the Waiver
Period or any Specified Equity Cure Period, the greater of (x) $20,000,000 and
(y) 10.0% of Consolidated Total Assets (calculated as of the most recent date
for which financial statements have been furnished pursuant to Section 5.04(a)
or (b)), at the time incurred;

 

(i)                 Guarantees of the Borrowers and the Restricted Subsidiaries
in respect of Indebtedness otherwise permitted hereunder (other than
Indebtedness incurred pursuant to paragraph (l) below);

 

(j)                 Indebtedness to future, present or former officers,
directors, employees, members of management and consultants, their respective
estates, executors, administrators, heirs, family members, legatees,
distributees, spouses, former spouses, domestic partners and former domestic
partners of Holdings or any Restricted Subsidiary to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 6.07;

 

(k)               the accrual of interest, the accretion or amortization of
original issue discount, or the payment of interest on any Indebtedness of the
Borrowers and the Restricted Subsidiaries otherwise permitted under this Section
6.01 in the form of additional Indebtedness with the same term;

 

(l)                 Indebtedness of any person existing at the time such person
is acquired (or such person’s assets are acquired) by the Borrowers or a
Restricted Subsidiary in connection with any Permitted Acquisition or other
transaction permitted under this Agreement and not incurred in anticipation or
contemplation thereof so long as the Borrowers are in Pro Forma Compliance after
giving effect thereto;

 

 

--------------------------------------------------------------------------------

 

 

(m)             Indebtedness of the Borrowers or any Subsidiary Guarantor
arising from agreements providing for earnouts, escrows, holdbacks and other,
similar unsecured deferred payment obligations, indemnification, adjustment of
purchase price or other similar obligations, in each case, that are contingent
obligations (provided that, to the extent such obligations become due and
payable, and are not subject to a good faith dispute, they shall be paid within
60 days of the date on which they are due);

 

(n)               Indebtedness of the Borrowers or the Restricted Subsidiaries
in respect of overdrafts and related liabilities and/or arising from cash
management services (including treasury, depository, overdraft, credit,
purchasing or debit card, electronic funds transfer, netting, ACH services and
other cash management arrangements), incurred in the ordinary course of business
and Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of a daylight overdraft) drawn against insufficient funds in the ordinary
course of business;

 

(o)               Indebtedness arising in connection with endorsements of
instruments for deposit in the ordinary course of business;

 

(p)               reimbursement and related obligations in respect of standby
letters of credit or bank guarantees issued for the account of the Borrowers or
any Restricted Subsidiary in an aggregate face amount outstanding at any time
not exceeding the greater of (x) $30,000,000 and (y) 15.0% of Consolidated Total
Assets (calculated as of the most recent date for which financial statements
have been furnished pursuant to Section 5.04(a) or (b)) at the time incurred;

 

(q)               any Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt and Permitted Unsecured Refinancing Debt;

 

(r)                Indebtedness representing deferred compensation, severance,
pension, and health and welfare retirement benefits or the equivalent to current
and former employees of Borrowers and their Restricted Subsidiaries incurred in
the ordinary course of business or existing on the Third Restatement Date;

 

(s)                any extensions, renewals, refinancings and replacements of
the Indebtedness permitted to be incurred under Sections 6.01(a), (e), (f), (h),
(l), (q), (t) and (x) (the Indebtedness being extended, renewed, refinanced or
replaced being referred to herein as the “Refinanced Indebtedness”; and the
Indebtedness incurred under this Section 6.01(s) being referred to herein as
“Permitted Refinancing Indebtedness”); provided that (i) the aggregate principal
amount of the Permitted Refinancing Indebtedness shall not exceed the aggregate
principal amount of the Refinanced Indebtedness (except by an amount equal to
the accrued interest and premium on, or other amounts paid (including
underwriting discounts), and reasonable fees and other customary costs and
expenses incurred, in connection with such extension, renewal, refinancing or
replacement) and (ii) the Permitted Refinancing Indebtedness has a later or
equal final maturity and a longer or equal Weighted Average Life to Maturity
than the Refinanced Indebtedness;

 

 

--------------------------------------------------------------------------------

 

 

(t)                 Indebtedness or guarantees incurred pursuant to any Vessel
Financing so long as the Borrowers are in Pro Forma Compliance at the time of
entering into the binding agreement to construct or acquire the marine vessel
that is subject to the Vessel Financing;

 

(u)               Indebtedness representing installment insurance premiums owing
in the ordinary course of business;

 

(v)               unsecured Indebtedness arising out of judgments not
constituting an Event of Default;

 

(w)             customer deposits and advance payments received in the ordinary
course of business from customers for services purchased in the ordinary course
of business;

 

(x)               Indebtedness in respect of (i) one or more series of notes
issued by any of the Borrowers that are either (x) unsecured or (y) secured by
Liens on the Collateral ranking junior to the Liens securing the Obligations, in
each case, issued in a public offering, Rule 144A or other private placement in
lieu of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor), and (ii) loans made to any of the Borrowers that are either (x)
unsecured or (y) secured by Liens on Collateral ranking junior to the Liens
securing the Obligations (any such Indebtedness, “Incremental Equivalent Debt”);
provided that the aggregate initial principal amount of all Incremental
Equivalent Debt shall not exceed the amount permitted to be incurred under the
Incremental Loan Amount, the terms of all Incremental Equivalent Debt shall be
subject to the conditions applicable to Incremental Loans in Section
2.24(b)(i)(A) and such Incremental Equivalent Debt shall have no additional
guarantees than the existing Loans or be secured by any property or assets not
included in the Collateral of the existing Loans; provided, further, that (x) in
the case of Incremental Equivalent Debt secured on a junior basis to the Liens
on the Collateral securing the Obligations, in lieu of complying with the
maximum First Lien Net Leverage Ratio test set forth in the definition of
“Incremental Loan Amount”, the Borrowers shall be required to comply with a
Secured Net Leverage Ratio (calculated on a Pro Forma Basis) not to exceed 4.50
to 1.00, (y) in the case of unsecured Incremental Equivalent Debt, in lieu of
complying with the maximum First Lien Net Leverage Ratio test set forth in the
definition of “Incremental Loan Amount”, the Borrowers shall be required to
comply with a Total Net Leverage Ratio (calculated on a Pro Forma Basis) not to
exceed 5.00 to 1.00 and (z) in the case of Incremental Equivalent Debt that is
secured, such Incremental Equivalent Debt shall be subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

 

(y)               other Indebtedness of the Borrowers or the Restricted
Subsidiaries in an aggregate principal amount not exceeding (A) during the
Waiver Period or any Specified Equity Cure Period, $5,000,000, and (B) at any
time other than during the Waiver Period or any Specified Equity Cure Period,
the greater of (x) $20,000,000 and (y) 10.0% of Consolidated Total Assets
(calculated as of the most recent date for which financial statements have been
furnished pursuant to Section 5.04(a) or (b)), at the time incurred; and

 

(z)                Indebtedness in respect of Permitted Convertible Notes or
Permitted Convertible Note Hedging Agreements; provided that no Indebtedness may
be incurred under this Section 6.01(z) to the extent a Main Street Loan has been
incurred and is currently outstanding.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.02        Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person) now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except (collectively, the “Permitted Liens”):

 

(a)                Liens on property or assets of the Borrowers or any
Restricted Subsidiaries existing on the Third Restatement Date and set forth in
Schedule 6.02; provided that such Liens shall secure only those obligations
which they secure on the Third Restatement Date and extensions, renewals and
replacements thereof;

 

(b)               any Lien created under the Loan Documents;

 

(c)                any Lien existing on any property or asset prior to the
acquisition thereof by the Borrowers or any Restricted Subsidiary or existing on
any property or assets of any person that becomes a Restricted Subsidiary after
the Third Restatement Date prior to the time such person becomes a Restricted
Subsidiary, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Restricted Subsidiary, (ii) such Lien does not apply to any other property or
assets of the Borrowers or any Restricted Subsidiary other than the proceeds or
products thereof (it being understood and agreed that individual financings
otherwise permitted to be secured hereunder provided by one person (or its
Affiliates) may be cross collateralized to other financings provided by such
person (or its Affiliates) on customary terms) and (iii) such Lien secures only
those obligations which it secured on the date of such acquisition or the date
such person becomes a Restricted Subsidiary, as the case may be, and any
replacements, renewals and extensions thereof (provided that the property
covered thereby is not increased);

 

(d)               Liens for Taxes not yet due and payable or which are being
contested in compliance with Section 5.03;

 

(e)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or which are
being contested in compliance with Section 5.03;

 

(f)                pledges and deposits made in the ordinary course of business
in compliance with workmen’s compensation, unemployment insurance and other
social security laws or regulations or in connection with performance bonds,
surety bonds or statutory obligations or letters of credit to support the same,
or with respect to workers’ compensation claims;

 

(g)               deposits to secure the performance of bids, sales, tenders,
trade contracts (other than for Indebtedness), liability to insurance carriers,
leases (other than Capital Lease Obligations), statutory obligations, surety,
release, appeal or similar bonds, performance bonds, self-insurance programs and
other obligations of a like nature incurred in the ordinary course of business;
zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially interfere with the ordinary conduct of the business of the Borrowers
or any of their Restricted Subsidiaries;

 

 

--------------------------------------------------------------------------------

 

 

(h)               Liens in property or assets to secure Indebtedness of the
Borrowers or any Restricted Subsidiary incurred to finance the acquisition,
construction, improvement, replacement or repair of such property or assets;
provided that (i) such Liens secure Indebtedness permitted by Section 6.01, (ii)
the Indebtedness secured thereby does not exceed the cost of such property or
assets at the time of such acquisition (or construction or improvement) and
(iii) such Liens do not apply to any other property or assets of the Borrowers
or any Restricted Subsidiary (other than proceeds or products thereof); provided
that individual financings otherwise permitted to be secured hereunder provided
by one person (or its Affiliates) may be cross collateralized to other
financings provided by such person (or its Affiliates) on customary terms;

 

(i)                 Liens arising out of judgments, attachments or awards and/or
decrees and notices of lis pendens and associated rights relating to litigation
being contested not resulting in an Event of Default;

 

(j)                 Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of the Borrowers or another Loan Party in respect of Indebtedness
to or other obligations owed by such Restricted Subsidiary to such Loan Party;

 

(k)               Liens for current crew’s wages and salvage;

 

(l)                 Liens of a collection bank arising under Section 4-210 of
the UCC on items in the course of collection;

 

(m)             any Lien consisting of rights reserved to or vested in any
Governmental Authority by any statutory provision;

 

(n)               the rights reserved or vested in persons by the terms of any
lease, license, franchise, grant or permit held by the Borrowers or any of their
Restricted Subsidiaries or by a statutory provision, term terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

(o)               Liens on assets of Foreign Subsidiaries; provided that (i)
such Liens do not extend to, or encumber, assets that constitute Collateral or
the Equity Interests of the Borrowers or any of the Restricted Subsidiaries, and
(ii) such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 6.01(h),
(p), (x) or (y) (or Permitted Refinancing Indebtedness in respect thereof);

 

(p)               Liens in connection with Indebtedness permitted by Section
6.01(e) or (f) (or any Permitted Refinancing Indebtedness in respect thereof) as
long as such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (other than proceeds or products
thereof); provided that individual financings otherwise permitted to be secured
hereunder provided by one person (or its Affiliates) may be cross collateralized
to other financings provided by such person (or its Affiliates) on customary
terms;

 

 

--------------------------------------------------------------------------------

 

 

(q)               (i) any interest or title of a lessor, sublicensor, or
licensor under any lease, sublicense or license (including licenses or
sublicenses of (or other grants of rights to use or exploit) Intellectual
Property Rights) covering only the assets so leased, sublicensed or licensed,
and (ii) licenses, sublicenses, leases or subleases (including licenses or
sublicenses of (or other grants of rights to use or exploit) Intellectual
Property Rights) granted to third persons or Affiliates, in each case, not
adversely interfering in any material respect with the business of the Borrowers
or the Restricted Subsidiaries;

 

(r)                rights of setoff or bankers’ liens upon deposits of cash in
favor of banks or other financial institutions in the ordinary course of
business;

 

(s)                Liens arising from precautionary UCC financing statements
regarding operating leases or consignments;

 

(t)                 (i) contractual or statutory Liens of landlords to the
extent relating to the property and assets relating to any lease agreements with
such landlord, (ii) contractual Liens of suppliers (including sellers of goods)
to the extent limited to property or assets relating to such contract, (iii)
contractual or statutory Liens of governmental or other customers to the extent
limited to the property or assets relating to such contract, and (iv) Liens in
favor of governmental bodies to secure advance or progress payments pursuant to
any contract or statute;

 

(u)               any (i) customary restriction on the transfer of licensed
Intellectual Property Rights and (ii) customary provision in any agreement that
restricts the assignment of such agreement or any Intellectual Property Rights
thereunder;

 

(v)               Liens deemed to exist in connection with Investments in
repurchase agreements for Cash Equivalents;

 

(w)             Liens attached to cash earnest money deposits made by the
Borrowers or a Restricted Subsidiary in connection with any letter of intent or
purchase agreement entered into by the Borrowers or a Restricted Subsidiary;

 

(x)               Liens on cash or Cash Equivalents and/or the related goods and
documents to secure reimbursement and related obligations incurred under Section
6.01(p);

 

(y)               Liens on the Collateral securing Incremental Equivalent Debt,
Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt (or, in each case, any Permitted Refinancing Indebtedness in
respect thereof);

 

(z)                Liens upon specific items of inventory or other goods and
proceeds of any person securing such person’s obligations in respect of bankers’
acceptances issued or created for the account of such person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

(aa)            Liens (i) on advances of cash or Cash Equivalents in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or,
(ii) consisting of an agreement to dispose of any property in a disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or disposition, as the case may be, would have been permitted on the date of the
creation of such Lien or on the date of any contract for such Investment or
disposition;

 

 

--------------------------------------------------------------------------------

 

 

(bb)           Liens deemed to exist in connection with Investments in
repurchase agreements under Section 6.04 and reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts maintained in the ordinary course of
business and not for speculative purposes;

 

(cc)            to the extent constituting Liens, dispositions expressly
permitted under Section 6.05;

 

(dd)           Liens on insurance policies and the proceeds thereof securing (i)
the financing of the premiums with respect thereto or (ii) Vessel Financings;
provided that in the case of this clause (ii) such Liens shall be limited to the
insurance (or any applicable portion thereof) that relates to the marine vessel
that is subject to the Vessel Financing;

 

(ee)            Liens (i) on Equity Interests in joint ventures, Unrestricted
Subsidiaries or Excluded Vessel Subsidiaries; provided such Liens secure
Indebtedness of such joint venture, Unrestricted Subsidiary or Excluded Vessel
Subsidiary, as applicable, (ii) consisting of customary rights of first refusal
and tag, drag and similar rights in joint venture agreements and agreements with
respect to non-wholly owned Subsidiaries and (iii) consisting of any encumbrance
or restriction (including put and call arrangements) in favor of a joint venture
party with respect to Equity Interests of, or assets owned by, any joint venture
or similar arrangement pursuant to any joint venture or similar agreement;

 

(ff)     utility and similar deposits in the ordinary course of business;

 

(gg)           Liens arising by operation of law as the result of the furnishing
of necessaries for any marine vessel so long as the same are discharged in the
ordinary course of business or are being diligently contested in good faith by
appropriate proceedings;

 

(hh)           Liens on deposits or other amounts held in escrow to secure
contractual payments (contingent or otherwise) payable by to a seller after the
consummation of a Permitted Acquisition;

 

(ii)               Liens in connection with any Vessel Financing permitted by
Section 6.01(t) (or any Permitted Refinancing Indebtedness in respect thereof);
provided that such Liens apply only to the property and assets of the applicable
Excluded Vessel Subsidiary (it being understood and agreed that individual
financings otherwise permitted to be secured hereunder provided by one person
(or its Affiliates) may be cross collateralized to other financings provided by
such person (or its Affiliates) on customary terms); and

 

(jj)               other Liens securing obligations in an aggregate amount that
does not exceed $5,000,000.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Section 6.02 to the contrary, neither of the
Borrowers will, nor will the Borrowers cause or permit any of the Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any marine vessels owned by LEX Bluewater II or LEX Endurance as
of the First Amendment Effective Date (whether from time to time owned by LEX
Bluewater II, LEX Endurance, the Borrowers or other Restricted Subsidiaries
after the First Amendment Effective Date) other than Liens incurred in
connection with any Vessel Financing (or any Permitted Refinancing Indebtedness
thereof).

 

Section 6.03        Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (a) the sale or
transfer of such property is permitted by Section 6.05 and (b) any Capital Lease
Obligations, Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 6.01 and 6.02, as the case may be.

 

Section 6.04        Investments, Loans and Advances. Purchase, hold or acquire
any Equity Interests, evidences of indebtedness (by way of Guarantee or
otherwise) or other securities of, make or permit to exist any loans or advances
to, or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets or a line of business of,
any other person (all of the foregoing, collectively, “Investments”), except:

 

(a)                (i) Investments by the Borrowers and the Restricted
Subsidiaries existing on the Third Restatement Date in the Equity Interests of
the Restricted Subsidiaries and (ii) additional Investments by the Borrowers and
the Restricted Subsidiaries in the Equity Interests of the Subsidiaries made
after the Third Restatement Date; provided that (A) any such Equity Interests
held by a Loan Party shall be pledged pursuant to the applicable Security
Documents (subject to the limitations referred to therein or in Section 5.12)
and (B) the aggregate amount of Investments made after the First Amendment
Effective Date by Loan Parties in, and loans and advances by Loan Parties to,
Restricted Subsidiaries that are not Loan Parties (without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs) with
respect to such Investments shall not exceed $0;

 

(b)               cash and Cash Equivalents;

 

(c)                loans or advances made by the Borrowers to any Restricted
Subsidiary and made by any Restricted Subsidiary to Holdings, the Borrowers or
any other Restricted Subsidiary; provided that (i) if such loans and advances
made by a Loan Party are evidenced by a promissory note, it shall be pledged to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
the applicable Security Documents and (ii) the amount of such loans and advances
made by Loan Parties to Restricted Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (a) above;

 

(d)               Investments (i) received in satisfaction or partial
satisfaction of delinquent accounts and disputes with customers or suppliers of
such person; (ii) acquired as a result of foreclosure of a Lien securing an
Investment or the transfer of the assets subject to such Lien in lieu of
foreclosure, (iii) consisting of deposits, prepayments or other credits to
suppliers; and (iv) in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

 

 

--------------------------------------------------------------------------------

 

 

(e)                the establishment, creation or acquisition of Subsidiaries
(provided that the making of any Investment in such Subsidiaries shall require
the usage of another section under this Section 6.04);

 

(f)                Investments existing on the Third Restatement Date listed on
Schedule 6.04 and renewals or extensions of any such Investment to the extent
not involving any additional Investments other than as a result of the accrual
or accretion of investment or original issue discount or the issuance of
pay-in-kind securities, in each case pursuant to the terms of such Investments
as in effect on the Third Restatement Date;

 

(g)               loans and advances to directors, employees and officers of
Holdings, the Borrowers and the Restricted Subsidiaries (i) for bona fide
business purposes, (ii) to purchase Equity Interests of Holdings, in an
aggregate amount for all such loans and advances made by any Borrower and the
Restricted Subsidiaries not to exceed $1,500,000 at any time outstanding and
(iii) to purchase Equity Interests of Holdings (other than Disqualified Capital
Stock), so long as, in the case of this Section 6.04(g)(ii), a cash amount equal
to such loans or advances is promptly reinvested in the Borrowers;

 

(h)               Hedging Agreements that are not entered into for speculative
purposes;

 

(i)                 the Borrowers or any Restricted Subsidiary may acquire
(whether by purchase, merger or otherwise) all or substantially all the assets
of a person or line of business, unit or division of such person, or not less
than a majority of the Equity Interests (other than directors’ or foreign
national qualifying shares) of a person (including with respect to an Investment
in a Restricted Subsidiary that serves to increase any Borrower’s or their
Restricted Subsidiaries’ respective ownership of Equity Interests therein)
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings or any Restricted
Subsidiary; (ii) the Acquired Entity shall be in a line of business permitted
under Section 6.08 with respect to the Borrowers and the Restricted
Subsidiaries; (iii) at the time of such transaction and in accordance with
Section 1.04 (A) both immediately before and after giving effect thereto, no
Event of Default shall have occurred and be continuing and (B) the Borrowers
shall be in Pro Forma Compliance after giving effect thereto; (iv) the Acquired
Entity and each of its wholly owned Subsidiaries (other than Excluded
Subsidiaries) shall become Loan Parties (to the extent required by Section 5.12)
by executing or joining the Guarantee Agreement and each applicable Security
Document in favor of the Collateral Agent; (v) the aggregate amount of such
acquisitions by the Borrowers and their Restricted Subsidiaries of entities that
are not (or do not become) Loan Parties shall not exceed (A) during the Waiver
Period or any Specified Equity Cure Period, $0, and (B) at any time other than
during the Waiver Period or any Specified Equity Cure Period, the greater of (x)
$20,000,000 and (y) 10.0% of Consolidated Total Assets (calculated as of the
most recent date for which financial statements have been furnished pursuant to
Section 5.04(a) or (b)), and (vi) if such acquisition involves the acquisition
of one or more marine vessels, in each case having a Fair Market Value in excess
of $5,000,000, the Borrowers or the applicable Restricted Subsidiary shall abide
by the terms of Section 5.12(c) (any acquisition of an Acquired Entity meeting
all the criteria of this Section 6.04(i) being referred to herein as a
“Permitted Acquisition”);

 

 

--------------------------------------------------------------------------------

 

 

(j)                 any Investment held by any person in existence at the time
such person becomes a Restricted Subsidiary; provided that such Investment was
not made in connection with or anticipation of such person becoming a Restricted
Subsidiary, and any modification, replacement, renewal or extension of such
Investment which does not involve an additional Investment;

 

(k)               Investments constituting Capital Expenditures (provided that
the exclusions set forth in such definition shall be disregarded for purposes of
this Section 6.04(k));

 

(l)                 Investments in Restricted Subsidiaries to the extent made to
effectuate a substantially contemporaneous Permitted Acquisition otherwise
permitted hereunder; provided that any such Investments in Restricted
Subsidiaries that do not become Loan Parties are counted against the limitation
on the acquisition of Restricted Subsidiaries that do not become Loan Parties
pursuant to and as set forth in Section 6.04(i)(vii);

 

(m)             Investments by the Borrowers and the Restricted Subsidiaries
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and other extensions of credit
arising in the ordinary course of business and consistent with past practices
(including endorsements of negotiable instruments);

 

(n)               Guarantees by the Borrowers and the Restricted Subsidiaries
(i) of leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business and (ii) permitted by Section 6.01; provided that any
Guarantee by a Loan Party of the obligations of a person that is not a Loan
Party shall be subject to, and included as an Investment in the basket provided
for in paragraph (a) above;

 

(o)               Investments made with the proceeds of Asset Sales, Recovery
Events and Permitted Asset Sales of the Equity Interests or assets of joint
ventures, Restricted Subsidiaries that are not Loan Parties or Unrestricted
Subsidiaries;

 

(p)               Investments by Holdings, the Borrowers and the Restricted
Subsidiaries in the form of promissory notes or equity or debt securities
acquired in connection with dispositions permitted pursuant to Section 6.05;

 

(q)               [reserved];

 

(r)                Investments in an amount not to exceed the Available Basket
Amount at the time of such Investment; provided that no Event of Default shall
have occurred and be continuing at the time of such Investment or would result
therefrom;

 

(s)                Investments consisting of Liens, Indebtedness, fundamental
changes, dispositions and Restricted Payments permitted under Section 6.01,
Section 6.02, Section 6.05, Section 6.06 and Section 6.07, respectively;

 

 

--------------------------------------------------------------------------------

 

 

(t)                 advances of payroll payments to directors, officers,
employees, members of management and consultants in the ordinary course of
business;

 

(u)               Investments to the extent that payment for such Investments is
made solely with Qualified Capital Stock of Holdings or out of the proceeds of,
the substantially concurrent sale of, Qualified Capital Stock of Holdings or
contributions to the equity capital of Holdings (other than any Disqualified
Capital Stock);

 

(v)               Investments, or transfers to another Loan Party of an
interest, in any Restricted Subsidiary in connection with reorganizations and
related activities related to tax planning; so long as the Borrowers provide to
the Administrative Agent evidence reasonably acceptable to the Administrative
Agent that, after giving pro forma effect to any such reorganization and related
activities (i) the granting, perfection, validity and priority of the security
interest of the Collateral Agent in the Collateral, taken as a whole, is not
materially impaired and (ii) no material assets, on a net basis (as determined
in good faith in writing by a Responsible Officer of the U.S. Borrower), shall
have been moved from Loan Parties to Restricted Subsidiaries that are not
Guarantors in reliance on this subclause;

 

(w)             (A) Investments by Holdings, the Borrowers and the Restricted
Subsidiaries in any Excluded Vessel Subsidiary made in connection with a Vessel
Financing; provided that (i) the aggregate amount of Investments shall not
exceed the greater of $50,000,000 and 100% of Consolidated EBITDA, (ii) the
proceeds of such Investments shall be used by such Excluded Vessel Subsidiary or
any of its subsidiaries solely to fund a portion of the purchase price of, and
pay fees and expenses related to, the acquisition of such marine vessels and
(iii) other than Investments in LEX Bluewater II and LEX Endurance, the Total
Net Leverage Ratio on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.04(a) or (b), is less than or equal to 4.50 to 1.00; provided,
further, that during the Waiver Period Investments permitted by this Section
6.04(w) shall be limited to Investments in LEX Bluewater II and LEX Endurance
and (B) Investments by Holdings, the Borrowers and the Restricted Subsidiaries
in any Excluded Vessel Subsidiary under any arrangement with respect to any
Vessel Financing in the ordinary course of business;

 

(x)               other Investments in an amount such that the Total Net
Leverage Ratio on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.04(a) or (b), is less than or equal to 2.50 to 1.00; provided that if
the proceeds of the Investment will be applied to finance a Limited Condition
Transaction, compliance with this clause (x) shall be determined in accordance
with Section 1.04;

 

(y)               Investments in Permitted Convertible Note Hedging Agreements;
and

 

(z)                in addition to Investments permitted by paragraphs (a)
through (y) above, additional Investments by the Borrowers and the Restricted
Subsidiaries so long as the aggregate amount invested pursuant to this paragraph
(z) (without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment) minus the amount of
cash (and the fair market value of other asset) returned or repaid with respect
to such Investments does not exceed $5,000,000.

 

 

--------------------------------------------------------------------------------

 

 

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
Available Basket Amount).

 

Section 6.05        Mergers, Consolidations and Sales of Assets. (a) Merge into
or consolidate with any other person, or permit any other person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrowers, except that (i) for
the avoidance of doubt, the Borrowers and any Restricted Subsidiary may purchase
inventory, equipment and other assets in the ordinary course of business, (ii)
(w) any Restricted Subsidiary may liquidate or dissolve or merge or consolidate
into either of the Borrowers in a transaction in which either of the Borrowers
is the surviving corporation, (x) any Restricted Subsidiary may merge,
liquidate, dissolve into or consolidate with any other Restricted Subsidiary in
a transaction in which the surviving entity is a Restricted Subsidiary (provided
that if any party to any such transaction is a Loan Party, the surviving entity
of such transaction shall be a Loan Party), (y) any Restricted Subsidiary may
liquidate or dissolve if the U.S. Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders and (z) any Restricted Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to a Borrower or any other Restricted Subsidiary (provided that if such
transferor Restricted Subsidiary is a Subsidiary Guarantor, the transferee in
such transaction shall be a Borrower or a Subsidiary Guarantor), (iii) the
Borrowers and the Restricted Subsidiaries may make any Investment permitted by
Section 6.04 by way of merger, consolidation or amalgamation, (iv) for the
avoidance of doubt, the Borrowers and the Restricted Subsidiaries may sell or
otherwise dispose of assets in transactions that do not constitute an Asset Sale
or are permitted pursuant to clause (b) below, (v) [reserved]; (vi) any
Restricted Subsidiary may merge, dissolve, liquidate, amalgamate, consolidate
with or into another person in order to effect an Asset Sale permitted pursuant
to clause (b) below or a sale, transfer or other disposition of assets that does
not constitute an Asset Sale; and (vii) the Borrowers and any Restricted
Subsidiary may make dispositions permitted by Section 6.04, this Section 6.05(a)
and Section 6.06 and incur Liens permitted by Section 6.02.

 

(a)                Engage in any Asset Sale unless if the assets sold,
transferred or otherwise disposed of have a fair market value in excess of
$1,000,000 (i) such Asset Sale is for consideration at least 75% of which is
cash or Cash Equivalents or Designated Non-Cash Consideration to the extent that
all Designated Non-Cash Consideration at such time does not exceed $5,000,000
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) and (ii) such consideration is at least equal to the fair
market value of the assets being sold, transferred, leased or disposed of.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.06        Restricted Payments; Restrictive Agreements. (a) Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so; provided, however, that (i) any Restricted
Subsidiary of the Borrowers may declare and pay dividends or make other
distributions to its equity holders (so long as, to the extent such Restricted
Subsidiary is not a wholly owned Subsidiary, such dividends or distributions are
made on a pro rata basis), (ii) so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrowers or any
Restricted Subsidiary may make distributions to Holdings so that Holdings may,
repurchase its Equity Interests owned by current or former directors, officers,
employees or consultants of Holdings, the Borrowers or the Restricted
Subsidiaries or any estate, family member of, or trust or other entity for the
benefit of, any of the foregoing persons upon termination of employment, in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans, in connection with the exercise of rights by Holdings or any
Restricted Subsidiary under any agreement with any such current or former
directors, officers, employees or consultants or in connection with the death or
disability of such current or former directors, officers, employees or
consultants, in an aggregate amount for all such repurchases not to exceed
$1,000,000 in any fiscal year but not more than $5,000,000 in the aggregate plus
the cash proceeds of key man life insurance policies received by the Borrowers
after the Third Restatement Date less any amounts previously applied to the
payment of Restricted Payments pursuant to this clause (a)(ii), (iii) Holdings,
the Borrowers and each Restricted Subsidiary may declare and pay dividends
payable solely in shares of common stock or other Qualified Capital Stock of
Holdings, the Borrowers or such Restricted Subsidiary, (iv) the Borrowers or any
Restricted Subsidiary may make distributions to Holdings so that Holdings may
purchase, repurchase, defease, acquire or retire for value the capital stock of
Holdings or options, warrants or other rights to acquire such capital stock
solely in exchange for, or out of the proceeds of the sale of (so long as such
purchase, repurchase, redemption, defeasance, acquisition or retirement is
consummated within 60 days of such sale) Qualified Capital Stock of Holdings or
options, warrants or other rights to acquire such Qualified Capital Stock, (v)
the Borrowers and each Restricted Subsidiary may purchase, repurchase, defease
or retire for value the capital stock of Holdings or options, warrants or other
rights to acquire such capital stock deemed to occur upon the exercise of
options, warrants or other rights to acquire such capital stock solely to the
extent that shares or options, warrants or other rights to acquire such capital
stock represent all or any portion of the exercise price of such options,
warrants or other rights to acquire such capital stock, (vi) the making of cash
payments (or distributions to Holdings to permit such payments by Holdings) in
lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
equity interests of Holdings shall be permitted, (vii) the Borrowers or any
Restricted Subsidiary may make Restricted Payments to Holdings (v) to finance
any Investment permitted to be made pursuant to Section 6.04; provided that (A)
such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) such persons shall, promptly following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrowers or a Restricted Subsidiary or (2)
the merger, amalgamation, consolidation or sale of all or substantially all
assets (to the extent permitted in Section 6.05) of the person formed or
acquired into the Borrowers or a Restricted Subsidiary in order to consummate
such Investment, in each

 

 

--------------------------------------------------------------------------------

 

 

case, in accordance with the requirements of Section 5.12 and Section 6.04; (w)
the proceeds of which shall be used by Holdings to pay costs, fees and expenses
related to any equity or debt offering permitted by this Agreement (whether or
not successful); (x) to the extent necessary to pay general corporate and
overhead expenses incurred by Holdings (including legal, accounting and filing
costs), (y) to the extent necessary to pay fees and expenses and (z) in an
amount necessary to pay the Tax liabilities of Holdings directly attributable to
(or arising as a result of) the operations or income of the Borrowers and the
Restricted Subsidiaries; (viii) the Borrowers and the Restricted Subsidiaries
may make additional Restricted Payments, in an amount not to exceed the
Available Basket Amount immediately prior to the time such Restricted Payment is
paid, shall be permitted; provided that (x) no Event of Default has occurred and
is continuing at the time of any such Restricted Payment or would result
therefrom and (y) the Total Net Leverage Ratio calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable, prior to the date of the execution of the definitive agreement
governing such Restricted Payment shall not exceed 2.50 to 1.00; provided,
further, that during the Waiver Period or any Specified Equity Cure Period the
Borrowers and the Restricted Subsidiaries shall not be permitted to make any
Restricted Payments pursuant to this clause (viii); (ix) [reserved]; (x)
[reserved]; (xi) the Borrowers and the Restricted Subsidiaries may make any
Restricted Payment within 60 days after the date of declaration thereof, if at
the date of such declaration such Restricted Payment would have complied with
another provision of this Section 6.06; provided that the making of such
Restricted Payment will reduce capacity for Restricted Payments pursuant to such
other provision when so made; (xii) the Borrowers and the Restricted
Subsidiaries may make additional Restricted Payments with any cash received by
Holdings, which is contributed as common equity to the U.S. Borrower, as the
exercise price in connection with an exercise of warrants or options with
respect to Equity Interests of Holdings by the holders of such warrants or
options; (xiii) to the extent constituting Restricted Payments, the Borrowers
and the Restricted Subsidiaries may enter into transactions expressly permitted
by Sections 6.03, 6.04, 6.05 or 6.07; (xiv) payments made or expected to be made
by the Borrowers or any Restricted Subsidiary (or distributions to Holdings to
permit such payments by Holdings) in respect of withholding, employment or
similar taxes payable by any current or former directors, officers, employees or
consultants and any repurchases of Equity Interests deemed to occur upon
exercise, vesting or settlement of, or payment with respect to, any equity or
equity-based award, including, without limitation, stock or other equity
options, stock or other equity appreciation rights, warrants, restricted equity
units, restricted equity, deferred equity units or similar rights if such Equity
Interests are used by the holder of such award to pay a portion of the exercise
price of such options, appreciation rights, warrants or similar rights or to
satisfy any required withholding or similar taxes with respect to any such
award, (xv) the Borrower or any Restricted Subsidiary may make Restricted
Payments to Holdings, the proceeds of which shall be used by Holdings to make
any payment or delivery (1) pursuant to the terms of any Permitted Convertible
Notes (including, without limitation, upon conversion, redemption, required
repurchase, an interest payment date or maturity) or (2) pursuant to the terms
of any Permitted Convertible Note Hedging Agreement or in connection with the
early termination, unwind or settlement thereto and (xvi) in addition to
Restricted Payments permitted by paragraphs (i) through (xv) above, additional
Restricted Payments by the Borrowers and the Restricted Subsidiaries so long as
the aggregate amount of such Restricted Payments pursuant to this paragraph
(xvi) does not exceed $2,500,000.

 

 

--------------------------------------------------------------------------------

 

 

(a)                Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrowers or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Obligations,
or (ii) the ability of any Restricted Subsidiary of the Borrowers that is not a
Loan Party to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrowers or any
other Loan Party or to Guarantee Indebtedness of the Borrowers or any other Loan
Party; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document or
documentation relating to Incremental Equivalent Debt, the Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or
Permitted Unsecured Refinancing Debt, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) [reserved], (D) the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (E)
the foregoing shall not apply to customary provisions in leases and other
contracts restricting subleasing or the assignment thereof, (F) the foregoing
shall not apply to customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under this Agreement
pending the consummation of such sale, (G) the foregoing shall not apply to
restrictions or conditions arising pursuant to an agreement or instrument
relating to any Indebtedness permitted to be incurred by Section 6.01 if such
restrictions or conditions taken as a whole are no more onerous to the Borrowers
or the Restricted Subsidiaries than the terms of this Agreement, (H) the
foregoing shall not apply to any agreement or instrument governing Indebtedness
assumed in connection with the acquisition of assets by the Borrowers or any
Restricted Subsidiary permitted hereunder or secured by a Lien encumbering
assets acquired in connection therewith, which encumbrance or restriction is not
applicable to any person, or the properties of any person, other than the person
or the properties or assets of the person so acquired as long as such agreement
or instrument was not entered into in contemplation of the acquisition of such
assets, the foregoing shall not apply to any restrictions on cash or other
deposits imposed by customers under contracts or other arrangements entered into
or agreed to in the ordinary course of business, (J) the foregoing shall not
apply to any provisions in joint venture agreements (relating solely to the
respective joint venture) entered into in the ordinary course of business, (K)
the foregoing shall not apply to customary non-assignment provisions in leases,
contracts, licenses and other agreements, (L) the foregoing shall not apply to
any agreement in effect at the time a person becomes a Restricted Subsidiary of
the Borrowers, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Restricted Subsidiary of the
Borrowers, which encumbrance or restriction is not applicable to the properties
or assets of any Loan Party, other than the Restricted Subsidiary, or the
property or assets of the Restricted Subsidiary, so acquired, (M) the foregoing
shall not apply to customary restrictions that arise in connection with any Lien
permitted by Section 6.02 or any document in connection therewith provided that
such restriction relates only to the property subject to such Lien (and any
proceeds and products thereof) and (N) the foregoing shall not apply to
restrictions or conditions arising pursuant to an agreement, instrument or
guarantee provided in connection with any Vessel Financing.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.07        Transactions with Affiliates. Except for transactions by or
among the Borrowers and their Restricted Subsidiaries, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions involving aggregate payments, for any
such transaction or series of related transactions, in excess of $1,000,000,
with any of its Affiliates, except that (a) the Borrowers or any Restricted
Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions taken as a whole not materially less favorable to the
Borrowers or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) the Borrowers and the
Restricted Subsidiaries may perform their respective obligations under documents
existing on or prior to the Third Restatement Date and specified on Schedule
6.07 and any amendment or replacement thereof so long as it is not materially
more disadvantageous to the Administrative Agent and the Lenders, taken as a
whole, than the original agreement, (c) the Borrowers or any Restricted
Subsidiary may declare or make Restricted Payments permitted by Section 6.06(a)
and enter into agreements related thereto, (d) the Borrowers and the Subsidiary
Guarantors may make Investments in Foreign Subsidiaries permitted by Section
6.04, (e) the Borrowers and the Restricted Subsidiaries may adopt, enter into,
maintain and perform their obligations under employment, compensation, severance
or indemnification plans and arrangements for current or former directors,
officers, employees and consultants of Holdings, the Borrowers and any
Restricted Subsidiary entered into in the ordinary course of business, (f) the
Borrowers and the Restricted Subsidiaries may make loans or advances to
directors, officers, employees and consultants of Holdings, the Borrowers and
any Restricted Subsidiary otherwise permitted by Section 6.04, (g) Holdings may
grant stock options or similar rights to directors, officers, employees and
consultants of Holdings, the Borrowers and any Restricted Subsidiary, (h)
Holdings may issue and sell Equity Interests to Affiliates and customary rights
in connection therewith and (i) Holdings may enter into agreements with any
Excluded Vessel Subsidiary in connection with a Vessel Financing.

 

Section 6.08        Business of Holdings, the Borrowers and Subsidiaries. (a)
With respect to Holdings, engage in any business activities or have any material
assets or material liabilities other than (i) agreements, plans or other
arrangements relating to its current or former directors, officers, employees
and consultants, (ii) receipt and declaration and payment of Restricted
Payments, (iii) the performance of activities (including stockholder and other
agreements) relating to the issuance, sale, purchase, repurchase or registration
of securities of Holdings (including in connection with a public offering) and
the incurrence and payment of fees, costs and expenses in connection therewith,
(iv) the making of Investments to the extent of Restricted Payments permitted to
be made pursuant to Section 6.06(a)(vii)(v), (v) the participation in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, the Borrowers and their Restricted Subsidiaries, including
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees, (vi) the holding of any cash and Cash Equivalents and maintaining of
deposit accounts in connection with the conduct of its business, (vii) its
ownership of the Equity Interests of (and/or intercompany advances or loans
permitted hereunder to or from) the Borrowers and their Subsidiaries and
activities, assets and liabilities incidental thereto (including, without
limitation, its liabilities pursuant to the Guarantee Agreement and Guarantees
of and security interests granted to support Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt, Guarantees of
Credit Agreement Refinancing Indebtedness and other indebtedness permitted
pursuant to Section 6.01 and other obligations of the Borrowers and their
Subsidiaries), (viii) activities related to the maintenance of its corporate
existence and compliance with applicable law, (ix) participating in tax,
accounting and other administrative matters as a member of the consolidated
group and the provision of administrative and advisory services (including
treasury and insurance services) to its Subsidiaries of a type customarily
provided by a holding company to its Subsidiaries, (x) any transaction with the
Borrowers or any Restricted Subsidiary to the extent expressly permitted under
this Article VI, (xi) Permitted Convertible Notes and Permitted Convertible Note
Hedging Agreements and (xii) activities, assets and liabilities incidental to
the foregoing clauses.

 

 

--------------------------------------------------------------------------------

 

 

(a)                With respect to the Borrowers and the Restricted
Subsidiaries, engage at any time in any business or business activity other than
the business currently conducted by it and business activities reasonably
similar, ancillary or related thereto or reasonable extensions of any of the
foregoing.

 

(b)               Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, (1) Holdings and/or any of its
Restricted Subsidiaries may issue Permitted Convertible Notes and enter into
Permitted Convertible Note Hedging Agreements, (2) Holdings and its Restricted
Subsidiaries may take any action or perform any obligation required pursuant to
the terms of any Permitted Convertible Notes or Permitted Convertible Note
Hedging Agreements and (3) Holdings may guaranty any of its Restricted
Subsidiaries performance under any Permitted Convertible Notes or any Permitted
Convertible Note Hedging Agreements.

 

Section 6.09        Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any
organizational documents of Holdings, the Borrowers or any Subsidiary Guarantor
in a manner that would adversely and materially affect the interests of the
Lenders, or any indenture, instrument or agreement pursuant to which any Junior
Debt of Holdings, the Borrowers or any of the Restricted Subsidiaries is
outstanding in a manner materially adverse to Holdings, the Borrowers, any of
the Restricted Subsidiaries or the Lenders.

 

(a)                Make any distribution, whether in cash, property, securities
or a combination thereof, in respect of, or pay, or directly or indirectly
redeem, repurchase, retire, or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Junior Debt except (i) the refinancing
thereof with the Net Cash Proceeds of, or in exchange for, any Permitted
Refinancing Indebtedness, (ii) the prepayment, redemption, repurchase,
defeasance, exchange, acquisition or retirement or other acquisition of any
Junior Debt in exchange for, or out of the proceeds of, the substantially
concurrent sale of, Qualified Capital Stock of Holdings or contributions to the
equity capital of Holdings (other than any Disqualified Capital Stock) not
otherwise included in the Available Basket Amount, (iii) the prepayment,
redemption, repurchase, defeasance, exchange, acquisition or retirement or other
acquisition of any Junior Debt in an amount not to exceed the Available Basket
Amount immediately prior to the time such payment is paid; provided that (a) no
Event of Default has occurred and is continuing at the time of any such payment
or would result therefrom and (b) the Total Net Leverage Ratio calculated on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.04(a) or
(b), as applicable, prior to the date of the execution of the definitive
agreement governing such payment shall not exceed 2.50 to 1.00, (iv) the
payment, purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case, on the date of such final
maturity, purchase, repurchase, redemption, defeasance or other acquisition or
retirement, (v) regularly scheduled payments of interest, mandatory prepayments,
fees, expenses and indemnification obligations and (vi) the conversion of any
Junior Debt to Qualified Capital Stock of Holdings or the Borrowers and the
payment of cash in lieu of fractional shares in connection therewith.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.10        Financial Covenants. (a) Permit the Total Net Leverage Ratio
as at such last day of such fiscal quarter ending during the relevant period set
forth below to be greater than the applicable ratio set forth below.

 

Period

 

Ratio

June 30, 2018 through March 31, 2020

 

5.25 to 1.00

June 30, 2020 through June 30, 2021

 

N/A (not tested)

September 30, 2021 through March 31, 2022

 

5.00 to 1.00

June 30, 2022 and thereafter

 

4.75 to 1.00

 

 

For the avoidance of doubt, in the case of any fiscal quarter ending on or after
June 30, 2020 and on or prior to the fiscal quarter ending June 30, 2021,
compliance with the above Leverage Covenant shall not be required.

 

(b)               On or prior to June 30, 2021, on any date of determination,
with respect to Holdings, the Borrowers and their respective Restricted
Subsidiaries on a consolidated basis, permit the aggregate amount of cash and
Cash Equivalents of Holdings, the Borrowers and their respective Restricted
Subsidiaries, together with the Revolving Credit Commitments (less the amount of
any then outstanding Revolving Loans and the aggregate undrawn amount of all
outstanding Letters of Credit), as of such date to be less than $30,000,000 for
more than five (5) consecutive Business Days.

 

Section 6.11        Fiscal Year. With respect to Holdings and the Borrowers,
change its fiscal year end to a date other than December 31; provided that
Holdings and the Borrowers may, upon written notice to the Administrative Agent,
change its fiscal year end to a day reasonably acceptable to Administrative
Agent, in which case, (x) Holdings, the Borrowers and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year and (y) for
any such fiscal year in which such change is made, Holdings and the Borrowers
will also deliver financial statements in compliance with Section 5.04(a) as
though the fiscal year end were December 31.

 

Section 6.12        Limitation on Accounting Changes. Make or permit any
material change in accounting policies or reporting practices, except changes
that are required by GAAP or recommended or required by its independent public
accountants.

 

Section 6.13        [Reserved].

 

Section 6.14        Sanctions. No Loan Party shall, directly or, to the
Borrowers’ knowledge, indirectly, use the proceeds of any credit extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity controlled by a Loan Party,
to fund any activities of or business with any Sanctioned Person or in any
Designated Jurisdiction, except to the extent permissible for an individual or
entity required to comply with Sanctions or in any other manner that will result
in a violation by any individual or entity participating in the transaction,
whether as Lender, Lead Arranger, Administrative Agent or otherwise of
Sanctions.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.15        Anti-Corruption Laws. No Loan Party shall, directly or
indirectly, use the proceeds of any credit extension for any purpose which would
violate the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar applicable anti-corruption legislation.

 

Section 6.16        Vessel Flags. The Borrowers shall not, and shall not permit
any of the Restricted Subsidiaries to, change the flag under which any Mortgaged
Vessel is registered unless (i) the Borrowers shall have provided at least 10
Business Days’ (or such shorter period permitted by the Administrative Agent in
its sole discretion) advance notice to the Administrative Agent, (ii) the flag
under which such Mortgaged Vessel is to be registered is listed on Schedule 6.16
or is otherwise acceptable to the Administrative Agent in its sole discretion
and (iii) the Borrowers otherwise comply with the requirements contained in the
Mortgage applicable to the Mortgaged Vessel in question with respect to changing
the flag of a Mortgaged Vessel.

 

Section 6.17        Restriction on Transfers of Mortgaged Vessels. The Borrowers
shall not, and shall not permit any of the Loan Parties to, transfer, sell or
otherwise dispose of (i) any Mortgaged Vessels securing the U.S. Obligations to
any Person that is not a U.S. Subsidiary Guarantors or (ii) any Mortgaged
Vessels securing the Foreign Obligations to any Person that is not a Loan Party;
provided that, the foregoing shall not prohibit or restrict, the Borrowers or
any of the Loan Parties from any Asset Sales or dispositions pursuant to Section
6.05(b) so long as such disposition is (x) a good faith disposition to a bona
fide third party that is not an Affiliate of the Borrowers, Holdings or the Loan
Parties, (y) for Fair Market Value and (z) for a bona fide business purpose.

 

Article VII

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

 

 

--------------------------------------------------------------------------------

 

 

(b)               default shall be made in the payment of any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)                default shall be made in the payment of any interest on any
Loan or any Fee or the reimbursement with respect to any L/C Disbursement or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five Business Days;

 

(d)               default shall be made in the due observance or performance by
Holdings, the Borrowers or any Restricted Subsidiary of any covenant, condition
or agreement contained in Section 5.01(a) (with respect to the Borrowers), 5.05
or 5.08 or in Article VI;

 

(e)                default shall be made in the due observance or performance by
Holdings, the Borrowers or any Restricted Subsidiary of any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (b), (c) or (d) above) and such default shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
or the Required Lenders to the Borrowers;

 

(f)                (i) Holdings, the Borrowers or any Material Subsidiary shall
fail to pay any principal or interest, regardless of amount, due in respect of
any Material Indebtedness (other than Obligations), when and as the same shall
become due and payable (after any applicable grace periods provided therein), or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity and any applicable grace or cure period shall have expired; provided
that this clause (ii) shall not apply to (A) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, (B) conversions or required repurchases of Permitted
Convertible Notes pursuant to the terms thereof or (C) any payments or
deliveries due upon early termination, unwind or settlement of any Permitted
Convertible Note Hedging Agreements; provided, in either case, that such failure
remains unremedied and is not waived by the holder thereof prior to acceleration
hereunder;

 

(g)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrowers or any Material Subsidiary, or of a
substantial part of the property or assets of Holdings, the Borrowers or a
Material Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrowers or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrowers or a Material Subsidiary; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

 

--------------------------------------------------------------------------------

 

 

(h)               Holdings, the Borrowers or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of any proceeding or the filing of
any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrowers or any Material Subsidiary or for a
substantial part of the property or assets of Holdings, the Borrowers or any
Material Subsidiary, (iv) make a general assignment for the benefit of
creditors, (v) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vi) take any corporate action for the
purpose of effecting any of the foregoing;

 

(i)                 one or more judgments shall be rendered against Holdings,
the Borrowers, any Material Subsidiary or any combination thereof and the same
shall remain undischarged, unsatisfied, unvacated or unbonded for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Holdings, the Borrowers or any Material Subsidiary to enforce any
such judgment and such judgment is for the payment of money in an aggregate
amount in excess of $20,000,000 (except to the extent covered by insurance for
which the carrier has not denied liability);

 

(j)                 an ERISA Event shall have occurred that, when taken together
with all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect;

 

(k)               any Guarantee under the Guarantee Agreement for any reason be
declared by a court of competent jurisdiction to be null and void (other than in
accordance with its terms), or any Guarantor shall deny in writing that it has
any further liability under the Guarantee Agreement (other than as a result of
the discharge of such Guarantor in accordance with the terms of the Loan
Documents);

 

(l)                 any security interest purported to be created by any
Security Document shall cease to be, or shall be asserted by the Borrowers or
any other Loan Party not to be, a valid and perfected (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority relates to Collateral with
an aggregate fair market value of less than $5,000,000 or results from the
failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Security Document;

 

(m)             the Indebtedness under any subordinated Indebtedness of
Holdings, the Borrowers or any Restricted Subsidiary constituting Material
Indebtedness shall cease (or any Loan Party or an Affiliate of any Loan Party
shall so assert), for any reason, to be validly subordinated to the Obligations
as provided in the agreements evidencing such subordinated Indebtedness; or

 

(n)               there shall have occurred a Change in Control; then, and in
every such event (other than an event with respect to the Borrowers described in
paragraph (g) or (h) above), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrowers, take either or both of the following
actions, at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Holdings and the Borrowers to the extent permitted by law,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrowers
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of
Holdings and the Borrowers accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Holdings and the Borrowers, anything contained herein or in any other Loan
Document to the contrary notwithstanding. The Lenders, the Administrative Agent
and the Collateral Agent agree, as among such parties, as follows: after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent, the Collateral Agent or any
Lender on account of amounts then due and outstanding under any of the Loan
Documents shall, except as otherwise expressly provided herein, be applied as
follows: first, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Agents and the Lenders under the
Loan Documents (including all expenses of sale or other realization of or in
respect of the Collateral and any sums advanced to the Collateral Agent or to
preserve its security interest in the Collateral), second, to pay interest on
Loans then outstanding, third, to pay principal of Loans then outstanding and
obligations under Hedging Agreements and Cash Management Agreements permitted
hereunder and secured by the Security Documents, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“third” payable to them and fourth, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent any amounts
available for distribution pursuant to clause “second” or “third” above are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the applicable Secured Parties in proportion to the
respective amounts described in the applicable clause at such time. This
paragraph may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendment) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of loans added pursuant to Sections
2.23, 2.24 and 2.25, as applicable.

 

Article VIII

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent, and each of the Lenders hereby
irrevocably appoints the Collateral Agent to hold any security interest created
by

 

 

--------------------------------------------------------------------------------

 

 

the Security Documents for and on behalf of, or in trust for, such Lender, and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases and
any loss sharing agreements) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrowers or any
Restricted Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of the Restricted Subsidiaries that
is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or willful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Holdings, the Borrowers or a
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

 

--------------------------------------------------------------------------------

 

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for Holdings or the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such subagent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign upon 30 days’ notice by notifying the Lenders,
the Issuing Bank and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, upon the consent of the Borrowers (except that the
consent of the Borrowers shall not be required after the occurrence and during
the continuance of any Event of Default under Sections (b), (c), (g) or (h) of
Article VII), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a Lender in consultation with the Borrowers. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Agent. Any such resignation by such Agent hereunder shall
also constitute, to the extent applicable, its resignation as an Issuing Bank,
in which case such resigning Agent (a) shall not be required to issue any
further Letters of Credit and (b) shall maintain all of its rights and
obligations as Issuing Bank, as the case may be, with respect to any Letters of
Credit issued by it prior to the date of such resignation.

 

Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

 

--------------------------------------------------------------------------------

 

 

None of the Lenders or other persons identified on the facing page of this
Agreement as a “bookrunner”, “lead arranger”, “syndication agent” or
“documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the Lenders or other persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

Article IX

Miscellaneous

 

Section 9.01        Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)                if to the Borrowers or Holdings, to it at 96 Morton Street,
9th Floor, New York, New York 10014, Attention: Craig Felenstein, Chief
Financial Officer, Tel: (212) 261-9008, Fax: (212) 265-3770,
craigf@expeditions.com; and with a copy, in the case of any notice of Default or
action, demand or further notice in connection therewith, to each of (i)
Skadden, Arps, Slate, Meagher & Flom LLP, One Manhattan West, New York, New York
10001, Attention: Steven Messina, Tel: (212) 735-3509, Fax: (917) 777-3509,
steven.messina@skadden.com; and (ii) Foley & Lardner LLP, 3000 K Street N.W.,
Washington, D.C. 20007, Attention: Steven B. Chameides, Tel: (202) 672-5372,
Fax: (202) 672-5399, schameides@foley.com;

 

(b)               (i) if to Credit Suisse AG, Cayman Islands Branch, as Issuing
Bank, to Credit Suisse AG, Cayman Islands Branch, Eleven Madison Avenue, 9th
Floor, New York, New York 10010, (Fax No. (212) 325-8315),
list.ib-lettersofcredit-ny@credit-suisse.com, (ii) if to Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent, to Credit Suisse AG, Cayman
Islands Branch, Eleven Madison Avenue, 9th Floor, New York, New York 10010,
Attention of Loan Operations – Agency Manager (Fax No. (212) 322-2291),
agency.loanops@credit-suisse.com and (iii) if to Credit Suisse AG, Cayman
Islands Branch, as Collateral Agent, to Credit Suisse AG, Cayman Islands Branch,
Eleven Madison Avenue, 9th Floor, New York, New York 10010, Attention of
Boutique Management (Fax No. (212) 325-8315),
list.ops-collateral@credit-suisse.com; and

 

(c)                if to a Lender, to it at its address (or fax number) set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

 

 

--------------------------------------------------------------------------------

 

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if such day is a Business Day, otherwise on the first Business
Day after receipt) if delivered by hand or overnight courier service or when
sent by fax or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Holdings, the Borrowers, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person. Holdings and the Borrowers hereby agree, unless directed otherwise by
the Administrative Agent or unless the electronic mail address referred to below
has not been provided by the Administrative Agent, that it will, or will cause
the Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials (all such
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent.

 

Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of it hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings and its Subsidiaries or their
securities) (each, a “Public Lender”). Holdings and the Borrowers hereby agree
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC”, Holdings and the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Holdings and its Subsidiaries or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC”, unless the Borrowers notify the Administrative Agent
promptly that such document contains material non-public information: (A) the
Loan Documents, (B) notification of changes in the terms of the Credit
Facilities and (C) the financial statements, reports, compliance and other
certificates and other information furnished by the Borrowers to the
Administrative Agent pursuant to Section 5.04 of this Agreement (other than any
budget and projected financial statements furnished by the Borrowers to the
Administrative Agent pursuant to Section 5.04(e) of this Agreement or
otherwise). Each Public Lender agrees to

 

 

--------------------------------------------------------------------------------

 

 

cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to, and receive, Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non- public information with respect to Holdings and its
Subsidiaries or their securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES (THE “AGENT PARTIES”) WARRANTS THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Loan Parties, the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

Section 9.02        Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers or Holdings herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan

 

 

--------------------------------------------------------------------------------

 

 

Document shall be considered to have been relied upon by the Lenders and the
Issuing Bank and shall survive the making by the Lenders of the Loans and the
issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document (other than contingent indemnification
obligations for which no claim has been made) is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans and L/C Disbursements, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the Issuing Bank.

 

Section 9.03        Counterparts; Effectiveness. This Agreement and any other
Loan Document may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and all other Loan Documents shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by facsimile or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document. Each of the parties hereto represents and warrants to
the other parties hereto that it has the corporate capacity and authority to
execute this Agreement through electronic means and there are no restrictions
for doing so in that party’s constitutive documents.

 

Section 9.04        Successors and Assigns. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Borrowers, Holdings, the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Lenders that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

(a)                Each Lender may assign to one or more Eligible Assignees all
or a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it), with the prior written consent of the Administrative Agent and the
Borrowers (in each case, not to be unreasonably withheld or delayed); provided,
however, that (i) each assignment of the U.S. Term Loans and the Cayman Term
Loans shall be made on a pro rata basis by such assigning Lender in proportion
to the respective amounts of such Loans held by such assigning Lender at such
time; (ii) if the Borrowers have not responded within ten Business Days to any
request for an assignment, the Borrowers shall be deemed to have consented to
such assignment, (iii) the consent of the Borrowers shall not be required if
such assignment is made (A) to another Lender, an Affiliate of a Lender or a
Related Fund of any such Lender, (B) after the occurrence and during the

 

 

--------------------------------------------------------------------------------

 

 

continuance of any Event of Default or (C) to effectuate the primary syndication
of the Term Loan Facility on or after the Third Restatement Date to persons
(other than to Disqualified Institutions) identified by the Lead Arrangers to
the Borrowers, (iii) the consent of the Administrative Agent shall not be
required in the case of an assignment of a Revolving Credit Commitment if such
assignment is made to another Lender, an Affiliate of a Lender or a Related Fund
of any such Lender, (iv) in the case of an assignment of a Revolving Credit
Commitment, the Issuing Bank must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed), (v)
unless otherwise agreed to by the Administrative Agent (not to be unreasonably
withheld or delayed), the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent on an aggregate basis in the event of concurrent
assignments to Related Funds) shall not be less than $1,000,000 (or, if less,
the entire remaining amount of such Lender’s Commitment or Loans of the relevant
Class), (vi) the consent of the Administrative Agent shall not be required if
such assignment is made to another Lender, an Affiliate of a Lender or a Related
Fund of any such Lender, (vii) the parties to each such assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(viii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms including any forms required by Section 2.20. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

 

(b)               By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim; (ii)
except as set forth in (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrowers or any Subsidiary or the performance or observance by Holdings, the
Borrowers or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee and is legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 or delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender.

 

 

--------------------------------------------------------------------------------

 

 

(c)                The Administrative Agent, acting for this purpose as an agent
of the Borrowers, shall maintain at one of its offices in the City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Loan Parties,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)               Upon its receipt of, and consent to, a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, the Borrowers and the Issuing Bank
to such assignment and any applicable tax forms including any forms required by
Section 2.20, the Administrative Agent shall promptly (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).

 

(e)                Each Lender may without the consent of the Borrowers, the
Issuing Bank, any Loan Party or the Administrative Agent sell participations to
one or more banks or other persons (other than Disqualified Institutions, a
natural person, and the Loan Parties) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other persons shall be subject to the obligations of and entitled to the
benefits of Sections 2.14, 2.16 and 2.20 (it being understood that the
documentation required under Section 2.20(f) shall be delivered by each
participant to the

 

 

--------------------------------------------------------------------------------

 

 

applicable participating Lender, and by each SPC to the applicable Granting
Lender) to the same extent as if they were Lenders but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant, except, in the case of amounts payable under
Section 2.14 or 2.20, to the extent such additional amounts are not in respect
of the U.S. Term Loan and (iv) the Borrowers, the Administrative Agent, the
Issuing Bank and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents, and such Lender shall retain the sole
right to enforce the obligations of the Borrowers relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents (other than amendments,
modifications or waivers decreasing any fees payable to such participating bank
or person hereunder or the amount of principal of or the rate at which interest
is payable on the Loans in which such participating bank or person has an
interest (other than with respect to waivers of the terms of Section 2.07),
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or person has an
interest, increasing or extending the Commitments in which such participating
bank or person has an interest or releasing any Guarantor (other than in
connection with Asset Sales permitted under Section 6.05 or as otherwise
specified in this Agreement or any Security Document) or all or substantially
all of the Collateral). Each Lender that sells a participation and/or that is a
Granting Lender with respect to a Loan made by an SPC, shall in each case,
acting solely for this purpose as an agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and such SPC and the
principal amounts (and stated interest) of each participant’s and such SPC’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s or SPC’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrowers and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register as the owner of such participation and/or Loan, as
applicable, for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)                Any Lender or participant may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.04, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure of information designated by the Borrowers as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 9.15.

 

(g)               Any Lender may at any time assign all or any portion of its
rights under this Agreement to secure extensions of credit to such Lender or in
support of obligations owed by such Lender; provided that no such assignment
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

 

 

--------------------------------------------------------------------------------

 

 

(h)               Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. An SPC that makes a Loan
hereunder shall provide any documentation required pursuant to Section 2.20(f)
as if it were a Lender (or notify the Borrowers in writing if it is not legally
able to provide such documentation). Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). The
Loan Parties agree that each SPC shall be entitled to the benefits of Sections
2.14, 2.16 and 2.20 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 9.04(b); provided, however, that
an SPC shall not be entitled to receive any greater payment under Section 2.14,
2.16 or 2.20 than the applicable Granting Lender would have been entitled to
receive with respect to the Loan or portion of the Loan granted to such SPC,
unless the grant to such SPC is made with each of the Borrowers’ prior written
consent. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrowers
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any nonpublic information relating to its Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

 

(i)                 Any Term Lender may, at any time, assign all or a portion of
its Loans to the Borrowers pursuant to open market purchases; provided that (i)
any Loans that are so assigned will be automatically and irrevocably cancelled
and the aggregate principal amount of the tranches and installments of the
relevant Loans then outstanding shall be reduced by an amount equal to the
principal amount of such Loans, (ii) the Borrowers shall clearly identify
themselves as such in the applicable assignment documentation, (iii) any such
Loans acquired by the Borrowers shall not be deemed a repayment of Indebtedness
for purposes of calculating Excess Cash Flow and (iv) no Default or Event of
Default shall have occurred or be continuing. Each Term Lender participating in
any assignment to the Borrowers, pursuant to this clause (j)

 

 

--------------------------------------------------------------------------------

 

 

acknowledges and agrees that in connection with such assignment, (1) the
Borrowers then may have, and later may come into possession of, Excluded
Information, (2) such Term Lender has independently, and without reliance on
Holdings, the Borrowers or any of their respective Subsidiaries, the
Administrative Agent or any other Agent Party, made its own analysis and
determination to participate in such assignment notwithstanding such Term
Lender’s lack of knowledge of the Excluded Information, (3) none of Holdings,
the Borrowers or their respective Subsidiaries, the Administrative Agent or any
other Agent Party, as the case may be, shall have any liability to such Term
Lender, and such Term Lender hereby waives and releases, to the extent permitted
by law, any claims such Term Lender may have against Holdings, the Borrowers and
their respective Subsidiaries, the Administrative Agent and any other Agent
Parties, as the case may be, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information and (4) that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 

(j)                 Neither Holdings nor the Borrowers shall assign or delegate
any of its rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.

 

Section 9.05        Expenses; Indemnity. (a) The Borrowers and Holdings agree,
severally and not jointly, to pay all reasonable out-of-pocket expenses (i) of
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Syndication Agents and the Issuing Bank (including but not limited to reasonable
and documented legal fees, disbursements and other charges of one primary
outside counsel (absent a conflict of interest) and, in the case of a conflict
of interest, where such conflicted party informs the Borrowers of such conflict
and thereafter retains its own counsel, of another counsel for similarly
situated affected persons), one special maritime counsel and one firm of local
counsel in each relevant jurisdiction and reasonable and documented expenses of
the Administrative Agent, the Collateral Agent, the Lead Arranger, the
Syndication Agents and the Issuing Bank associated with the syndication of the
Credit Facilities and the preparation, execution and delivery, administration,
amendment, waiver or modification (including proposed amendments, waivers or
modifications) of this Agreement and the other Loan Documents (whether or not
the transactions hereby or thereby contemplated shall be consummated) or (ii)
incurred by the Administrative Agent, the Collateral Agent, the Lead Arrangers,
the Syndication Agents, the Issuing Bank or any Lender (including but not
limited to reasonable legal fees and expenses of one primary outside counsel
(absent a conflict of interest) and, in the case of a conflict of interest,
where such conflicted party informs the Borrowers of such conflict and
thereafter retains its own counsel, of another counsel for similarly situated
affected persons), one special maritime counsel and one firm of local counsel in
each relevant jurisdiction and for workout proceedings, enforcement costs and
documentary taxes associated with the Loan Documents, including with respect to
the Loans made or Letters of Credit issued hereunder.

 

(a)                The Borrowers, severally and not jointly, agree to indemnify
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Syndication Agents, the Issuing Bank, the Lenders and each Related Party of any
of the foregoing persons (each such person being called an “Indemnitee”) and
hold each Indemnitee harmless from and against all reasonable out-of-pocket
costs, expenses including reasonable and documented and invoiced

 

 

--------------------------------------------------------------------------------

 

 

fees, disbursements and other charges of one counsel for all Indemnitees, one
special maritime counsel and one primary firm of local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions for all Indemnitees (and, in the case of a conflict of interest,
where the Indemnitee affected by such conflict informs the Borrowers of such
conflict and thereafter retains its own counsel, of another firm of counsel for
similarly situated affected Indemnitees)), claims, damages, losses and
liabilities of such Indemnitee arising out of, relating to or in connection with
the Credit Facilities and any documentation related thereto, the actual or
proposed use of the proceeds of the Credit Facilities, the Transactions or any
transaction contemplated in connection with the foregoing (including any
investigation, claim or any litigation or other proceeding, or preparation of a
defense in connection therewith (regardless of whether such Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by the Borrowers or any of their respective affiliates or equity
holders) that relates to the Transactions, including the financing contemplated
hereby or any transactions in connection therewith); provided that no Indemnitee
will be indemnified for (i) any cost, expense or liability to the extent
determined in the final, non-appealable judgment of a court of competent
jurisdiction to have resulted from its, or its Related Indemnified Persons,
gross negligence, bad faith, willful misconduct nor for any claims brought by an
Indemnitee against another Indemnitee (other than claims against the Lead
Arrangers or the Administrative Agent acting in such capacity), and this
provision shall not cover any expenses incurred in connection with the
preparation, negotiation or diligence in connection with the Loan Documents,
(ii) a material breach of the obligations of such Indemnitee or any Related
Indemnified Person of such Indemnitee under the Loan Documents, as determined by
a final, non-appealable judgment of a court of competent jurisdiction or (iii)
any dispute solely among the Indemnitees (other than the Lead Arrangers,
Administrative Agent, Collateral Agent or Syndication Agents acting in their
capacity as such) and to the extent not arising out of any act or omission of
Holdings and its Subsidiaries or any of their Affiliates; provided, further,
that the foregoing indemnity shall only apply to the Cayman Borrower and the
Cayman Subsidiary Guarantors to the extent such claim, damage, loss or liability
arises out of, relates to or is in connection with the Foreign Obligations.

 

(b)               To the extent that Holdings and the Borrowers fail to pay any
amount required to be paid by it to the Administrative Agent, the Collateral
Agent, any Lead Arrangers, the Syndication Agents or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Lead Arrangers, the Syndication Agents, the Collateral
Agent, or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, any Lead
Arrangers, the Syndication Agents, the Collateral Agent or the Issuing Bank in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

 

(c)                To the extent permitted by applicable law, none of the
parties hereto shall assert, and each hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

 

--------------------------------------------------------------------------------

 

 

(d)               All amounts due under this Section 9.05 shall be payable
promptly upon written demand therefor.

 

Section 9.06        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender (other than a Defaulting Lender) is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrowers
or Holdings against any of and all the obligations of the Borrowers or Holdings
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Section 9.07        Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08        Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, the Lead Arrangers, any Lender or
the Issuing Bank in exercising any power or right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrowers or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrowers or Holdings in any case shall entitle the Borrowers or Holdings to
any other or further notice or demand in similar or other circumstances.

 

(a)                Except as provided in Section 2.23, 2.24 and 2.25, neither
this Agreement nor any provision hereof nor any other Loan Document or any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers, Holdings and the Required Lenders or in the case of the other Loan
Documents, pursuant to an agreement in writing entered into by the applicable
Loan Party and the Administrative Agent or the Collateral Agent, as applicable,
with the consent of the Required Lenders if and as may be required thereby
(except as expressly provided below); provided, however, that no such agreement
shall (i) decrease the principal

 

 

--------------------------------------------------------------------------------

 

 

amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan or any date for reimbursement
of an L/C Disbursement, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan or L/C Disbursement (other than
with respect to waivers of the terms of Section 2.07), without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees or
decrease the amount of, or shorten the period applicable to, any prepayment
premium of any Lender without the prior written consent of such Lender (it being
understood that no amendment, modification, termination, waiver or consent of a
condition precedent, covenant or Default shall constitute an increase of
Commitment), (iii) amend or modify the pro rata requirements of Section 2.17 or
the provisions of this Section or release all or substantially all the value of
the Subsidiary Guarantors from the Guarantee Agreement or all or substantially
all of the Collateral, without the prior written consent of each Lender, unless
otherwise explicitly permitted under this Agreement, (iv) change the provisions
of application of prepayments in any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class disproportionately from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC, (vi)
impose any additional material restrictions on the right of any Lender to assign
its Loans or Commitments hereunder without the prior written consent of such
Lender (except as required by law or regulation), (vii) modify the percentage
contained in the definition of the term “Required Lenders” without the prior
written consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the U.S. Term Loan Commitments, Cayman Term Loan Commitments and
Revolving Credit Commitments on the Third Restatement Date); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, the Collateral Agent or the Issuing Bank, as
applicable.

 

(b)               The Administrative Agent and the Borrowers may amend, modify
or supplement any Loan Document to cure any ambiguity, omission, defect or
inconsistency (as reasonably determined by the Administrative Agent); provided
that no such amendment, modification or supplement shall adversely affect the
rights of any Lender unless the Lenders have received at least five (5) Business
Days’ prior written notice thereof and the Administrative Agent does not
receive, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment, modification or supplement.

 

Section 9.09        Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or

 

 

--------------------------------------------------------------------------------

 

 

participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10        Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents, subject to Section 9.20. Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 9.11        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.11.

 

Section 9.12        Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

 

--------------------------------------------------------------------------------

 

 

Section 9.13        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.14        Jurisdiction; Consent to Service of Process. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against Holdings, the Borrowers, any
Mortgaged Vessel Owning Subsidiary or their respective properties in the courts
of any jurisdiction.

 

(a)                Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court of the United States of
America sitting in the Borough of Manhattan, and any appellate court from any
thereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(b)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. The Cayman Borrower hereby irrevocably and
unconditionally agrees that service of all writs, process and summonses in any
such suit, action or proceeding brought in the State of New York may be made
upon the U.S. Borrower, presently located at 96 Morton Street, 9th Floor, New
York, New York 10014 (the “Process Agent”). The Cayman Borrower hereby confirms
and agrees that the Process Agent has been duly and irrevocably appointed as its
agent to accept such service of any and all such writs, processes and summonses,
and agrees that the failure of the Process Agent to give any notice of any such
service of process to the Cayman Borrower shall not impair or affect the
validity of such service or of any judgment based thereon, and the U.S. Borrower
hereby accepts its appointment as Process Agent for the Cayman Borrower. If the
Process Agent shall cease to serve as agent for the Cayman Borrower to receive
service of process hereunder, the Cayman Borrower, on behalf of itself, shall
promptly appoint a successor agent reasonably satisfactory to the Administrative
Agent. The Cayman Borrower hereby further irrevocably consents to the service of
process in any suit, action or proceeding in such courts by the mailing thereof
by the Administrative Agent by registered or certified mail, postage prepaid, at
its address set forth in Section 9.01 of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 9.15        Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Lead Arrangers, the Issuing Bank and the Lenders, on
behalf of itself and its respective Affiliates, agrees that it will use all
Information (as defined below) provided to it or its affiliates solely for
purposes of making and administering Loans and agrees until the second
anniversary of the termination of this Agreement to maintain the confidentiality
of the Information, except that Information may be disclosed only (a) to its and
its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors who need to know such information
in connection with the Transactions (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or demanded by any regulatory authority having jurisdiction
over such party or any of its Affiliates, (c) pursuant to the order of any court
or administrative agency or otherwise as required by applicable law or
regulation or as requested by a governmental authority (in which case, such
party, to the extent permitted by law and except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority, agrees to inform the Borrowers
promptly thereof), (d) for purposes of establishing a “due diligence” defense,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.15, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrowers, (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.15, (h) to the extent such
information was independently development by such party without reliance on such
Information, (i) to Moody’s and S&P in connection with obtaining credit ratings
for the Borrowers or its Subsidiaries or the Term Loan Facility hereunder or (j)
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities or
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents. For the
purposes of this Section, “Information” shall mean all information received from
or on behalf of the Borrowers, Holdings or any Subsidiary and related to the
Borrowers, Holdings or any Subsidiary or their business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by or on behalf of the Borrowers, Holdings or any Subsidiary. Any
person required to maintain the confidentiality of Information as provided in
this Section 9.15 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

 

Section 9.16        Release of Liens and Guarantees of Subsidiaries. If any of
the Collateral shall be sold, transferred or otherwise disposed of by the
Borrowers, Holdings or any other Loan Party in a transaction permitted by this
Agreement (including by way of merger, consolidation or in connection with the
sale of a Subsidiary permitted hereunder or as contemplated by Schedule 5.17,
then the Collateral Agent, at the request and sole expense of the Borrowers or
such other Loan Party, shall (or, as applicable, shall cause its agents to)
execute and deliver without recourse, representation or warranty all releases or
other documents

 

 

--------------------------------------------------------------------------------

 

 

necessary or desirable for the release of the Liens created by any of the
Security Documents on such Collateral or guarantee obligations. In the case of
any such sale, transfer or disposal of any property constituting Collateral in a
transaction not otherwise prohibited hereunder or designation of an Unrestricted
Subsidiary in accordance with the terms hereof, the Liens created by any of the
Security Documents on such property shall be automatically released (without
need for further action by any person). At the request and sole expense of the
Borrowers, a Subsidiary that is a Loan Party shall be released from all its
obligations under this Agreement, under any guaranteed obligations and under all
other Loan Documents in the event that all the Equity Interests of such
Subsidiary shall be sold, transferred or otherwise disposed of in a transaction
permitted by this Agreement (including by way of merger or consolidation) and
the Administrative Agent and the Collateral Agent, at the request and sole
expense of the Borrowers, shall execute and deliver without recourse,
representation or warranty all releases or other documents necessary or
desirable to evidence or confirm the foregoing. If, in compliance with this
Agreement, the Termination Date has occurred, the Administrative Agent and
Collateral Agent shall take such actions as are reasonably requested by the Loan
Parties to effect the release of obligations under this Agreement, under any
guaranteed obligations and under all other Loan Documents in accordance with the
relevant provisions of the Security Documents.

 

Section 9.17        USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the USA PATRIOT Act.

 

Section 9.18        Judgment Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(a)                The obligations of the Borrowers in respect of any sum due to
any party hereto or any holder of any obligation owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

 

--------------------------------------------------------------------------------

 

 

Section 9.19        Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

Section 9.20        [Reserved].

 

Section 9.21        U.S. Obligations. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR IN THE OTHER LOAN DOCUMENTS TO THE CONTRARY, NONE OF THE CAYMAN BORROWER, THE
CAYMAN SUBSIDIARY GUARANTORS OR ANY OTHER FOREIGN SUBSIDIARIES SHALL (I)
GUARANTEE OR SHALL BE DEEMED TO HAVE GUARANTEED, OR SHALL OTHERWISE BE LIABLE
WITH RESPECT TO, DIRECTLY OR INDIRECTLY, ANY OF THE U.S. OBLIGATIONS OR (II)
GRANT A SECURITY INTEREST TO SECURE, OR OTHERWISE PROVIDE CREDIT SUPPORT FOR,
THE U.S. OBLIGATIONS.

 

Section 9.22        Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

 

 

(i)                         any reduction in full or in part or cancellation of
any such liability;

 

(ii)                         a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such Affected
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

 

--------------------------------------------------------------------------------

 

 

(iii)                         the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of the
applicable Resolution Authority.

 

Section 9.23        Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
person became a Lender party hereto, to, and (y) covenants, from the date such
person became a Lender party hereto to the date such person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

 

(i)                         such Lender is not using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)                         the transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                         (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                         such other representation, warranty and covenant as
may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender.

 

(b)               In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

 

 

--------------------------------------------------------------------------------

 

 

(i)                         none of the Administrative Agent or the Lead
Arrangers or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                         the person making the investment decision on behalf
of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                         the person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

 

(iv)                         the person making the investment decision on behalf
of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

 

(v)                         no fee or other compensation is being paid directly
to the Administrative Agent or the Lead Arrangers or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                The Administrative Agent and the Lead Arrangers hereby inform
the Lenders that each such person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such person has a financial
interest in the transactions contemplated hereby in that such person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

 

--------------------------------------------------------------------------------

 

 

Section 9.24        Electronic Execution of Loan Documents. The words
“execution”, “signed”, “signature” and words of like import in this Agreement,
any other Loan Document or any agreement entered into in connection therewith,
including any Assignment and Acceptance, or any notice, certificate or other
instrument delivered in connection therewith shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

Section 9.25        Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

 

--------------------------------------------------------------------------------

 

 

(b)               As used in this Section 9.25, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

 

[Remainder of this page intentionally left blank]

 

 

 

 

--------------------------------------------------------------------------------

 

 

CONFIRMATION AND REAFFIRMATION AGREEMENT

 

This Confirmation and Reaffirmation Agreement (this “Confirmation Agreement”),
dated as of August 7, 2020, is made by Lindblad Expeditions, LLC, a Delaware
limited liability company (the “U.S. Borrower”), Lindblad Maritime Enterprises,
Ltd., an exempted company with limited liability incorporated and existing under
the laws of the Cayman Islands (the “Cayman Borrower” and, together with the
U.S. Borrower, each, individually a “Borrower” and, collectively, the
“Borrowers”), and each Subsidiary Guarantor of the Borrowers party hereto (the
“Guarantors”), in favor of Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”), the Lenders from
time to time party to the Amended Credit Agreement referred to below and all
other Secured Parties under the Loan Documents. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Amended Credit Agreement.

 

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of March 27, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”) among the Borrowers, the Lenders from time to time party thereto,
the Administrative Agent and the Collateral Agent, (i) the Guarantors have
entered into that certain Guarantee Agreement, dated as of May 8, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties, (ii) the U.S. Borrower and certain Domestic Subsidiaries and
Affiliates of the U.S. Borrower (in such capacity, each a “U.S. Obligor”) have
entered into that certain U.S. Collateral Agreement, dated as of May 8, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“U.S. Collateral Agreement”) in favor of the Collateral Agent for the benefit of
the Secured Parties, (iii) LEX Explorer LLC, the Borrowers and certain
Subsidiaries of the Cayman Borrower (in such capacity, collectively, the
“Foreign Obligors” and each, individually a “Foreign Obligor” and together with
the U.S. Obligors the “Obligors”) from time to time party thereto have entered
into that certain U.S. Collateral Agreement (Foreign Obligations) dated as of
May 8, 2015 (as amended, restated, supplemented or otherwise modified from time
to time, the “Foreign Collateral Agreement”) in favor of the Collateral Agent
for the benefit of the Secured Parties and (iv) the Cayman Subsidiary Guarantors
have entered into the Foreign Security Documents, including those listed on
Schedule I hereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Cayman Security Documents”);

 

WHEREAS, the Borrowers have requested, and the Administrative Agent, the
Collateral Agent and the Required Lenders have agreed, to amend the Existing
Credit Agreement pursuant to that certain First Amendment to the Third Amended
and Restated Credit Agreement, dated as of the date hereof (the “Amendment” and
the Existing Credit Agreement as amended by the Amendment, the “Amended Credit
Agreement”) by and among the Borrowers, Lindblad Expeditions Holdings, Inc., a
Delaware corporation, the lenders party thereto, the Administrative Agent and
the Collateral Agent; and

 

WHEREAS, in connection with the Amendment and the Amended Credit Agreement, each
of the Guarantors and the Obligors has agreed to execute and deliver this
Confirmation Agreement in order to confirm its obligations as a Guarantor under
the Guarantee Agreement, as an Obligor under the U.S. Collateral Agreement or as
an Obligor under the Foreign Collateral Agreement or any of the Cayman Security
Documents, as applicable, respectively;

 

NOW, THEREFORE, IT IS AGREED:

 

Section 1.                   Acknowledgment and Confirmation by Guarantors and
Obligors. Each of the Guarantors and the Obligors hereby acknowledges and
consents to the terms and conditions of the

 

 

--------------------------------------------------------------------------------

 

 

Amendment, the Amended Credit Agreement and this Confirmation Agreement and the
transactions contemplated thereby and hereby, including the increase of the
Obligations pursuant thereto (collectively, the “Transactions”). In addition,
each of the Guarantors and the Obligors hereby (a) affirms and confirms its
guarantees, pledges, mortgages, charges, grants of security, assignments (by way
of security or otherwise) or other undertakings under each Loan Document to
which it is a party, including its obligations as a Guarantor under the
Guarantee Agreement, its obligations as an Obligor under the U.S. Collateral
Agreement or its obligations as an Obligor under the Foreign Collateral
Agreement or any Cayman Security Document, as applicable, in each case on a
continuous basis after giving effect to the Transactions, and (b) acknowledges
and agrees that (i) each Loan Document to which it is a party, as amended, shall
remain in full force and effect on a continuous basis after giving effect to the
Transactions and (ii) all guarantees, pledges, mortgages, charges, grants of
security, assignments (by way of security or otherwise) or other undertakings,
rights and obligations thereunder shall remain in full force and effect, as
amended, and shall accrue to the benefit of the Secured Parties (or, with
respect to the Cayman Security Documents, to the Collateral Agent, acting for
and on behalf of the Secured Parties), and will extend to any increase in the
balance of sums payable by any Guarantor or Obligor under the Loan Documents as
a result of the amendment of the Existing Credit Agreement and such amounts form
part of the Obligations, in each case on a continuous basis after giving effect
to the Transactions.

 

Section 2.                   Continuity of Loan Documents. Each of the parties
hereto acknowledges and agrees that each of the Guarantee Agreement, the U.S.
Collateral Agreement, the Foreign Collateral Agreement, the Cayman Security
Documents and each other Loan Document, as amended, shall remain in full force
and effect on a continuous basis and is hereby ratified and confirmed, and none
of the Amendment, the Amended Credit Agreement, this Confirmation Agreement nor
any of the Transactions shall effect or constitute a release or novation of any
rights or obligations of any Person. The execution, delivery and/or performance
of (i) the Amendment and the Amended Credit Agreement by the Borrowers and (ii)
this Confirmation Agreement by the Guarantors and the Obligors, as applicable,
in each case shall not constitute or operate as an amendment, waiver or release
of any provision of, or any right, power or remedy of the Administrative Agent,
the Collateral Agent, any Lender or any other Secured Party under, any Loan
Document, or affect the validity or enforceability of, or rescind or terminate
the Amendment, the Amended Credit Agreement or any other Loan Document, all of
which are expressly confirmed and reaffirmed by each of the Guarantors and the
Obligors hereunder, as applicable. Nothing in this Confirmation Agreement
waives, discharges or releases any right or remedy that may have accrued under
the Amendment, the Amended Credit Agreement or any other Loan Document prior to
the date hereof.

 

Section 3.                   Further Assurances. Each of the Guarantors and the
Obligors hereby agrees, in addition to any undertakings of such Person in any
Loan Document to which it is a party, to execute and/or deliver any and all
further documents, agreements and instruments, and to take all further actions
that the Administrative Agent deems reasonably necessary or advisable in
connection with this Confirmation Agreement or the Transactions to give full
force and effect to the acknowledgments, affirmations, confirmations and
agreements contemplated hereby or the transactions contemplated thereby.

 

Section 4.                   No Settlement. The parties confirm that they are
not by the Amendment, the Amended Credit Agreement or this Confirmation
Agreement intending to (a) resettle or re-declare any trust declared under any
Loan Document and acknowledge and agree that nothing in this document
constitutes an amendment of clause 2.1 (Declaration of Trust) of the Security
Trust Deed made on or about August 4, 2016 by the Collateral Agent or any
further declaration by the Collateral Agent on the terms of that clause, (b)
generate a new agreement replacing, terminating or rescinding or discharging
that Security Trust Deed, or (c) cause the transfer, vesting or accruing of any
property comprising the assets of any trust declared under any Loan Document in
any person.

 

 

--------------------------------------------------------------------------------

 

 

Section 5.                   GOVERNING LAW. THIS CONFIRMATION AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

Section 6.                   Miscellaneous. The provisions set forth in the
Amended Credit Agreement related to costs and expenses, indemnification,
counterparts, severability, submission to jurisdiction, waiver of venue, service
of process, waiver of jury trial and confidentiality shall apply to, and are
hereby incorporated by reference in, this Confirmation Agreement as if fully set
forth herein, mutatis mutandis.

 

It is acknowledged and agreed that this Confirmation Agreement is a Loan
Document for all purposes of the Amendment, the Amended Credit Agreement and the
other Loan Documents.

 

[Signature pages follow.]

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Confirmation Agreement to be
duly executed and delivered as of the date first above written.

 

LINDBLAD EXPEDITIONS, LLC., as the U.S. Borrower

 

By:          
Name:     
Title:     

 

LINDBLAD MARITIME ENTERPRISES, LTD., as the Cayman Borrower

 

By:          
Name:     
Title:

 

SPEX SEA BIRD LTD.

 

By:          
Name:     
Title:

 

SPEX SEA LION LTD.

 

By:          
Name:     
Title:

 

LEX EXPLORER LLC

 

By:          
Name:     
Title:

 

FILLMORE PEARL HOLDING, LTD

 

By:          
Name:     
Title:

 

 

--------------------------------------------------------------------------------

 

 

FILLMORE PEARL (CAYMAN) II, LTD.

 

By:          
Name:     
Title:

 

METROHOTEL CIA. LTDA.

 

By:          
Name:     
Title:

 

MARVENTURA DE TURISMO CIA. LTDA.

 

By:          
Name:     
Title:

 

NAVILUSAL CIA. LTDA.

 

By:          
Name:     
Title:

 

LEX GALAPAGOS PARTNERS I LLC

 

By:          
Name:     
Title:

 

LEX GALAPAGOS PARTNERS II LLC

 

By:          
Name:     
Title:

 

 

--------------------------------------------------------------------------------

 

 

 

LEX GALAPAGOS PARTNERS III LLC

 

By:          
Name:     
Title:

 

LEX QUEST LLC

 

By:          
Name:     
Title:

 

LINDBLAD MARITIME VENTURES, INC.

 

By:          
Name:     
Title:

 

LEX VENTURE LLC

 

By:          
Name:     
Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Acknowledged and agreed to as of the date first above written:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

By:                       
Name:     
Title:     

 

 

By:                       
Name:     
Title:     

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule I to Confirmation and Reaffirmation Agreement

 

 

 

 

1.

A debenture dated 8 May 2015 between the Collateral Agent, the Cayman Borrower,
Fillmore Pearl Holding Ltd (“Pearl Holding”) and Fillmore Pearl (Cayman) II,
Ltd. (“Pearl II”).

 

 

2.

An equitable mortgage over shares dated 8 May 2015 with respect to shares in
Pearl Holding entered into by the Cayman Borrower in favor of the Collateral
Agent.

 

 

3.

An equitable mortgage over shares dated 8 May 2015 with respect to shares in
Pearl II entered into by the Pearl Holding in favor of the Collateral Agent.

 

 

4.

An equitable mortgage over shares dated 8 May 2015 with respect to shares in the
Cayman Borrower entered into by U.S. Borrower in favor of the Collateral Agent.

 

 

5.

A debenture dated 27 March 2018 between the Collateral Agent, the Cayman
Borrower, Pearl Holding and Pearl II.

 

 

6.

An equitable mortgage over shares dated 27 March 2018 with respect to shares in
Pearl Holding entered into by the Cayman Borrower in favor of the Collateral
Agent.

 

 

7.

An equitable mortgage over shares dated 27 March 2018 with respect to shares in
Pearl II entered into by Pearl Holding in favor of the Collateral Agent.

 

 

8.

An equitable mortgage over shared dated 27 March 2018 with respect to shares in
Cayman Borrower entered into by U.S. Borrower in favor of the Collateral Agent.

 

 

 